Exhibit 10.1

EXECUTION VERSION

INVESTMENT AGREEMENT

dated as of June 10, 2020

by and between

Emerald Holding, Inc.

and

Onex Partners V LP

 

 

US-DOCS\116336311

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont’d)

 

 

 

Page

ARTICLE I PURCHASES; CLOSINGS

1

1.1

 

Purchases

1

1.2

 

First Closing

1

1.3

 

Second Closing

2

1.4

 

Conditions to the Closings

3

ARTICLE II REPRESENTATIONS AND WARRANTIES

5

2.1

 

Representations and Warranties of the Company

5

2.2

 

Representations and Warranties of Purchaser

11

ARTICLE III COVENANTS

14

3.1

 

Filings; Other Actions

14

3.2

 

Composition of Board of Directors

15

3.3

 

Permitted Offering; Preparation of Registration Statement

15

3.4

 

Reasonable Best Efforts to Close

16

3.5

 

Authorized Common Stock

17

3.6

 

Certain Adjustments

17

3.7

 

NYSE Listing of Shares

17

3.8

 

State Securities Laws

17

3.9

 

Negative Covenants

17

ARTICLE IV ADDITIONAL AGREEMENTS

18

4.1

 

Transfer Restrictions

18

4.2

 

Legend

20

4.3

 

Tax Matters

20

4.4

 

Survival

20

ARTICLE V MISCELLANEOUS

21

5.1

 

Expenses

21

5.2

 

Amendment; Waiver

21

5.3

 

Counterparts; Electronic Transmission

21

5.4

 

Governing Law

22

5.5

 

Notices

22

5.6

 

Entire Agreement

24

5.7

 

Assignment

24

5.8

 

Interpretation

24

5.9

 

Captions

24

5.10

 

Severability

24

5.11

 

No Third Party Beneficiaries

25

5.12

 

Public Announcements

25

i

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont’d)

 

 

Page

5.13

 

Specific Performance

25

5.14

 

Termination

25

5.15

 

Effects of Termination

26

5.16

 

Non-Recourse

27

5.17

 

Definitions

27

 

 

ii

 

 

--------------------------------------------------------------------------------

 

 

 

LIST OF EXHIBITS

Exhibit A:

 

Form of Certificate of Designations

Exhibit B:

 

Form of Stockholders Letter Agreement

Exhibit C:

 

Form of Registration Rights Agreement

Exhibit D:

 

Composition of the Board of Directors

 

 

iii

 

 

--------------------------------------------------------------------------------

 

This INVESTMENT AGREEMENT, dated as of June 10, 2020 (this “Agreement”), by and
between Emerald Holding, Inc., a Delaware corporation (the “Company”), and Onex
Partners V LP (“Purchaser”).  Capitalized terms used herein are defined in
Section 5.17 or as otherwise defined elsewhere in this Agreement, unless the
context clearly indicates otherwise.

RECITALS:

WHEREAS, the Company desires to issue and sell to Purchaser, and Purchaser
desires to purchase from the Company, shares of the Company’s convertible
participating preferred stock, par value $0.01 per share, designated as “Series
A Convertible Participating Preferred Stock” (the “Preferred Stock”), having the
terms set forth in the Certificate of Designations in substantially the form
attached hereto as Exhibit A (the “Certificate of Designations”), subject to the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

Article I

PURCHASES; CLOSINGS

1.1Purchases

.  On the terms and subject to the conditions herein, the Company agrees to sell
and issue to Purchaser, and Purchaser agrees to purchase from the
Company:  (a) at the First Closing, 47,058,332 shares of Preferred Stock (such
shares of Preferred Stock, the “First Closing Shares”) and (b) at the Second
Closing, that number of shares of Preferred Stock (such shares of Preferred
Stock, the “Second Closing Shares”, and together with the First Closing Shares,
the “Shares”) equal to the difference between 24,388,014 and the number of
shares of Preferred Stock issued pursuant to the Permitted Offering, if any, in
each case, free and clear of any Liens (other than Liens incurred by Purchaser,
Liens arising under this Agreement or the Stockholders Letter Agreement or
restrictions arising under applicable securities Laws), at a purchase price of
$5.60 per Share.  

1.2First Closing

.

(a)The closing of the purchase by the Purchaser of the First Closing Shares
pursuant to this Agreement (the “First Closing”) shall be held at the offices of
Latham & Watkins LLP, 555 Eleventh Street, NW, Suite 1000, Washington, District
of Columbia, 20004 at 9:00 a.m. New York City time, on the first business day
following the satisfaction or waiver of the applicable conditions set forth in
Section 1.4 (other than those conditions that by their nature are to be
satisfied at the First Closing, but subject to their satisfaction); provided,
that unless agreed to in writing by Purchaser and the Company, in no event shall
the First Closing occur on or prior to July 9, 2020 (the date on which the First
Closing actually occurs, the “First Closing Date”).

(b)Subject to the satisfaction or waiver on or prior to the First Closing Date
of the applicable conditions to the First Closing in Section 1.4, at the First
Closing:

 

 

--------------------------------------------------------------------------------

 

(1)the Company will deliver, or cause to be delivered, to Purchaser (i) evidence
reasonably satisfactory to Purchaser of the issuance of the First Closing Shares
in the name of Purchaser by book entry on the stock ledger of the Company (or,
if the First Closing Shares are to be represented in certificated form, a
certificate representing the First Closing Shares), (ii) a counterpart to the
Stockholders Letter Agreement, in the form attached hereto as Exhibit B (the
“Stockholders Letter Agreement”), executed by the Company, (iii) a counterpart
to the Registration Rights Agreement, in the form attached hereto as Exhibit C
(the “Registration Rights Agreement”), executed by the Company and (iv) all
other documents, instruments and writings required to be delivered by the
Company to Purchaser at or prior to the First Closing pursuant to this
Agreement; and

(2)Purchaser (severally and not jointly) will deliver or cause to be delivered
(i) to a bank account designated by the Company in writing at least two
(2) business days prior to the First Closing Date, the First Closing Purchase
Price by wire transfer of immediately available funds, (ii) a counterpart to the
Stockholders Letter Agreement executed by each of the parties thereto other than
the Company, (iii) a counterpart to the Registration Rights Agreement executed
by each of the parties thereto other than the Company and (iv) all other
documents, instruments and writings required to be delivered by Purchaser to the
Company at or prior to the First Closing pursuant to this Agreement.

(c)All deliveries at the First Closing will be deemed to occur simultaneously.

1.3Second Closing

.

(a)The closing of the purchase by Purchaser of the Second Closing Shares
pursuant to this Agreement (the “Second Closing”) shall be held at the offices
of Latham & Watkins LLP, 555 Eleventh Street, NW, Suite 1000, Washington,
District of Columbia, 20004 at 9:00 a.m. New York City time, on the later of (i)
the first business day following the satisfaction or waiver of the applicable
conditions set forth in Section 1.4 (other than those conditions that by their
nature are to be satisfied at the Second Closing, but subject to their
satisfaction) and (ii) the twentieth (20th) business day after which the Company
provides written notice to Purchaser of the aggregate number of the Second
Closing Shares (but subject to the consummation of the Permitted Offering or, if
no shares of Preferred Stock are elected to be purchased in the Permitted
Offering, the expiration of the period in which the Permitted Offering may be
consummated in accordance with the definition thereof (as applicable)), or at
such other date, time and place as Purchaser and the Company agree (such date,
the “Second Closing Date” and, together with the First Closing Date, the
“Closing Dates”).

(b)Subject to the satisfaction or waiver on or prior to the Second Closing Date
of the applicable conditions to the Second Closing in Section 1.4, at the Second
Closing:

(1)the Company will deliver, or cause to be delivered, to Purchaser (i) evidence
reasonably satisfactory to Purchaser of the issuance of the Second Closing
Shares in the name of Purchaser by book entry on the stock ledger of the Company
(or, if the Second Closing Shares are to be represented in certificated form, a
certificate representing the Second Closing Shares) and (ii) all other
documents, instruments and writings required to

2

 

 

--------------------------------------------------------------------------------

 

be delivered by the Company to Purchaser at or prior to the Second Closing
pursuant to this Agreement; and

(2)Purchaser will deliver or cause to be delivered (i) to a bank account
designated by the Company in writing at least two (2) business days prior to the
Second Closing Date, an amount equal to the Second Closing Purchase Price, by
wire transfer of immediately available funds and (ii) all other documents,
instruments and writings required to be delivered by Purchaser to the Company at
or prior to the Second Closing pursuant to this Agreement.

(c)All deliveries at the Second Closing will be deemed to occur simultaneously.

1.4Conditions to the Closings

.

(a)The obligation of Purchaser, on the one hand, and the Company, on the other
hand, to effect each of the First Closing and the Second Closing (together, the
“Closings”) is subject to the satisfaction or written waiver by Purchaser and
the Company as of such Closing of the following condition:  no temporary
restraining order, preliminary or permanent injunction or other judgment or
order shall have been issued by any Governmental Entity, and no Law shall be in
effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement; provided,
however, that the party claiming such failure of condition shall have used its
reasonable best efforts in accordance with Section 3.1 and Section 3.4 to
prevent the entry of any such injunction or order and to appeal as promptly as
possible any injunction or other order that may be entered.  

(b)The obligation of Purchaser, on the one hand, and the Company, on the other
hand, to effect the Second Closing is subject to the satisfaction or written
waiver by Purchaser and the Company as of the Second Closing of the following
condition:  the First Closing shall have occurred prior to or simultaneously
with the Second Closing.

(c)The obligation of Purchaser to effect each Closing is also subject to the
satisfaction or written waiver by Purchaser as of such Closing, as applicable,
of the following conditions:

(1)(i) the representations and warranties of the Company set forth in
Section 2.1 hereof (other than Sections 2.1(a)(1), 2.1(b), 2.1(c)(1), 2.1(d),
2.1(e) and 2.1(g)) shall be true and correct (disregarding all qualifications or
limitations as to materiality or Company Material Adverse Effect set forth
therein) as of the date of this Agreement and as of the applicable Closing Date
as though made on and as of such date (except to the extent that such
representation or warranty speaks to an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date),
except where the failure of such representations and warranties to be so true
and correct, individually or in the aggregate, has not and would not be
reasonably expected to have a Company Material Adverse Effect and (ii) the
representations and warranties of the Company set forth in Sections 2.1(a)(1),
2.1(b), 2.1(c)(1), 2.1(d), 2.1(e) and 2.1(g) shall be true and correct in all
material respects as of the date of this Agreement and as of the applicable
Closing Date as though made on and as of such date;

3

 

 

--------------------------------------------------------------------------------

 

(2)the Company shall have performed and complied with in all material respects
all obligations required to be performed and complied with by it pursuant to
this Agreement at or prior to the applicable Closing;

(3)no Effect shall have occurred or arisen since the date of this Agreement that
has had, or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect;

(4)on each Closing Date, Purchaser shall have received a certificate signed on
behalf of the Company by a duly authorized Person certifying to the effect that
the conditions set forth in Sections 1.4(c)(1) and (2) have been satisfied as of
the applicable Closing Date;

(5)the Company shall have filed the Certificate of Designations with the
Secretary of State of the State of Delaware on or prior to the First Closing,
and the Certificate of Designations shall continue to be in full force and
effect as of the applicable Closing; and

(6)at or prior to the Second Closing, the shares of Common Stock issuable upon
conversion of the Shares shall have been approved for listing on the New York
Stock Exchange (“NYSE”), subject to official notice of issuance.

(d)The obligation of the Company to effect each Closing is also subject to the
satisfaction or written waiver by the Company as of such Closing, as applicable,
of the following conditions:

(1)(i) the representations and warranties of Purchaser set forth in Section 2.2
hereof (other than Sections 2.2(a), 2.2(b)(1) and 2.2(d)) shall be true and
correct (disregarding all qualifications or limitations as to materiality set
forth therein) as of the date of this Agreement and as of the applicable Closing
Date as though made on and as of such date (except to the extent that such
representation or warranty speaks of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date),
except where the failure of such representations and warranties to be so true
and correct, individually or in the aggregate, have not prevented or materially
delayed or would not reasonably be expected to prevent or materially delay the
consummation of the transactions contemplated by this Agreement and (ii) the
representations and warranties of Purchaser set forth in Sections 2.2(a),
2.2(b)(1) and 2.2(d) shall be true and correct in all material respects as of
the date of this Agreement and as of the applicable Closing Date as though made
on and as of such date;

(2)Purchaser shall have performed and complied with in all material respects all
obligations required to be performed and complied with by it pursuant to this
Agreement at or prior to the applicable Closing; and

(3)on each Closing Date, the Company shall have received a certificate signed on
behalf of Purchaser by a duly authorized Person certifying to the effect that
the conditions set forth in Sections 1.4(d)(1) and (2) have been satisfied as of
the applicable Closing Date.

4

 

 

--------------------------------------------------------------------------------

 

(4)Purchaser shall have delivered to the Company a duly executed, valid,
accurate and properly completed: (i) Internal Revenue Service Form W-9
certifying that Purchaser is a U.S. person and that Purchaser is not subject to
backup withholding, or (ii) Internal Revenue Service Form W-8 (together with any
necessary withholding statements or attachments) certifying that Purchaser is
not a U.S. person.

Article II

REPRESENTATIONS AND WARRANTIES

2.1Representations and Warranties of the Company

.  Except as set forth (x) in SEC Documents filed or furnished prior to the date
of this Agreement (including any exhibits thereto and excluding any disclosures
set forth in any risk factor section or any “forward looking statements” within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”) or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or (y) in
a correspondingly identified schedule attached hereto (provided that any such
disclosure shall be deemed to be disclosed with respect to each other
representation and warranty to which the relevance of such exception is
reasonably apparent on the face of such disclosure), the Company represents and
warrants to Purchaser, as of the date hereof and as of each Closing Date (except
to the extent made only as of a specified date, in which case as of such date),
that:

(a)Organization and Authority.

(1)The Company (i) is a corporation duly organized and validly existing under
the laws of the state of Delaware, (ii) has all requisite corporate power and
authority to own its properties and conduct its business as presently conducted
and (iii) is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, except, in the case of this clause
(iii), where failure to be so qualified or in good standing, individually or in
the aggregate, has not and would not reasonably be expected to have a Company
Material Adverse Effect.  True and accurate copies of the Amended and Restated
Certificate of Incorporation of the Company (as amended or modified from time to
time prior to the date hereof, the “Certificate of Incorporation”) and the
Second Amended and Restated Bylaws of the Company (as amended or modified from
time to time prior to the date hereof, the “Bylaws”), each as in effect, have
been made available to Purchaser prior to the date hereof.

(2)Each of the Company’s Significant Subsidiaries (as defined in Rule 1-02 of
Regulation S-X of the Securities and Exchange Commission (the “SEC”)) (i) is
duly organized and validly existing under the Laws of its jurisdiction of
organization, (ii) has all requisite corporate or other applicable entity power
and authority to own its properties and conduct its business as presently
conducted and (iii) is duly qualified to do business and is in good standing in
all jurisdictions where its ownership or leasing of property or the conduct of
its business requires it to be so qualified, except, in the case of this
clause (iii), where failure to be so qualified or in good standing, individually
or in the aggregate, has not and would not reasonably be expected to have a
Company Material Adverse Effect.  

5

 

 

--------------------------------------------------------------------------------

 

(b)Capitalization.

(1)The authorized capital stock of the Company consists of 800,000,000 shares of
Common Stock, par value $0.01 per share (the “Common Stock”) and 80,000,000
shares of undesignated preferred stock, par value $0.01 per share.  As of the
close of business on June 9, 2020, 71,446,346 shares of Common Stock were issued
and outstanding and, as of May 31, 2020, (i) no shares of Common Stock were held
in the treasury of the Company or by a Company Subsidiary, (ii) 22,789,798
shares of Common Stock were reserved for issuance under a Plan, (iii) 4,854,992
shares of Common Stock were subject to outstanding options to purchase Common
Stock (the “Company Options”), (iv) 1,372,840 shares of Common Stock were
available for issuance upon the vesting of the Company’s outstanding restricted
stock unit awards (the “Company RSUs”), and (v) and no shares of preferred stock
were issued and outstanding.  

(2)All outstanding shares of Common Stock are duly authorized, validly issued,
fully paid and nonassessable, and are not subject to and were not issued in
violation of any preemptive or similar right, purchase option, call or right of
first refusal or similar right.  Except as set forth in Section 2.1(b)(1), the
Company has not issued any securities or right to purchase securities of the
Company (including any options, warrants or other rights, agreements,
arrangements or commitments of any character or any securities convertible into
or exchangeable for any capital stock or other Equity Interests of the
Company).  Except as provided in the Transaction Documents, the Existing SHA and
the Existing RRA, there are no outstanding contractual obligations of the
Company or any of its Subsidiaries (i) restricting the transfer of, (ii)
affecting the voting rights of, (iii) requiring the sale, issuance, repurchase,
redemption or disposition of, or containing any right of first refusal with
respect to, (iv) requiring the registration for sale of, or (v) granting any
preemptive or antidilutive right, with respect to any shares of capital stock
of, or other Equity Interests in, the Company or any of the Company
Subsidiaries.  The Company does not have outstanding shareholder purchase rights
or “poison pill” or any similar arrangement in effect.

(3)None of the Company or Company Subsidiaries hold an Equity Interest in any
Person other than Equity Interests in Company Subsidiaries. Each outstanding
share of capital stock of or other Equity Interest in each Company Subsidiary is
duly authorized, validly issued, fully paid, nonassessable and free of
preemptive rights and is owned, beneficially and of record, by the Company or
one or more of its wholly owned Subsidiaries free and clear of all Liens, except
for Liens arising under the Credit Agreement.  There are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
any Company Subsidiary is bound relating to the issued or unissued capital stock
or other Equity Interests of such Company Subsidiary, or securities convertible
into or exchangeable for such capital stock or other Equity Interests, or
obligating any Company Subsidiary to issue or sell any shares of its capital
stock or other Equity Interests, or securities convertible into or exchangeable
for such capital stock of, or other Equity Interests in, such Company
Subsidiary.  Except as provided in the Transaction Documents, the Existing SHA
and the Existing RRA, none of the Company or any Company Subsidiary is party to
any stockholders’ agreement or other similar agreement or understanding relating
to any shares of the Company’s or any Company Subsidiary’s

6

 

 

--------------------------------------------------------------------------------

 

capital stock or other Equity Interests or any other agreement relating to the
disposition, voting or dividends with respect to any Equity Interest of the
Company or a Company Subsidiary.   No bonds, debentures, notes or other
indebtedness having the right to vote (or convertible into or exchangeable for,
securities having the right to vote) on any matters on which the stockholders of
the Company may vote are issued.

(c)Authorization.

(1)The Company has the corporate power and authority to enter into this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the board of directors of the Company (the “Board of Directors”),
including by unanimous approval of an independent special committee of the Board
of Directors established in connection with the transactions contemplated by
this Agreement.  This Agreement has been, and (as of the First Closing) the
other Transaction Documents will be, duly and validly executed and delivered by
the Company and, assuming due authorization, execution and delivery by
Purchaser, this Agreement is, and (as of the First Closing) each of the other
Transaction Documents will be, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar Laws of general applicability
relating to or affecting creditors’ rights or by general equity principles).  No
other corporate proceedings are necessary for the execution and delivery by the
Company of this Agreement or the other Transaction Documents, the performance by
it of its obligations hereunder or thereunder or the consummation by it of the
transactions contemplated hereby or thereby. The Company has complied and will
comply with the conditions set forth in the temporary waiver of certain of the
stockholder approval requirements in Section 312.03 of the NYSE Listed Company
Manual set forth in SEC Release No. 3488572 as applicable to the issuance of the
Shares and of the Common Stock issuable upon conversion thereof.

(2)Neither the execution and delivery by the Company of this Agreement or the
other Transaction Documents, nor the consummation of the transactions
contemplated hereby or thereby (including, for the avoidance of doubt, the
Permitted Offering), nor compliance by the Company with any of the provisions
hereof or thereof (including the rights of the Shares to convert into shares of
Common Stock), will (i) require notice, consent or approval pursuant to,
violate, conflict with, or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
the Company or any Company Subsidiary under any of the terms, conditions or
provisions of (A) the Certificate of Incorporation or the Bylaws or the
certificate of incorporation, charter, bylaws or other governing instrument of
any Company Subsidiary or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company Subsidiary is a party or by which it may be bound, or to
which the

7

 

 

--------------------------------------------------------------------------------

 

Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (ii) violate any law,
statute, ordinance, rule, regulation, permit, franchise or any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any Company
Subsidiary or any of their respective properties or assets, except in the case
of clauses (i)(B) and (ii) for such violations, conflicts and breaches as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

(3)Other than (i) the securities or blue sky laws of the various states of the
United States, (ii) the filing of one or more Current Reports on Form 8-K,
(iii) the listing on the NYSE of the shares of Common Stock issuable upon the
conversion of the Shares, (iv) the expiration or termination of any applicable
waiting period under the HSR Act in order for Purchaser to exercise voting
rights with respect to the Shares or convert Shares into shares of Common Stock
and (v) the filing of the Certificate of Designations with the Secretary of
State of the State of Delaware, no notice to, registration, declaration or
filing with, exemption or review by, or authorization, order, consent or
approval of any Governmental Entity or stock exchange, nor expiration or
termination of any statutory waiting period, is necessary for the execution or
delivery by the Company of this Agreement or the other Transaction Documents or
the consummation by the Company of the transactions contemplated by this
Agreement or the other Transaction Documents.

(d)Sale of Securities.  Assuming the accuracy of Purchaser’s representations in
Section 2.2, the offer and sale of the Shares to Purchaser is exempt from the
registration and prospectus delivery requirements of the Securities Act and the
rules and regulations promulgated thereunder.  

(e)Status of Securities.  The Shares to be issued pursuant to this Agreement and
the shares of Common Stock to be issued upon conversion of the Shares have been
duly authorized by all necessary corporate action of the Company.  When issued
and sold against receipt of the consideration therefor as provided in this
Agreement or the Certificate of Designations, the Shares will be validly issued,
fully paid and nonassessable, will not be subject to preemptive rights of any
other shareholder of the Company, and will effectively vest in Purchaser good
title to all such securities, free and clear of all Liens, other than Liens
incurred by Purchaser, Liens arising under this Agreement or the Stockholders
Letter Agreement or restrictions arising under applicable securities Laws.  Upon
any conversion of any Shares into shares of Common Stock pursuant to the terms
of the Certificate of Designations, such shares of Common Stock issued upon such
conversion will be validly issued, fully paid and nonassessable, and will not be
subject to preemptive rights of any other shareholder of the Company, and will
effectively vest in Purchaser good title to all such securities, free and clear
of all Liens, other than Liens incurred by Purchaser, Liens arising under this
Agreement or the Stockholders Letter Agreement or restrictions arising under
applicable securities Laws.  The shares of  Common Stock to be issued upon any
conversion of the Shares have been duly reserved for such issuance.

(f)SEC Documents; Financial Statements.

(1)The Company has filed, on a timely basis, all required reports, proxy
statements, forms, and other documents with the SEC since January 1, 2018
(collectively,

8

 

 

--------------------------------------------------------------------------------

 

the “SEC Documents”).  Each of the SEC Documents, as of its respective filing
date complied in all material respects with the requirements of the Securities
Act and the Exchange Act, as the case may be, and the rules and regulations of
the SEC promulgated thereunder applicable to such SEC Documents, and, except to
the extent that information contained in any SEC Document has been revised or
superseded by a later filed SEC Document filed and publicly available prior to
the date of this Agreement, none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(2)The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information (both financial and
non-financial) relating to the Company, including its consolidated Subsidiaries,
is made known to the individuals responsible for the preparation of the
Company’s filings with the SEC and (ii) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.  As of the date of this Agreement, to the Knowledge of the
Company, there is no reason that its chief executive officer and chief financial
officer will not be able to give the certifications and attestations required
pursuant to the rules and regulations adopted pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002, without qualification, when next due.

(3)There is no transaction, arrangement or other relationship between the
Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Documents and is not so disclosed.

(4)The financial statements of the Company and its consolidated Subsidiaries
included in the SEC Documents (i) complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, in each case as of the date such SEC Document
was filed, and (ii) have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated in such financial
statements or the notes thereto) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows of the Company and its consolidated Subsidiaries for the periods then
ended (subject, in the case of unaudited quarterly statements, to the absence of
footnote disclosures and normal year-end audit adjustments).

9

 

 

--------------------------------------------------------------------------------

 

(g)Brokers and Finders.  Except for LionTree Advisors LLC pursuant to that
certain engagement letter dated May 4, 2020 and the subscription agent and/or
information agent for the Permitted Offering, the fees and expenses of which, in
each case, will be paid by the Company (on behalf of the independent special
committee of the Board of Directors in the case of LionTree Advisors LLC),
neither the Company nor its Subsidiaries or any of their respective officers,
directors, employees or agents has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company in connection with this Agreement or the transactions contemplated
hereby.

(h)Litigation.  There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Company, threatened (including “cease and desist”
letters or invitations to take patent license) against, nor any outstanding
judgment, order, writ or decree against, the Company or any of its Subsidiaries
or any of their respective assets before or by any Governmental Entity, which
individually or in the aggregate has had, or, would reasonably be expected to
have (including for this purpose, assuming an adverse determination of any such
matter), a Company Material Adverse Effect.  Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, neither the Company nor any of its Subsidiaries is
subject to any judgment, order or decree of any Governmental Entity.

(i)Indebtedness.  Neither the Company nor any of its Subsidiaries is,
immediately prior to the execution and delivery of this Agreement, in default in
the payment of any material indebtedness or in default under any agreement
relating to its material indebtedness.

(j)Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to the Knowledge of the Company is reasonably
likely to, have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received as of the date of this
Agreement any notification that the SEC is contemplating terminating such
registration.

(k)Permitted Offering; Certain Information.  The Permitted Offering will not
result in any material violation of applicable Law, the rules of the New York
Stock Exchange, the Certificate of Incorporation or the Bylaws. Any information
provided in writing by the Company or any of its directors, officers, employees,
Affiliates, agents or other representatives for inclusion or incorporation by
reference in the Registration Statement, when declared effective under the
Securities Act, shall not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading provided, however, that no representation or warranty is made by the
Company with respect to (i) statements included or incorporated by reference in
the Registration Statement based on information supplied by or on behalf of
Purchaser or any of its directors, officers, employees, Affiliates, agents or
other representatives, or (ii) any financial projections or forward-looking
statements. As of the date of its effectiveness, the Registration Statement will
comply as to form in all material respects with the requirements of the
Securities Act.

10

 

 

--------------------------------------------------------------------------------

 

(l)No Additional Representations.  Except for the representations and warranties
made by the Company in this Section 2.1, neither the Company nor any other
Person makes any express or implied representation or warranty with respect to
the Company or any Subsidiaries or their respective businesses, operations,
assets, liabilities, employees, employee benefit plans, conditions or prospects,
and the Company hereby disclaims any such other representations or
warranties.  In particular, without limiting the foregoing disclaimer, neither
the Company nor any other Person makes or has made any representation or
warranty to Purchaser, or any of its Affiliates or representatives, with respect
to (i) any financial projection, forecast, estimate, budget or prospect
information relating to the Company or any of its Subsidiaries or their
respective business, (ii) matters relating to insurance coverage for Pandemic
Matters with respect to the Company, including any determination, dispute,
availability, disbursement or non-disbursement or the certainty of the Company
receiving all or any portion of proceeds from the applicable insurers for claims
filed or to be filed under the Company’s event cancellation insurance policy or
(iii) any oral or written information presented to Purchaser or any of its
Affiliates or representatives in the course of their due diligence investigation
of the Company, the negotiation of this Agreement or in the course of the
transactions contemplated hereby.  Notwithstanding anything to the contrary
herein, nothing in this Agreement shall limit the right of Purchaser and its
Affiliates to rely on the representations, warranties, covenants and agreements
expressly set forth in this Agreement or in any certificate delivered pursuant
hereto, nor will anything in this Agreement operate to limit any claim by
Purchaser or any of its Affiliates for actual fraud (involving scienter) in the
making of the representations and warranties of the Company set forth in this
Agreement or in any certificate delivered hereunder.

2.2Representations and Warranties of Purchaser

.  Purchaser hereby represents and warrants to the Company, as of the date
hereof and as of each Closing Date (except to the extent made only as of a
specified date in which case as of such date), severally and not jointly, that:

(a)Organization and Authority.  Purchaser (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) has all requisite limited partnership power and authority to own
its properties and assets and conduct its business as presently conducted and
(iii) is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, except, in the case of this
clause (iii), where failure to be so qualified has not and would not reasonably
be expected to materially and adversely affect Purchaser’s ability to perform
its obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.

(b)Authorization.

(1)Purchaser has the limited partnership power and authority to enter into this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by Purchaser and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite action on the part of Purchaser, and no further approval or
authorization by any of its stockholders, partners, members or other equity
owners, as the case may be, is required.  This Agreement has been, and (as of
the First Closing) the other Transaction Documents will be, duly and

11

 

 

--------------------------------------------------------------------------------

 

validly executed and delivered by Purchaser and assuming due authorization,
execution and delivery by the Company, this Agreement is, and (as of the First
Closing) each of the other Transaction Documents will be, a valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).  No other organizational proceedings are necessary for the
execution and delivery by Purchaser of this Agreement or the other Transaction
Documents, the performance by it of its obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby.

(2)Neither the execution, delivery and performance by Purchaser of this
Agreement or the other Transaction Documents, nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by Purchaser with
any of the provisions hereof or thereof, will (i) require notice, consent or
approval pursuant to, violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any material Lien
upon any of the properties or assets of Purchaser under any of the terms,
conditions or provisions of (A) its organizational documents or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which Purchaser is a party or by which it may be
bound, or to which Purchaser or any of the properties or assets of Purchaser may
be subject, or (ii) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to Purchaser or any of their respective
properties or assets except in the case of clauses (i)(B) and (ii) for such
violations, conflicts and breaches as would not reasonably be expected to
prevent or materially delay the consummation of the transactions contemplated by
this Agreement or have a material adverse effect on Purchaser’s ability to fully
perform its respective covenants and obligations under this Agreement.

(3)Other than (i) the securities or blue sky Laws of the various states and
(ii) filings pursuant to Section 13 and Section 16 of the Exchange Act, no
notice to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting period, is necessary for the
execution, delivery and performance by Purchaser of this Agreement or the other
Transaction Documents or the consummation by Purchaser of the transactions
contemplated by this Agreement or the other Transaction Documents.

(c)Financial Capability

.  At each Closing, Purchaser will have access to available funds necessary to
consummate such Closing on the terms and conditions contemplated by this
Agreement.  Purchaser is not aware of any reason why the funds sufficient to
fulfill its obligations under Article I (including paying the First Closing
Purchase Price and the Second Closing Purchase Price) will not be available on
the applicable Closing Date.

12

 

 

--------------------------------------------------------------------------------

 

(d)Brokers and Finders

.  Except for Evercore Group L.L.C., neither Purchaser nor its Affiliates or any
of their respective officers, directors, employees or agents has employed any
broker or finder for which the Company will incur any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees in
connection with this Agreement or the transactions contemplated hereby.

(e)Purchase for Investment.  Purchaser is an accredited investor (as defined in
Rule 501 of the Securities Act) and acknowledges that the Shares have not been
registered under the Securities Act or under any state securities Laws.
Purchaser (i) acknowledges that it is acquiring the Shares and the shares of
Common Stock issuable upon the conversion of the Shares pursuant to an exemption
from registration under the Securities Act solely for investment with no present
intention to distribute any of the Shares or the shares of Common Stock issuable
upon the conversion of the Shares to any person in violation of applicable
securities Laws, (ii) will not sell, transfer, or otherwise dispose of any of
the Shares or shares of Common Stock issuable upon the conversion of the Shares,
except in compliance with this Agreement, the Certificate of Incorporation, the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities Laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Shares and
the shares of Common Stock issuable upon the conversion of the Shares and of
making an informed investment decision, and (iv) without prejudice to any claim
of Purchaser hereunder for breach of the Company’s representations and
warranties or for actual and intentional fraud, (A) has been furnished with or
has had full access to all the information that it considers necessary or
appropriate to make an informed investment decision with respect to the Shares
and the shares of Common Stock issuable upon the conversion of the Shares, (B)
has had an opportunity to discuss with management of the Company the intended
business and financial affairs of the Company and to obtain information (to the
extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
it or to which it had access and (C) can bear the economic risk of (1) an
investment in the Shares and the shares of Common Stock issuable upon the
conversion of the Shares indefinitely and (2) a total loss in respect of such
investment. Purchaser has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of and
form an investment decision with respect to, its investment in the Shares and
the shares of Common Stock issuable upon the conversion of the Shares and to
protect its own interest in connection with such investment.

(f)Certain Information. Any information provided in writing by Purchaser or any
of its directors, officers, employees, Affiliates, agents or other
representatives for inclusion or incorporation by reference in the Registration
Statement when filed with the SEC and when the Registration Statement is
declared effective under the Securities Act shall not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that no representation
or warranty is made by Purchaser with respect to (i) statements included or
incorporated by reference in the Registration Statement based on information
supplied by or on behalf of the Company or any of its directors (other than
those who are representatives of Purchaser), officers, employees, Affiliates,
agents or other representatives, or (ii) any financial projections or
forward-looking statements.

13

 

 

--------------------------------------------------------------------------------

 

(g)No Additional Representations. Purchaser and its Affiliates acknowledges and
agrees that, except for the representations and warranties contained in
Section 2.1, neither the Company nor any other Person, makes any express or
implied representation or warranty with respect to the Company, its Subsidiaries
or their respective businesses, operations, assets, liabilities, employees,
employee benefit plans, conditions or prospects, and the Company hereby
disclaims any such other representations or warranties. In particular, without
limiting the foregoing disclaimer, neither the Company nor any other Person,
makes or has made any representation or warranty to Purchaser, or any of its
Affiliates or representatives, with respect to (i) any financial projection,
forecast, estimate, budget or prospect information relating to the Company, its
Subsidiaries or their respective business, (ii) matters relating to insurance
coverage for Pandemic Matters with respect to the Company, including any
determination, dispute, availability, disbursement or non-disbursement or the
certainty of the Company receiving all or any portion of proceeds from the
applicable insurers for claims filed or to be filed under the Company’s event
cancellation insurance policy or (iii) except for the representations and
warranties made by the Company in Section 2.1, any information presented to
Purchaser or any of its Affiliates or representatives in the course of their due
diligence investigation of the Company, the negotiation of this Agreement or in
the course of the transactions contemplated hereby. To the fullest extent
permitted by applicable law, except with respect to the representations and
warranties contained in Section 2.1, neither the Company nor any of its
Subsidiaries shall have any liability to Purchaser or its Affiliates or
representatives on any basis (including in contract or tort, under federal or
state securities Laws or otherwise) based upon any other representation or
warranty, either express or implied, included in any information or statements
(or any omissions therefrom) provided or made available by the Company or its
Subsidiaries to Purchaser or its Affiliates or representatives in the course of
their due diligence investigation of the Company, the negotiation of this
Agreement or in the course of the transactions contemplated by this
Agreement.  Notwithstanding the foregoing, nothing in this Section 2.2(g) shall
limit, preclude or prohibit any claim of actual fraud (involving scienter) in
the making of the representations and warranties of Purchaser set forth in this
Agreement or in any certificate delivered hereunder.

Article III

COVENANTS

3.1Filings; Other Actions

.

(a)As set forth in the Certificate of Designations, the Shares shall be
initially issued to Purchaser without voting rights in the election of directors
of the Company.  After issuance and following the expiration or termination of
the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), the Shares shall gain the right to vote on an
as-converted basis with the Common Stock, pursuant to, and in accordance with,
the terms of the Certificate of Designations (the “Purchaser
Election”).  Purchaser and the Company shall use all reasonable best efforts to
obtain or submit, as the case may be, as promptly as practicable following the
date hereof, the approvals and authorizations of, filings and registrations
with, and notifications to, or expiration or termination of any applicable
waiting period, under the HSR Act and other applicable antitrust Laws in
connection with such Purchaser Election (the “Anti-Trust Approval”).  Without
limiting the foregoing, Purchaser and the Company shall each prepare and file
within ten (10) business days after the date hereof a Notification and Report
Form pursuant to

14

 

 

--------------------------------------------------------------------------------

 

the HSR Act in connection with the transactions contemplated by this
Agreement.  In connection with such undertakings, Purchaser, on the one hand,
and the Company, on the other hand, will cooperate and consult with the other
and use reasonable best efforts to prepare and file all necessary documentation,
to effect all necessary applications, notices, petitions, filings and other
documents, and to obtain all necessary permits, consents, orders, approvals and
authorizations of, or any exemption by, all third parties and Governmental
Entities, necessary or advisable to consummate the transactions contemplated by
this Agreement, including obtaining the Anti-Trust Approval.  Purchaser and the
Company shall execute and deliver both before and after each Closing such
further certificates, agreements and other documents and take such other actions
as the other party may reasonably request to consummate or implement such
transactions or to evidence such events or matters.

(b)Purchaser and the Company will have the right to review in advance, and to
the extent practicable, each will consult with the other, in each case, subject
to applicable Laws relating to the exchange of information, all the information
relating to such other party, and any of their respective Affiliates, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the transactions
contemplated by this Agreement, including obtaining the Anti-Trust Approval.  In
exercising the foregoing right, each of the parties hereto agrees to act
reasonably and as promptly as practicable.  Each party hereto agrees to keep the
other party apprised of the status of matters referred to in this
Section 3.1.  Purchaser shall promptly furnish the Company, and the Company
shall promptly furnish Purchaser, to the extent permitted by Law, with copies of
written communications received by it or its Subsidiaries from any Governmental
Entity in respect of the transactions contemplated by this Agreement, including
obtaining the Anti-Trust Approval.  Neither Purchaser nor the Company shall
participate in any substantive meeting with any Governmental Entity in respect
of the transactions contemplated by this Agreement, including obtaining the
Anti-Trust Approval unless it consults with the other party in advance and, to
the extent not prohibited by such Governmental Entity, gives the other party the
opportunity to attend and participate therein or thereat.

3.2Composition of Board of Directors

.  The Company and Purchaser agree that, in accordance with the Certificate of
Incorporation and the Certificate of Designations, holders of Preferred Shares
shall have the right to elect directors as set forth in Exhibit D hereto.

3.3Permitted Offering; Preparation of Registration Statement

.

(a)As promptly as practicable after the date of this Agreement, the Company
shall prepare, in consultation with Purchaser, and file with the SEC the
Registration Statement (which Registration Statement shall be filed on Form S-3
if the Company is eligible to file the Registration Statement on Form S‑3
instead of Form S‑1, and shall otherwise be on Form S-1) in connection with the
registration under the Securities Act of the issuance of the shares of Preferred
Stock to be issued (if any) in connection with the Permitted Offering.  The
Company shall consummate the Permitted Offering in accordance with the terms and
conditions set forth on Schedule I hereto as promptly as practicable after the
date of this Agreement, and shall use its reasonable best efforts to:

(1)ensure that the Registration Statement complies in all material respects with
the applicable provisions of the Exchange Act and the Securities Act;

15

 

 

--------------------------------------------------------------------------------

 

(2)promptly furnish in writing all information concerning the Company that is
required by applicable Law to be included in the Registration Statement so as to
enable the Company to comply with its obligations under this Section 3.3;

(3)respond as promptly as practicable to any comments of the staff of the SEC
(the “Staff”) with respect to the Registration Statement;

(4)cause the Registration Statement to be declared effective under the
Securities Act as promptly as practicable after such filing and keep the
Registration Statement effective for so long as necessary to consummate the
Permitted Offering and the transactions contemplated by this Agreement;

(5)promptly amend or supplement any information provided by it for use in the
Registration Statement if and to the extent that, at any time following its
effectiveness and prior to completion of the Permitted Offering, it shall
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and cause the
Registration Statement to be filed with the SEC and to be disseminated to the
Company’s stockholders, in each case to the extent required by applicable Law;
and

(6)otherwise cause the Permitted Offering to be conducted in all material
respects in accordance with applicable Law, the rules of the New York Stock
Exchange, the Certificate of Incorporation or the Bylaws.

(b)Purchaser shall use its respective reasonable best efforts to promptly
furnish in writing all information concerning Purchaser that is required by
applicable Law to be included in the Registration Statement so as to enable the
Company to comply with its obligations under this Section 3.3;

(c)Each of the Company and Purchaser and their respective counsel shall be given
a reasonable opportunity to review and comment on the Registration Statement
each time before any such document is filed with the SEC or mailed to the
Company’s stockholders (it being understood that each of the Company and
Purchaser and their respective counsel shall provide any comments thereon as
soon as reasonably practicable), and each party shall give reasonable and good
faith consideration to any comments made by the other party and its
counsel.  Each of the Company and Purchaser shall notify each other promptly of
the receipt of any comments from the Staff and of any request by the Staff for
amendments or supplements to the Registration Statement or for additional
information and shall supply each other with copies of (i) all correspondence
between it or any of its representatives, on the one hand, and the Staff, on the
other hand, with respect to the Registration Statement, the Permitted Offering,
this Agreement or the transaction contemplated hereby, and (ii) all orders of
the SEC relating to the Registration Statement.

(d)Purchaser shall not, and shall cause its Affiliates to not, exercise any
subscription rights to purchase Preferred Stock offered to any of them pursuant
to the Permitted Offering, and promptly following the date hereof and in any
event prior to the First Closing, Purchaser shall deliver an irrevocable
undertaking to such effect from each of its Affiliates that holds shares of
Common Stock in the Company.

16

 

 

--------------------------------------------------------------------------------

 

3.4Reasonable Best Efforts to Close

.  During the Pre-Closing Period, each of the Company and Purchaser will use
reasonable best efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary under applicable
Laws so as to permit consummation of the transactions contemplated hereby as
promptly as practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall cooperate reasonably with the other party hereto
to that end.  

3.5Authorized Common Stock

.  At any time that any Shares are outstanding, the Company shall from time to
time take all lawful action within its control to cause the authorized share
capital of the Company to include a number of authorized but unissued shares of
Common Stock equal to the number of shares of Common Stock issuable upon the
conversion of all Shares then issued and outstanding.  All shares of Common
Stock delivered upon conversion of the Shares shall be newly issued shares or
shares held in treasury by the Company, shall have been duly authorized and
validly issued and shall be fully paid and nonassessable, and free and clear of
any Liens (other than Liens incurred by Purchaser, Liens arising under this
Agreement or the Stockholders Letter Agreement or restrictions arising under
applicable securities Laws).

3.6Certain Adjustments

.  During the Pre-Closing Period, the Company shall not effect any transaction
that would have resulted in an adjustment to the Conversion Price (as defined in
the Certificate of Designations) pursuant to Section 10(f) of the Certificate of
Designations if the Shares had been issued since the date hereof.  

3.7NYSE Listing of Shares

.  To the extent it has not already done so, the Company shall promptly apply to
cause the shares of Common Stock issuable upon the conversion of the Shares to
be approved for listing on the NYSE, subject to official notice of
issuance.  The Company may, at its option, seek to list the Shares on the NYSE;
provided, however, the Company shall not, and shall not seek to, list the Shares
on any securities exchange other than the NYSE without the prior written consent
of a majority of the Preferred Stock Directors (as defined in the Certificate of
Designations).

3.8State Securities Laws

.  During the Pre-Closing Period, the Company shall use its reasonable best
efforts to (a) obtain all necessary permits and qualifications, if any, or
secure an exemption therefrom, required by any state or country prior to the
offer and sale of Shares and the shares of Common Stock issuable upon the
conversion of the Shares and (b) cause such authorization, approval, permit or
qualification to be effective as of the First Closing and, as to the shares of
Common Stock issuable upon conversion of the Shares, as of any such conversion.

3.9Negative Covenants

.  During the Pre-Closing Period, except as required by applicable Law, as
required by the Transaction Documents or in connection with the Permitted
Offering or consented to by Purchaser (not to be unreasonably withheld,
conditioned or delayed) or any of its representatives on the Board of Directors,
(x) the Company and its Subsidiaries shall use reasonable best efforts to
operate their businesses in the ordinary course consistent with past practice,
and (y) shall not:

(a)declare, or make payment in respect of, any dividend or other distribution
upon any shares of the Company;

17

 

 

--------------------------------------------------------------------------------

 

(b)redeem, repurchase or acquire any shares of the Company or any of its
Subsidiaries, other than (i) repurchases of shares (A) approved by the Board of
Directors and publicly announced prior to the date hereof, (B) made in an “open
market” transaction at the then-prevailing price or through an “accelerated
share repurchase” on customary terms or (C) from employees, officers or
directors of the Company or any of its Subsidiaries in the ordinary course of
business consistent with past practice pursuant to any of the Company’s
agreements or plans in effect as of the date hereof and (ii) shares withheld on
the vesting of employee stock awards;

(c)authorize, issue or reclassify any capital stock, or securities exercisable
for, exchangeable for or convertible into shares, of the Company or any Company
Subsidiary other than (i) the authorization and issuance of the Shares and (ii)
issuances pursuant to any of the Company’s agreements or plans in effect as of
the date hereof of shares, or securities exercisable for, exchangeable for or
convertible into shares, of the Company to (A) officers or directors of the
Company or any of its Subsidiaries in the ordinary course of business consistent
with past practice or (B) non-officer employees of the Company or any of its
Subsidiaries;

(d)amend or otherwise change, or waive any provision of, the Certificate of
Incorporation (as modified by the Certificate of Designations) or the Bylaws or
any organizational document of any Company Subsidiary, including as a result of
a merger, amalgamation, consolidation or other similar or extraordinary
transaction;

(e)sell, assign, transfer, convey, lease or otherwise dispose of any material
assets or properties of the Company or any of its Subsidiaries, except pursuant
to existing agreements or for sales of products in the ordinary course of
business consistent with past practice;

(f)make any material loans or material advances of money to any Person (other
than the Company and its Subsidiaries), except for (i) loans made pursuant to
any Plan, (ii) advances to employees or officers of the Company or any of its
Subsidiaries for expenses incurred in the ordinary course of business consistent
with past practice or (iii) trade credit extended to customers, franchisees and
other business counterparties in the ordinary course of business consistent with
past practice; or

(g)authorize or enter into a contract or otherwise make any commitment to do any
of the foregoing.

Article IV

ADDITIONAL AGREEMENTS

4.1Transfer Restrictions

.  

(a)For a period of one (1) year following the First Closing, Purchaser shall not
Transfer any Share or any share of Common Stock issued upon conversion of any
Share, except as otherwise permitted pursuant to the terms and conditions of
this Agreement, including Section 4.1(b), the Stockholders Letter Agreement and
the Certificate of Designations.

18

 

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding anything to the contrary in Section 4.1(a), Purchaser shall
be permitted to Transfer all or any portion of its Shares, or shares of Common
Stock issued upon conversion of any Shares at any time under the following
circumstances:

(1)Transfers to any Permitted Transferee, but only if such Permitted Transferee
agrees in writing for the benefit of the Company (in form and substance
reasonably satisfactory to the Company and with a copy thereof to be furnished
to the Company) to be bound by the terms of this Section 4.1 and the
Stockholders Letter Agreement with respect to the Shares and the shares of
Common Stock issuable upon conversion thereof;

(2)Transfers pursuant to an amalgamation, merger, tender offer or exchange offer
or other business combination, acquisition of assets or similar transaction
entered into by the Company or any transaction resulting in a Change of Control
(as defined in the Certificate of Designations); or

(3)Transfers that have received Unaffiliated Director Consent.

(c)In addition, from and after the date hereof, neither Purchaser nor any
Permitted Transferee thereof may Transfer any Share or any share of Common Stock
issued upon conversion thereof at any time without Unaffiliated Director Consent
to any Activist Investor who would, upon the consummation of such Transfer,
beneficially own five percent (5%) or more of the outstanding shares of Common
Stock on an as-converted basis; provided, however, that the foregoing shall not
restrict (x) underwritten offerings or underwritten block trades in which
Purchaser instructs the managing underwriter(s) not to transfer any Share or any
share of Common Stock issued upon conversion thereof to any transferee that
would be known to violate this Section 4.1(c) and (y) ordinary brokerage
transactions.

(d)Notwithstanding anything to the contrary in this Agreement or otherwise,
“Transfer” shall not include, and this Section 4.1 shall not prohibit, any Lien
on any Share or any share of Common Stock issued upon conversion thereof, or any
exercise of remedies with respect to any of the foregoing, pursuant to (i) one
or more credit facilities of Purchaser or any of its Affiliates, so long as (A)
Purchaser shall provide written notice to the Company if any event of default
pursuant to any such credit facility occurs which results in any lender
thereunder becoming entitled (with the provision of notice, lapse of time, or
both) to foreclose on such collateral, (B) any such credit facility provides
that the Company will be entitled to redeem any Share or share of Common Stock
issued upon conversion thereof, within twenty (20) business days following
notice to the Company of such foreclosure, for a redemption price equal to the
greater of (x) the Accreted Liquidation Preference (including any Accretion
Amount) (each as defined in the Certificate of Designations) as of the close of
business on the date immediately prior to such notice and (y) the market value
of the as-converted Common Stock (determined as the average closing price of the
shares of Common Stock over the five (5) trading days immediately preceding such
notice); provided that if any such Share has been converted to Common Stock
prior to such notice then the redemption price shall only be calculated in
accordance with the foregoing clause (y), and (C) any such credit facility
provides that any lender thereunder will not be entitled to exercise any right
pursuant to this Section 4.1, including in the event of any such foreclosure, or
(ii) any back leverage financing, so long as any such financing provides that
any lender thereunder will not be entitled to exercise any right pursuant to
this Section 4.1, including in the event of any foreclosure.

19

 

 

--------------------------------------------------------------------------------

 

(e)Any attempted Transfer in violation of this Section 4.1 shall be null and
void ab initio and the Company shall not be required to give any effect thereto.

4.2Legend

.

(a)Purchaser agrees that all certificates or other instruments representing the
Shares subject to this Agreement (or the shares of Common Stock issuable upon
conversion thereof) will bear a legend substantially to the following effect:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF JUNE 10, 2020,
AND A STOCKHOLDERS LETTER AGREEMENT, DATED AS OF [ ● ], 2020, COPIES OF WHICH
ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

(b)Upon request of Purchaser (or any Permitted Transferee), following receipt by
the Company of an opinion of counsel reasonably satisfactory to the Company to
the effect that such legend is no longer required under the Securities Act and
applicable state Laws, the Company shall promptly cause the first paragraph of
the legend to be removed from any certificate to be transferred in accordance
with the terms hereof.  Purchaser acknowledges that the Shares have not been
registered under the Securities Act or under any state securities Laws and
agrees that it will not sell or otherwise dispose of any of the Shares, except
in compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities Laws.

4.3 Tax Matters

.  The Company shall pay any and all documentary, stamp and similar issue or
transfer tax due on (a) the issuance of the Shares or (b) the issuance of shares
of Common Stock upon conversion of the Shares.  However, in the case of
conversion of Shares, the Company shall not be required to pay any tax or duty
that may be payable in respect of any transfer involved in the issuance and
delivery of shares of Common Stock or Preferred Stock in a name other than that
of the holder of the shares to be converted, and no such issuance or delivery
shall be made unless and until the Person requesting such issuance has paid to
the Company the amount of any such tax or duty, or has established to the
satisfaction of the Company that such tax or duty has been paid.

4.4Survival

.  Except in the case of actual fraud (involving scienter) in the making of the
representations and warranties set forth in this Agreement or in any certificate
delivered

20

 

 

--------------------------------------------------------------------------------

 

hereunder, the representations and warranties of the parties contained in
Article II hereof shall not survive, and shall terminate automatically as of,
the First Closing or the Second Closing with respect to the Shares purchased at
such Closing, as applicable, and there shall be no liability in respect thereof,
whether such liability has accrued prior to or after the First Closing or the
Second Closing with respect to the Shares purchased at such Closing, as
applicable, on the part of any party, its Affiliates or any of their respective
representatives.  All other covenants and agreements of the parties contained
herein shall survive the First Closing and the Second Closing, as applicable, in
accordance with their terms.

Article V

MISCELLANEOUS

5.1Expenses

.  At each of the First Closing and the Second Closing, the Company shall pay
the reasonable and documented fees and expenses of Purchaser incurred on or
prior to the First Closing Date or the Second Closing Date, as applicable, in
connection with the consummation of the transactions contemplated herein, in an
aggregate amount not to exceed $5,500,000 (the “Expense Cap”).

5.2Amendment; Waiver

.  No amendment or waiver of any provision of this Agreement will be effective
with respect to any party unless made in writing and signed by an officer of a
duly authorized representative of such party.  No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The conditions to each party’s obligation to consummate each Closing
are for the sole benefit of such party and may be waived by such party in whole
or in part to the extent permitted by applicable Law.  No waiver of any party to
this Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law. All decisions of the Board of Directors pertaining to the
exercise or waiver of any Company rights under this Agreement (including, but
not limited to, any amendment or waiver granted hereunder, the waiver of any
conditions to the Company’s obligation to effect the First Closing or Second
Closing, the exercise of termination rights or any exercise of any rights
hereunder, including initiation of any action for specific performance) shall be
determined solely by Unaffiliated Director Consent.

5.3Counterparts; Electronic Transmission

.  This Agreement, and any amendments hereto, to the extent signed and delivered
by means of an electronic transmission, including by a facsimile machine or via
email, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may

21

 

 

--------------------------------------------------------------------------------

 

be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act or any state
Laws based on the Uniform Electronic Transactions Act.  Neither party hereto or
to any such agreement or instrument shall raise the use of electronic
transmission by a facsimile machine or via email to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through such electronic transmission as a defense to the formation
of a contract and each such party forever waives any such defense.  This
Agreement may be executed in separate counterparts, each of which will be an
original and all of which together shall constitute one and the same agreement
binding on each party hereto.

5.4Governing Law

.  This Agreement shall be governed by, and construed in accordance with, the
Laws of the state of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the state of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the state of Delaware.  Any dispute relating hereto
shall be heard first in the Delaware Court of Chancery, and, if applicable, in
any state or federal court located in the State of Delaware in which appeal from
the Court of Chancery may validly be taken under the laws of the State of
Delaware (each a “Chosen Court” and collectively, the “Chosen Courts”), and the
parties agree to the exclusive jurisdiction and venue of the Chosen
Courts.  Such Persons further agree that any proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby or by any matters related to
the foregoing (the “Applicable Matters”) shall be brought exclusively in a
Chosen Court, and that any proceeding arising out of this Agreement or any other
Applicable Matter shall be deemed to have arisen from a transaction of business
in the state of Delaware, and each of the foregoing Persons hereby irrevocably
consents to the jurisdiction of such Chosen Courts in any such proceeding and
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that such Person may now or hereafter have to the laying of the
venue of any such suit, action or proceeding in any such Chosen Court or that
any such proceeding brought in any such Chosen Court has been brought in an
inconvenient forum.  Such Persons further covenant not to bring a proceeding
with respect to the Applicable Matters (or that could affect any Applicable
Matter) other than in such Chosen Court and not to challenge or enforce in
another jurisdiction a judgment of such Chosen Court.  Process in any such
proceeding may be served on any Person with respect to such Applicable Matters
anywhere in the world, whether within or without the jurisdiction of any such
Chosen Court.  Without limiting the foregoing, each such Person agrees that
service of process on such party as provided in Section 5.5 shall be deemed
effective service of process on such Person.  AS SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

5.5Notices

.  Any notice, request, instruction or other document to be given hereunder by
any party to the other will be either personally delivered, or sent by certified
mail, return receipt requested, or sent by reputable overnight courier service
(charges prepaid) to the parties at the applicable address set forth below, or
at such address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party.  Notices will be

22

 

 

--------------------------------------------------------------------------------

 

deemed to have been given hereunder when delivered personally or sent by
electronic mail (provided confirmation of transmission is received), three (3)
days after deposit in the U.S. mail and one (1) day after deposit with a
reputable overnight courier service.

(a)If to Purchaser:

c/o Onex Partners Advisor LP
161 Bay Street
Toronto, ON M5J 2S1
Attn:Kosty Gilis
E-mail:kgilis@onex.com


with a copy to (which copy alone shall not constitute notice):

Latham & Watkins LLP
555 Eleventh Street, NW, Suite 100
Washington, D.C. 20004
Attn:Paul Sheridan

Bradley Faris

E-mail:paul.sheridan@lw.com

bradley.faris@lw.com

 

(b)If to the Company:

Emerald Holding, Inc.

100 Broadway

New York, NY 10005
Attn:Mitch Gendel
E-mail:mitch.gendel@emeraldx.com

with a copy to (which copy alone shall not constitute notice):

Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue, 31st Floor
New York, NY 10022
Attn:Ethan A. Klingsberg

Paul M. Tiger
E-mail:ethan.klingsberg@freshfields.com

paul.tiger@freshfields.com
and

23

 

 

--------------------------------------------------------------------------------

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attn:Daniel Bursky
David Shaw
E-mail:daniel.bursky@friedfrank.com
david.shaw@friedfrank.com

5.6Entire Agreement

.  This Agreement (including the Exhibits hereto and the documents and
instruments referred to in this Agreement), constitutes the entire agreement
among the parties and supersedes all other prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof and transactions contemplated hereby.

5.7Assignment

.  Neither this Agreement, nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of Law or otherwise) without the prior written consent of the other party;
provided, however, that (a) subject to clause (b), Purchaser may assign its
rights, interests and obligations under this Agreement, in whole or in part, to
one or more Permitted Transferees, and (b) in the event of such assignment, the
assignee shall agree in writing to be bound by the provisions of this Agreement,
including the rights, interests and obligations so assigned; provided, further,
that no such assignment will relieve Purchaser of its obligations hereunder with
respect to any remaining Closing.

5.8Interpretation

.  Wherever required by the context of this Agreement, the singular shall
include the plural and vice versa, and the masculine gender shall include the
feminine and neuter genders and vice versa, and references to any agreement,
document or instrument shall be deemed to refer to such agreement, document or
instrument as amended, supplemented or modified from time to time.  All article,
section, paragraph or clause references not attributed to a particular document
shall be references to such parts of this Agreement, and all exhibit, annex,
letter and schedule references not attributed to a particular document shall be
references to such exhibits, annexes, letters and schedules to this
Agreement.  In addition, the following terms are ascribed the following
meanings:

(a)the word “or” is not exclusive;

(b)the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c)the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(d)the term “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in New
York, New York or Toronto, Canada generally are authorized or required by law or
other governmental action to close.

5.9Captions

.  The article, section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

24

 

 

--------------------------------------------------------------------------------

 

5.10Severability

.  If any provision of this Agreement or the application thereof to any Person
(including the officers and directors of the parties hereto) or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

5.11No Third Party Beneficiaries

.  Nothing contained in this Agreement, expressed or implied, is intended to
confer upon any Person other than the parties hereto (and their permitted
assigns), any benefit, right or remedies.

5.12Public Announcements

.  Subject to each party’s disclosure obligations imposed by law or regulation
or the rules of any stock exchange upon which its securities are listed, each of
the parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any of the transactions contemplated by this
Agreement (other than disclosure required to be made with respect to the
Permitted Offering, which shall be made in accordance with Section 3.2), and
neither the Company nor Purchaser will make any such news release or public
disclosure without first consulting with the other, and, in each case, also
receiving the other’s consent (which shall not be unreasonably withheld or
delayed) and each party shall coordinate with the party whose consent is
required with respect to any such news release or public
disclosure.  Notwithstanding the foregoing, this Section 5.12 shall not apply to
any press release or other public statement made by the Company or Purchaser (a)
which is consistent with prior disclosure and does not contain any information
relating to the transactions that has not been previously announced or made
public in accordance with the terms of this Agreement or (b) is made to its
auditors, attorneys, accountants, financial advisors, limited partners or other
Permitted Transferees.

5.13Specific Performance

.  The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that,
without the necessity of posting bond or other undertaking, the parties shall be
entitled to specific performance of the terms hereof, this being in addition to
any other remedies to which they are entitled at law or equity, and in the event
that any action or suit is brought in equity to enforce the provisions of this
Agreement, and no party will allege, and each party hereby waives, the defense
or counterclaim that there is an adequate remedy at law.

5.14Termination

.

(a)This Agreement may only be terminated prior to the First Closing:

 

i.

by mutual written agreement of the Company and Purchaser;

 

ii.

by the Company or Purchaser, upon written notice to the other parties if the
First Closing has not occurred by July 31, 2020; provided, however that the
right to

25

 

 

--------------------------------------------------------------------------------

 

 

terminate this Agreement pursuant to this Section 5.14(a)(ii) shall not be
available to any party whose failure to fulfill any obligations under this
Agreement shall have been the principal cause of, or shall have primarily
resulted in, the failure of the First Closing to occur on or prior to such date;

 

iii.

by notice given by the Company to Purchaser, if there have been one or more
inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by Purchaser in this Agreement such that the
conditions in Section 1.4(d) would not be satisfied and which have not been
cured by Purchaser thirty (30) days after receipt by Purchaser of written notice
from the Company requesting such inaccuracies or breaches to be cured; or

 

iv.

by notice given by Purchaser to the Company, if there have been one or more
inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Company in this Agreement such that the
conditions in Section 1.4(c) would not be satisfied and which have not been
cured by the Company within thirty (30) days after receipt by the Company of
written notice from Purchaser requesting such inaccuracies or breaches to be
cured.

(b)The parties’ obligations to effect the Second Closing pursuant to this
Agreement may only be terminated following the First Closing and prior to the
Second Closing:

 

i.

by mutual written agreement of the Company and Purchaser;

 

ii.

by notice given by the Company to Purchaser, if there have been one or more
inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by Purchaser in this Agreement such that the
conditions in Section 1.4(d) would not be satisfied and which have not been
cured by Purchaser thirty (30) days after receipt by Purchaser of written notice
from the Company requesting such inaccuracies or breaches to be cured; or

 

iii.

by notice given by Purchaser to the Company, if there have been one or more
inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Company in this Agreement such that the
conditions in Section 1.4(c) would not be satisfied and which have not been
cured by the Company within thirty (30) days after receipt by the Company of
written notice from Purchaser requesting such inaccuracies or breaches to be
cured.

5.15Effects of Termination

.

(a)In the event of any termination of this Agreement prior to the First Closing
in accordance with Section 5.14(a), neither party (or any of its Affiliates)
shall have any liability or obligation to the other (or any of its Affiliates)
under or in respect of this Agreement, except to the extent of any actual fraud
(involving scienter) in the making of the representations and warranties set
forth in this Agreement or in any certificate delivered hereunder or intentional
or willful breach of this Agreement prior to such termination.  In the event of
any such termination, this Agreement shall become void and have no effect, and
the transactions contemplated hereby shall be abandoned without further action
by the parties hereto, in each case, except (x) as set forth in the preceding

26

 

 

--------------------------------------------------------------------------------

 

sentence and (y) that the provisions of Sections 5.2 to 5.13 (Amendment, Waiver;
Counterparts, Electronic Transmission; Governing Law; Waiver of Jury Trial;
Notices; Entire Agreement, Assignment; Interpretation; Captions; Severability;
No Third Party Beneficiaries; Public Announcements; and Specific Performance),
Section 5.16 (Non-Recourse) and Section 5.17 (Definitions) shall survive the
termination of this Agreement.

(b)In the event of the termination of the parties’ obligations to effect the
Second Closing pursuant to this Agreement following the First Closing in
accordance with Section 5.14(b), (i) the parties’ obligations under Sections
1.1(b), 1.3, 3.3 and 3.9 shall be null and void and of no further force or
effect, (ii) all other provisions of this Agreement shall remain in full force
and effect, and (iii) no party shall have any liability or obligation to the
other (or any of its Affiliates) under or in respect of such Sections or with
respect to the Second Closing generally, except to the extent of any actual
fraud (involving scienter) in the making of the representations and warranties
set forth in this Agreement or in any certificate delivered hereunder or
intentional or willful breach of this Agreement with respect thereto prior to
such termination.

5.16Non-Recourse

.  This Agreement may only be enforced against, and any claims or causes of
action that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement may only be made against
the entities that are expressly identified as parties hereto, including entities
that become parties hereto after the date hereof, including permitted assignees
and successors, or that agree in writing for the benefit of the Company to be
bound by the terms of this Agreement applicable to Purchaser, and no former,
current or future equityholders, controlling Persons, directors, officers,
employees, agents or Affiliates of any party hereto or any former, current or
future equityholder, controlling Person, director, officer, employee, general or
limited partner, member, manager, advisor, agent or Affiliate of any of the
foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith.  Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party.

5.17Definitions

.  

(a)As used herein, the following terms have the meanings ascribed thereto below:

“Activist Investor” means, as of the date of any proposed Transfer, any Person
identified on the most recently available “SharkWatch 50” list (or, if
“SharkWatch 50” is no longer available, then the prevailing comparable list as
reasonably determined by the Company), or any Person who, to the knowledge of
Purchaser, is an Affiliate of any such Person on such list.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person;
provided, however, that (i) portfolio companies in which any Person or any of
its Affiliates has an investment shall not be deemed an Affiliate of such Person
(except for the purposes of Sections 5.15 and 5.16, such portfolio companies
shall be deemed Affiliates), or (ii) the Company, any of its Subsidiaries, or

27

 

 

--------------------------------------------------------------------------------

 

any of the Company’s other controlled Affiliates, in each case, will not be
deemed to be Affiliates of Purchaser for purposes of this Agreement.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Code” means the United Stated Internal Revenue Code of 1986, as amended.

“Company Material Adverse Effect” means, with respect to the Company, any Effect
that, individually or taken together with all other Effects that have occurred
prior to the date of determination of the occurrence of the Company Material
Adverse Effect, is or is reasonably likely to be materially adverse to the
business, results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole; provided, however, that in no event shall any of
the following individually or taken together, be deemed to constitute, or be
taken into account in determining whether a Company Material Adverse Effect has
occurred or is reasonably expected to occur:  (i) any change in the Company’s
stock price or trading volume on the NYSE, (ii) any failure by the Company to
meet internal or analyst revenue, earnings or other financial projections or
expectations for any period, (iii) any Effect that results from changes
affecting the industry in which the Company operates, or the United States
economy generally, or any Effect that results from changes affecting general
worldwide economic or United States or global credit, financial or capital
markets conditions, (iv) any Effect caused by the negotiation, execution or
announcement of the transactions contemplated by this Agreement or the other
Transaction Documents, or the identity of Purchaser or any of its Affiliates as
Purchaser in connection with the transactions contemplated by this Agreement,
(v) political conditions, including acts of war or terrorism, or natural
disasters or any direct or indirect consequence of any pandemic or epidemic,
including outbreaks or additional waves of outbreaks of any contagious diseases
(including COVID-19 or any variation thereof) (such pandemics or epidemics, the
“Pandemic Matters”), (vi) any action taken or omitted to be taken by the Company
at the written request or with the prior written consent of Purchaser, (vii)
changes in GAAP or other accounting standards (or any interpretation thereof),
(viii) changes in any Laws or other binding directives issued by any
Governmental Entity or interpretations or enforcement thereof or (ix) matters
relating to insurance coverage for Pandemic Matters with respect to the Company,
including any determination, dispute, availability, disbursement or
non-disbursement or failure of the Company to receive all or any portion of
proceeds from the applicable insurers for filed claims under the Company’s event
cancellation insurance policy; provided, however, that (A) the exceptions in
clause (i) and (ii) shall not prevent or otherwise affect a determination that
any Effect underlying such change or failure has resulted in, or contributed to,
a Company Material Adverse Effect or that the underlying cause of such failure
(unless such underlying cause would otherwise be excluded from this definition)
has resulted in, or contributed to, a Company Material Adverse Effect and (B)
with respect to clauses (iii), (v), (vii) and (viii), such Effects, alone or in
combination, may be deemed to constitute, or be taken into account in
determining whether a Company Material Adverse Effect has occurred, but only to
the extent such Effects disproportionately affect the Company and its
Subsidiaries, taken as a whole, relative to other companies operating in the
same industry as the Company and its Subsidiaries.

“Company Subsidiary” means any Subsidiary of the Company.

28

 

 

--------------------------------------------------------------------------------

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of May 22, 2017, among, Emerald Expositions Holding, Inc, a Delaware
corporation and Company Subsidiary, the guarantors party thereto, the lenders
party thereto and Bank of America, N.A., as administrative agent for the
lenders.

“Effect” means any change, event, effect, development or circumstance.

“Equity Interest” means any share, capital stock, partnership, limited liability
company, member or similar equity interest in any Person, and any option,
warrant, right or security (including debt securities) convertible, exchangeable
or exercisable into or for any such share, capital stock, partnership, limited
liability company, member or similar equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the Department of Labor thereunder.

“Existing RRA” means the Registration Rights Agreement, dated as of July 19,
2013, among the Company, Onex American Holdings II LLC, Expo EI LLC, Expo EI II
LLC, Onex US Principals LP, Onex Advisor III LLC, Onex Partners III LP, Onex
Partners III PV LP, Onex Partners III Select LP and Onex Partners III GP LP.

“Existing SHA” means the Amended and Restated Stockholders’ Agreement, dated as
of April 27, 2017, by and among the Company and the stockholders party thereto.

“First Closing Purchase Price” means the purchase price payable by Purchaser to
the Company in respect of the First Closing Shares (which shall be equal to the
product of (i) the aggregate number of First Closing Shares and (ii) $5.60).

“Governmental Entity” means any court, administrative or regulatory agency or
commission or other governmental or arbitral body or authority or
instrumentality, including any state-controlled or owned corporation or
enterprise, in each case whether federal, state, local or foreign, and any
applicable industry self-regulatory organization.

“Knowledge of the Company” means the actual knowledge of one or more of the
Company’s chief executive officer, chief financial officer, and general counsel.

“Law” means any applicable federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, order, edict, decree, rule, regulation, ruling or other legally binding
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien, charge
or other restriction of any kind, whether based on common law, statute or
contract.

“Permitted Offering” means the offering of shares of Preferred Stock, in
accordance with the terms and conditions set forth on Schedule I hereto, solely
to existing holders of the Common Stock, pro rata in accordance with their
existing ownership percentages, at a price per share of Preferred Stock of
$5.60.

29

 

 

--------------------------------------------------------------------------------

 

“Permitted Transferee” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) any successor entity of such Person or (iii) any investment
fund, vehicle or similar entity of which the first specified Person, or any
Affiliate, advisor or manager of the first specified Person serves as a general
partner, manager or advisor, or any successor entity of the Persons described in
this clause (iii).

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Plan” means (i) any employee pension benefit plan (as defined in Section
3(2)(A) of ERISA) maintained for employees of the Company or of any member of a
“controlled group,” as such term is defined in Section 414 of the Code, of which
the Company or any of its Subsidiaries is a part, or any such employee pension
benefit plan to which the Company or any of its Subsidiaries is required to
contribute on behalf of its employees, and any other employee benefit plan (as
defined in Section 3(3) of ERISA), whether or not subject to ERISA; or (ii) any
compensation, retirement, medical, vision, insurance, severance or other benefit
plan, policy, program, agreement or arrangement, including any employment,
change in control, bonus, equity-based compensation, retention or other similar
plan, policy, program, agreement or agreement, in each case, that the Company or
any of its Subsidiaries, maintains, sponsors, contributes to, is required to
contribute to, is a party to, or as to which the Company or any of its
Subsidiaries otherwise has any obligation or liability, contingent or otherwise,
in respect of its current or former employees; in each case, excluding any
compensation or benefit arrangement maintained by a Governmental Entity.

“Pre-Closing Period” means the period commencing on the date hereof and
terminating on the earliest to occur of (a) the expiration or termination of any
applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, (b) the Second Closing Date and (c) the termination of this Agreement
in accordance with the provisions hereof.

“Registration Statement” means a registration statement on Form S-1 or Form S‑3
(as applicable) pursuant to which the issuance of the shares of Preferred Stock
and underlying Common Stock offered in the Permitted Offering will be registered
pursuant to the Securities Act, together with any amendments or supplements
thereto.

“Second Closing Purchase Price” means the aggregate purchase price payable by
Purchaser to the Company in respect of the Second Closing Shares (which shall be
equal to the product of (i) the aggregate number of Second Closing Shares (if
any) and (ii) $5.60).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other entity (i) of which such
Person or a Subsidiary of such Person is a general partner or (ii) of which a
majority of the voting securities or other voting interests, or a majority of
the securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or Persons performing
similar functions with respect to such Person, is directly or indirectly owned
by such Person and/or one or more subsidiaries thereof.

30

 

 

--------------------------------------------------------------------------------

 

“Transaction Documents” means this Agreement, the Certificate of Designations,
the Stockholders Letter Agreement and the Registration Rights Agreement.

“Transfer” by any Person means, directly or indirectly, to (i) sell, transfer,
assign, pledge, encumber, hypothecate, establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Exchange Act or similarly dispose of, either voluntarily or
involuntarily, any securities owned by such Person or of any interest (including
any voting interest) in any securities owned by such Person, or (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any subject securities, for
cash or otherwise.

“Unaffiliated Director Consent” shall mean the consent or approval of a majority
of (i) the members of the Board of Directors who are not employees of the
Company or any of its Subsidiaries and who are unaffiliated with and otherwise
independent of Purchaser or (ii) a committee of the Board of Directors comprised
solely of such directors.

(b)As used herein, the following terms are defined in the Section of this
Agreement set forth after such term below:

Term

Location of Definition

Agreement

Preamble

Anti-Trust Approval

Section  3.1(a)

Applicable Matters

Section 5.4

Board of Directors

Section 2.1(c)(1)

Bylaws

Section 2.1(a)(1)

Certificate of Designations

Recitals

Certificate of Incorporation

Section 2.1(a)(1)

Chosen Court

Section 5.4

Closing Dates

Section 1.3

Closings

Section 1.4(a)

Common Stock

Section 2.1(b)(1)

Company

Preamble

Company Options

Section 2.1(b)(1)

Company RSUs

Section 2.1(b)(1)

Exchange Act

Section 2.1

Expense Cap

Section 5.1

First Closing

Section 1.2(a)

First Closing Date

Section 1.2(a)

First Closing Shares

Section 1.1

GAAP

Section 2.1(f)(4)

HSR Act

Section 3.1(a)

Non-Recourse Party

Section 5.16

NYSE

Section 1.4(c)(6)

Pandemic Matters

Definition of Company Material Adverse Effect

Preferred Stock

Recitals

Purchaser

Preamble

31

 

 

--------------------------------------------------------------------------------

 

Term

Location of Definition

Purchaser Election

Section 3.1(a)

Registration Rights Agreement

Section 1.2(b)(1)

SEC

Section 2.1(a)(2)

SEC Documents

Section 2.1(f)(1)

Second Closing

Section 1.3

Second Closing Date

Section 1.3

Second Closing Shares

Section 1.1

Securities Act

Section 2.1

Shares

Section 1.1

Staff

Section 3.3(a)(3)

Stockholders Letter Agreement

Section 1.2(b)(1)

 

*****

[Signature Pages Follow]

 

32

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

EMERALD HOLDING, INC.


By:
Name:  
Title:    

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------

 

ONEX PARTNERS V LP

 

By:  Onex Partners V GP LP

Its:  General Partner

 

By:  Onex Partners V GP Limited

Its:  General Partner

 

By:
Name:

Title:    

 

 

 

 

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------

 

Schedule I

Terms and Conditions for the Permitted Offering

The Company shall launch the Permitted Offering as promptly as practicable after
the date of the Agreement in accordance with Section 3.3 and shall consummate
the Permitted Offering in accordance with the terms of the Agreement and the
following additional terms and conditions:

 

1.

Nature of Rights Offered: The Company will offer to all existing holders of
Common Stock as of the record date for the Permitted Offering, which shall be
ten (10) days following written notice of the Permitted Offering to the
Company’s stockholders in accordance with NYSE Rule 703.03, at no charge a
non-transferable right to purchase one (1) share of Preferred Stock per share of
Common Stock at a price per share of Preferred Stock of $5.60.  The shares of
Preferred Stock issued in the Permitted Offering shall be subject to the terms
and conditions set forth in the Certificate of Designations.

 

2.

Size of the Offering: The aggregate offering amount of the Permitted Offering
shall be an amount equal to the difference of (a) $400,000,000 and (b) the First
Closing Purchase Price.  There will be no oversubscription or “take up” right
included in the Permitted Offering that would allow a Person to purchase
unsubscribed amounts.

 

3.

Offer Period: The Permitted Offering shall remain open for a period of sixteen
(16) calendar days.

 

4.

Other Terms:  The Permitted Offering shall have such other customary terms and
conditions as reasonably determined by the Company in consultation with
Purchaser.

 

 

 

 

 

--------------------------------------------------------------------------------

[Final Form]

EXHIBIT A

Form of Certificate of Designations

[See Attached]

 

Emerald Holding, Inc.

 

Certificate of Designations

 

Series A Convertible Participating Preferred Stock

 

[ ● ], 2020

 

 



 

 





--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

Page

Section 1.

 

Definitions

1

Section 2.

 

Rules of Construction

12

Section 3.

 

The Convertible Preferred Stock

13

(a)

 

Designation; Par Value

13

(b)

 

Number of Authorized Shares

13

(c)

 

Form, Dating and Denominations

13

(d)

 

Delay When Payment Date is Not a Business Day

14

(e)

 

Register

14

(f)

 

[Intentionally omitted.]

14

(g)

 

Transfers and Exchanges; Transfer Taxes; Certain Transfer Restrictions

14

(h)

 

Exchange and Cancellation of Convertible Preferred Stock to Be Converted or to
Be Repurchased Pursuant to a Repurchase Upon Change of Control or a Redemption

16

(i)

 

Status of Retired Shares

17

(j)

 

Replacement Certificates

17

(k)

 

Registered Holders

17

(l)

 

Cancellation

17

(m)

 

Shares Held by the Company or its Subsidiaries

17

(n)

 

Outstanding Shares

17

(o)

 

Notations and Exchanges

18

Section 4.

 

Ranking

19

Section 5.

 

Accreting Return

19

(a)

 

Generally

19

(b)

 

Participating Dividends

20

Section 6.

 

Rights Upon Liquidation, Dissolution or Winding Up

21

(a)

 

Generally

21

(b)

 

Certain Business Combination Transactions Deemed Not to Be a Liquidation

22

Section 7.

 

Right of the Company to Redeem the Convertible Preferred Stock

22

(a)

 

No Right to Redeem Before the Redemption Trigger Date

22

(b)

 

Right to Redeem the Convertible Preferred Stock on or After Redemption Trigger
Date

22

(c)

 

Right to Redeem the Convertible Preferred Stock in the Event of a Change of
Control before Redemption Trigger Date

22

(d)

 

Redemption Prohibited in Certain Circumstances

22

(e)

 

Redemption Date

22

(f)

 

Redemption Price

22

(g)

 

Redemption Notice

23

(h)

 

Payment of the Redemption Price

23

Section 8.

 

Right of Holders upon a Change of Control

23

(a)

 

Generally

23

(b)

 

Funds Legally Available for Payment of Change of Control Repurchase Price;
Covenant Not to Take Certain Actions

24

(c)

 

Change of Control Repurchase Date

24

- i -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Page

(d)

 

Change of Control Repurchase Price

24

(e)

 

Change of Control Notice

24

(f)

 

Procedures to Exercise the Change of Control Repurchase Right

25

(g)

 

Payment of the Change of Control Repurchase Price

26

(h)

 

Compliance with Securities Laws

26

Section 9.

 

Voting Rights

27

(a)

 

Right to Designate Preferred Stock Directors

27

(b)

 

Voting and Consent Rights of the Preferred Stock Directors with Respect to
Specified Matters

28

(c)

 

Voting and Consent Rights of the Holders with Respect to Specified Matters

29

(d)

 

No Limitation on Stockholders’ Rights Plans

30

(e)

 

Right to Vote with Holders of Common Stock on an As-Converted Basis

30

(f)

 

Procedures for Voting and Consents

31

Section 10.

 

Conversion

31

(a)

 

Generally

31

(b)

 

Conversion at the Option of the Holders

31

(c)

 

Mandatory Conversion at the Company’s Election.

32

(d)

 

Conversion Procedures

34

(e)

 

Settlement upon Conversion

34

(f)

 

Conversion Price Adjustments

35

(g)

 

Voluntary Conversion Price Decreases

37

(h)

 

[Intentionally omitted

38

(i)

 

Effect of Common Stock Change Event

38

Section 11.

 

Certain Provisions Relating to the Issuance of Common Stock

40

(a)

 

Equitable Adjustments to Prices

40

(b)

 

Reservation of Shares of Common Stock

40

(c)

 

Status of Shares of Common Stock

40

(d)

 

Taxes Upon Issuance of Common Stock

40

Section 12.

 

Term

40

Section 13.

 

No Preemptive Rights

40

Section 14.

 

Information and Access Rights

40

Section 15.

 

Tax Treatment

41

Section 16.

 

Calculations

42

(a)

 

Schedule of Calculations

42

(b)

 

Calculations Aggregated for Each Holder

42

Section 17.

 

Notices

42

Section 18.

 

Waiver and Exercise of Certain Rights

42

Section 19.

 

Legally Available Funds

42

Section 20.

 

No Other Rights

42

Exhibits

 

 

 

Exhibit A: Form of Preferred Stock Certificate

A-1

 

 

- ii -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Certificate of Designations

 

Series A Convertible Participating Preferred Stock

 

On June 10, 2020, the Board of Directors of Emerald Holding, Inc., a Delaware
corporation (the “Company”), pursuant to Section 151 of the General Corporation
Law of the State of Delaware, adopted the following resolution:

 

RESOLVED that, pursuant to the authority vested in the Board of Directors in the
Certificate of Incorporation, and in accordance with the Bylaws and applicable
law, a series of preferred stock of the Company titled the “Series A Convertible
Participating Preferred Stock,” and having a par value of $0.01 per share and an
initial number of authorized shares equal to 71,446,346, is hereby designated
and created out of the authorized and unissued shares of preferred stock of the
Company, which series has the rights, designations, preferences, voting powers
and other provisions set forth below:

 

Definitions

.

 

“Accreted Liquidation Preference” means, with respect to each share of
Convertible Preferred Stock, an amount initially equal to the Liquidation
Preference per share of Convertible Preferred Stock; and as of any particular
date an amount equal to the initial Liquidation Preference as adjusted pursuant
to Section 5(a)(ii)(1).

 

“Accretion Amount” has the meaning set forth in Section 5(a)(i)(1).

 

“Activist Investor” means, as of the date of a proposed transfer of any shares
of Convertible Preferred Stock or shares of Common Stock issuable upon
conversion thereof in accordance with Section 3(g), any Person identified on the
most recently available “SharkWatch 50” list (or, if the “SharkWatch 50” list is
no longer available, then the prevailing comparable list as reasonably
determined by the Company), or any Person who, to the knowledge of the
transferor, is an Affiliate of any Person on such list.

 

“Adjusted EBITDA” means the Company’s “Adjusted EBITDA” as reported in the
Company’s most recent annual report on Form 10-K or quarterly report on Form
10-Q, as applicable at the time of the relevant measurement, as adjusted to
reflect the pro forma effect of any acquisitions or dispositions by the Company
or its Subsidiaries during the applicable period.

 

“Affiliate” has the meaning set forth in Rule 144.

 

“Aggregate Accreted Liquidation Preference” means, with respect to any Holder as
of any particular date, the product of (i) the total number of shares of
Preferred Stock held by such Holder as of such date (or, in the case of a
partial Redemption or partial Conversion, the number of shares being redeemed or
converted) to which any Redemption or Conversion applies and (ii) the Accreted
Liquidation Preference.

 

“Board of Directors” means the Company’s board of directors or a committee of
such

- 1 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

board duly authorized to act on behalf of such board.

 

“Business Day” means any day other than a Saturday, a Sunday or any day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 

“Bylaws” means the Company’s Second Amended and Restated Bylaws, as the same may
be amended or modified from time to time.

 

“Capital Stock” of any Person means any and all shares of, interests in, rights
to purchase, warrants or options for, participations in, or other equivalents
of, in each case however designated, the equity of such Person.

 

“Certificate” means any Physical Certificate or Electronic Certificate.

 

“Certificate of Designations” means this Certificate of Designations, as amended
or supplemented from time to time.

 

“Certificate of Incorporation” means the Company’s Amended and Restated
Certificate of Incorporation, as amended to date, as the same may be further
amended, supplemented or restated.

 

“Change of Control” means any of the following events:

(a)a “person” or “group” (within the meaning of Section 13(d)(3) of the Exchange
Act), other than the Company, its Wholly Owned Subsidiaries or Onex Partners V
Stockholders or any Affiliates of Onex Partners V Stockholders, becoming the
direct or indirect “beneficial owner” (as defined below) of shares of the
Company’s common equity representing more than fifty percent (50%) of the voting
power of all of the Company’s then-outstanding common equity; or

 

(b)the consummation of (i) any sale, lease or other transfer, in one transaction
or a series of transactions, of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, to any Person; or (ii) any
transaction or series of related transactions in connection with which (whether
by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of the Common Stock is exchanged for, converted into, acquired for, or
constitutes solely the right to receive, other securities, cash or other
property; provided, however, that any merger, consolidation, share exchange or
combination of the Company pursuant to which the Person or Persons that directly
or indirectly “beneficially owned” (as defined below) all classes of the
Company’s common equity immediately before such transaction directly or
indirectly “beneficially own,” immediately after such transaction, more than
fifty percent (50%) of all classes of common equity of the surviving, continuing
or acquiring company or other transferee, as applicable, or the parent thereof,
in substantially the same proportions vis-à-vis each other as immediately before
such transaction will be deemed not to be a Change of Control pursuant to this
clause (b).

 

For the purposes of this definition, (x) any transaction or event that satisfies
the descriptions

- 2 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

set forth in both clause (a) and in clause (b)(i) or (ii) above (without regard
to the proviso in clause (b)) will be deemed to occur solely pursuant to clause
(b) above (subject to such proviso); and (y) whether a Person is a “beneficial
owner” and whether shares are “beneficially owned” will be determined in
accordance with Rule 13d-3 under the Exchange Act.

 

“Change of Control Notice” has the meaning set forth in Section 8(e).

 

“Change of Control Repurchase Date” means the date fixed, pursuant to Section
8(c), for the repurchase of any Convertible Preferred Stock by the Company
pursuant to a Repurchase Upon Change of Control.

 

“Change of Control Repurchase Notice” means a notice (including a notice
substantially in the form of the “Change of Control Repurchase Notice” set forth
in Exhibit A) containing the information, or otherwise complying with the
requirements, set forth in Section 8(f)(i) and Section 8(f)(ii).

 

“Change of Control Repurchase Price” means the cash price payable by the Company
to repurchase any share of Convertible Preferred Stock upon its Repurchase Upon
Change of Control, calculated pursuant to Section 8(d).

 

“Change of Control Repurchase Right” has the meaning set forth in Section 8(a).

 

“Change of Control Trigger Date” means the first date from and after the Initial
Issue Date on which no “person” or “group” (within the meaning of Section
13(d)(3) of the Exchange Act) beneficially owns in excess of fifty percent (50%)
of the Common Stock on an as-converted basis.

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock, $0.01 par value per share, of the
Company, subject to Section 10(i).

 

“Common Stock Change Event” has the meaning set forth in Section 10(i)(i).

 

“Common Stock Liquidity Conditions” will be satisfied with respect to a
Mandatory Conversion or an Optional Conversion after receipt of a Redemption
Notice if:

 

(a)each share of Common Stock to be issued upon such Mandatory Conversion of any
share of Convertible Preferred Stock or that may be issued upon such Optional
Conversion of any share of Convertible Preferred Stock that is subject to such
Redemption (i) will, when issued, be admitted for book-entry settlement through
the Depositary with an “unrestricted” CUSIP number; and (ii) will, when issued,
be listed and admitted for trading, without suspension or material limitation on
trading, on The New York Stock Exchange; and

 

- 3 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

(b)(i) the Company has not received any written threat or notice of delisting or
suspension by the applicable exchange referred to in clause (a)(ii) above with a
reasonable prospect of delisting, after giving effect to all applicable notice
and appeal periods; and (ii) no such delisting or suspension is reasonably
likely to occur or is pending based on the Company falling below the minimum
listing maintenance requirements of such exchange.

 

“Common Stock Participating Dividend” has the meaning set forth in Section
5(b)(i).

 

“Company” means Emerald Holding, Inc., a Delaware corporation.

 

“Conversion Consideration” means, with respect to the conversion of any
Convertible Preferred Stock, the type and amount of consideration payable to
settle such conversion, determined in accordance with Section 10.

 

“Conversion Date” means an Optional Conversion Date or a Mandatory Conversion
Date.

 

“Conversion Notice” means a notice substantially in the form of the “Conversion
Notice” set forth in Exhibit A.

 

“Conversion Price” initially means $3.52; provided, however, that the Conversion
Price is subject to adjustment pursuant to Sections 10(f) and 10(g).  Each
reference in this Certificate of Designations to the Conversion Price as of a
particular date without setting forth a particular time on such date will be
deemed to be a reference to the Conversion Price as of immediately before the
Close of Business on such date.

 

“Conversion Share” means any share of Common Stock issued or issuable upon
conversion of any Convertible Preferred Stock.

 

“Convertible Preferred Stock” has the meaning set forth in Section 3(a).

 

“Deemed Liquidation Event” has the meaning set forth in Section 6(a).

 

“Degressive Issuance” has the meaning set forth in Section 10(f)(i)(2).

 

“Depositary” means The Depository Trust Company or its successor.

 

“Dividend Junior Stock” means any class or series of the Company’s stock whose
terms do not expressly provide that such class or series will rank senior to, or
equally with, the Convertible Preferred Stock with respect to the payment of
dividends (without regard to whether or not dividends accumulate cumulatively).
Dividend Junior Stock includes the Common Stock.

 

“Dividend Parity Stock” means any class or series of the Company’s stock (other
than the Convertible Preferred Stock) whose terms expressly provide that such
class or series will rank equally with the Convertible Preferred Stock with
respect to the payment of distributions (without regard to whether or not
distributions accumulate cumulatively).

 

- 4 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

“Dividend Payment Date” means each date on which any declared Participating
Dividend is scheduled to be paid on the Convertible Preferred Stock.

 

“Dividend Senior Stock” means any class or series of the Company’s stock whose
terms expressly provide that such class or series will rank senior to the
Convertible Preferred Stock with respect to the payment of dividends (without
regard to whether or not dividends accumulate cumulatively).

 

“Effective Price” has the following meaning with respect to the issuance or sale
of any shares of Common Stock or any Equity-Linked Securities:

(a)in the case of the issuance or sale of shares of Common Stock, the value of
the consideration received by the Company for such shares, expressed as an
amount per share of Common Stock; and

 

(b)in the case of the issuance or sale of any Equity-Linked Securities, an
amount equal to a fraction whose:

(i)numerator is equal to the sum, without duplication, of (x) the value of the
aggregate consideration received by the Company for the issuance or sale of such
Equity-Linked Securities; and (y) the value of the minimum aggregate additional
consideration, if any, payable to purchase or otherwise acquire all of the
shares of Common Stock underlying such Equity-Linked Securities; and

 

(ii)denominator is equal to the maximum number of shares of Common Stock
underlying such Equity-Linked Securities;

 

provided, however, that:

(w)for purposes of clauses (a) and (b)(i) above, all underwriting commissions,
placement agency commissions or similar commissions paid to any broker-dealer by
the Company or any of its Affiliates in connection with such issuance or sale
(excluding any other fees or expenses incurred by the Company or any of its
Affiliates) will be added to the aggregate consideration referred to in such
clause;

 

(x)for purposes of clause (b) above, if such minimum aggregate consideration, or
such maximum number of shares of Common Stock, is not determinable at the time
such Equity-Linked Securities are issued or sold, then (1) the initial
consideration payable under such Equity-Linked Securities, or the initial number
of shares of Common Stock underlying such Equity-Linked Securities, as
applicable, will be used; and (2) at each time thereafter when such amount of
consideration or number of shares becomes determinable or is otherwise adjusted
(including pursuant to “anti-dilution” or similar provisions), there will be
deemed to occur, for purposes of Section 10(f)(i)(2) and without affecting any
prior adjustments theretofore made to the Conversion Price, an issuance of
additional Equity-Linked Securities;

 

- 5 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

(y)for purposes of clause (b) above, the surrender, extinguishment, maturity or
other expiration of any such Equity-Linked Securities will be deemed not to
constitute consideration payable to purchase or otherwise acquire shares of
Common Stock pursuant to such Equity-Linked Securities; and

 

(z)the “value” of any such consideration will be the fair value thereof, as of
the date such shares or Equity-Linked Securities, as applicable, are issued or
sold, determined in good faith by the Board of Directors (or, in the case of
cash denominated in U.S. dollars, the face amount thereof).

 

“Electronic Certificate” means any electronic book-entry maintained by the
Transfer Agent that represents any share (s) of Convertible Preferred Stock.

 

“Equity-Linked Securities” means any rights, options or warrants to purchase or
otherwise acquire (whether immediately, during specified times, upon the
satisfaction of any conditions or otherwise) any Capital Stock.

 

“Ex-Dividend Date” means, with respect to an issuance, dividend or distribution
on the Common Stock, the first date on which shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such issuance, dividend or distribution (including pursuant to due
bills or similar arrangements required by the relevant stock exchange). For the
avoidance of doubt, any alternative trading convention on the applicable
exchange or market in respect of the Common Stock under a separate ticker symbol
or CUSIP number will not be considered “regular way” for this purpose.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Exempt Issuance” means (a) the Company’s issuance of any securities as full or
partial consideration in connection with a merger, acquisition, consolidation or
purchase of all or substantially all of the securities or assets of a
corporation or other entity; (b) the Company’s issuance or grant of shares of
Common Stock, options to purchase shares Common Stock, or any other form of
equity-based or equity-related awards (including restricted stock units), to
employees, prospective employees who have accepted an offer of employment,
directors or consultants of the Company or any of its Subsidiaries pursuant to
plans that have been approved by a majority of the independent members of the
Board of Directors or that exist as of the Initial Issue Date; (c) the Company’s
issuance of securities upon the exercise, exchange or conversion of any
securities that are exercisable or exchangeable for, or convertible into, shares
of Common Stock and are outstanding as of the Initial Issue Date, provided that
such exercise, exchange or conversion is effected pursuant to the terms of such
securities as in effect on the Initial Issue Date; (d) the Company’s issuance of
securities pursuant to any equipment loan or leasing arrangement, real property
leasing arrangement or debt financing from a bank or similar financial
institution approved by a majority of the disinterested members of the Board of
Directors; and (e) the Company’s issuance of the Convertible Preferred Stock and
any shares of Common Stock upon conversion of the Convertible Preferred Stock.
For purposes of this definition, “consultant” means a consultant that may
participate in an “employee benefit plan” in accordance with the definition of
such term in Rule 405 under the Securities Act.

- 6 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

 

“Fair Market Value” per share of Common Stock, as of any date of determination,
means the arithmetic average of the VWAP per share of Common Stock for each of
the ten (10) consecutive full Trading Days ending on the Trading Day immediately
preceding such day, appropriately adjusted to take into account the occurrence
during such period of any event described in Section 10(f)(i)(2).

 

“GAAP” means the generally accepted accounting principles in the United States.

 

“Holder” means a person in whose name any Convertible Preferred Stock is
registered in the Register.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“HSR Act Trigger Date” means the date of expiration or early termination of the
applicable waiting period under the HSR Act applicable to the Onex Partners V
Stockholders.

 

“Indebtedness” means (i) all obligations of the Company or any of its
Subsidiaries for borrowed money or with respect to deposits or advances of any
kind, (ii) all obligations of the Company or any of its Subsidiaries evidenced
by bonds, debentures, notes or similar instruments, (iii) all letters of credit
and letters of guaranty in respect of which the Company or any of its
Subsidiaries is an account party, (iv) all securitization or similar facilities
of the Company or any of its Subsidiaries and (v) all guarantees by the Company
or any of its Subsidiaries of any of the foregoing.

 

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant of nationally recognized standing selected by the
Company; provided, however, that such firm or consultant is not an Affiliate of
the Company.

 

“Initial Issue Date” means [ ● ], 2020.

 

“Last Reported Sale Price” of the Common Stock for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid price and the last ask price per share or, if more than
one in either case, the average of the average last bid prices and the average
last ask prices per share) of the Common Stock on such Trading Day as reported
in composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is then listed. If the Common Stock is not
listed on a U.S. national or regional securities exchange on such Trading Day,
then the Last Reported Sale Price will be the last quoted bid price per share of
Common Stock on such Trading Day in the over-the-counter market as reported by
OTC Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted on such Trading Day, then the Last Reported Sale Price will be the
average of the mid-point of the last bid price and the last ask price per share
of Common Stock on such Trading Day from each of at least three nationally
recognized independent investment banking firms the Company selects.

 

- 7 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

“Liquidation Junior Stock” means any class or series of the Company’s stock
whose terms do not expressly provide that such class or series will rank senior
to, or equally with, the Convertible Preferred Stock with respect to the
distribution of assets upon the Company’s liquidation, dissolution or winding
up. Liquidation Junior Stock includes the Common Stock.

 

“Liquidation Parity Stock” means any class or series of the Company’s stock
(other than the Convertible Preferred Stock) whose terms expressly provide that
such class or series will rank equally with the Convertible Preferred Stock with
respect to the distribution of assets upon the Company’s liquidation,
dissolution or winding up.

 

“Liquidation Preference” means five dollars and sixty cents ($5.60) per share of
Convertible Preferred Stock.

 

“Liquidation Senior Stock” means any class or series of the Company’s stock
whose terms expressly provide that such class or series will rank senior to the
Convertible Preferred Stock with respect to the distribution of assets upon the
Company’s liquidation, dissolution or winding up.

 

“Mandatory Conversion” has the meaning set forth in Section 10(c)(i).

 

“Mandatory Conversion Date” means a Conversion Date designated with respect to
any Convertible Preferred Stock pursuant to Section 10(c)(i) and 10(c)(iii).

 

“Mandatory Conversion Notice” has the meaning set forth in Section 10(c)(iv).

 

“Mandatory Conversion Notice Date” means, with respect to a Mandatory
Conversion, the date on which the Company sends the Mandatory Conversion Notice
for such Mandatory Conversion pursuant to Section 10(c)(iv).

 

“Mandatory Conversion Right” has the meaning set forth in Section 10(c)(i).

 

“Mandatory Conversion Threshold Price Percentage” means one hundred and
seventy-five percent (175%).

 

“Mandatory Conversion Trigger Date” means the date that is the three (3)-year
anniversary of the Initial Issue Date.

 

“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one-half hour period ending at the scheduled close of
trading on such date on the principal U.S. national or regional securities
exchange or other market on which the Common Stock is listed for trading or
trades, of any material suspension or limitation imposed on trading (by reason
of movements in price exceeding limits permitted by the relevant exchange or
otherwise) in the Common Stock or in any options contracts or futures contracts
relating to the Common Stock.

 

“Officer” means the Chief Executive Officer, the Chief Financial Officer,
General

- 8 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Counsel, the Secretary or any Vice-President of the Company (which in any case
may be on an interim basis).

 

“Onex Partners V Stockholders” means the Purchaser (as defined in the Investment
Agreement, dated June 10, 2020, by and among the Company and the other Persons
party thereto).

 

“Open of Business” means 9:00 a.m., New York City time.

 

“Open Seats” has the meaning set forth in Section 9(a)(i).

 

“Optional Conversion” means the conversion of any Convertible Preferred Stock
other than a Mandatory Conversion.

 

“Optional Conversion Date” means, with respect to the Optional Conversion of any
Convertible Preferred Stock, the first Business Day on which the requirements
set forth in Section 10(d)(ii) for such conversion are satisfied.

 

“Participating Dividend” has the meaning set forth in Section 5(b)(i).

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof. Any division or series of a limited liability company,
limited partnership or trust will constitute a separate “person” under this
Certificate of Designations.

 

“Physical Certificate” means any certificate (other than an Electronic
Certificate) representing any share(s) of Convertible Preferred Stock, which
certificate is substantially in the form set forth in Exhibit A, registered in
the name of the Holder of such share(s) and duly executed by the Company and
countersigned by the Transfer Agent.

 

“Preferred Percentage” means, as of the applicable measurement date, a
percentage equal to (i) the aggregate number of shares of Common Stock issuable
upon the conversion of all of the then-outstanding shares of Convertible
Preferred Stock divided by (ii) the sum of (a) the aggregate number of
then-outstanding shares of Common Stock plus (b) the aggregate number of shares
of Common Stock issuable upon the conversion of all of the then-outstanding
shares of Convertible Preferred Stock.

 

“Preferred Stock Director” has the meaning set forth in Section 9(a)(i).

 

“Record Date” means, with respect to any dividend or distribution on, or
issuance to holders of, Convertible Preferred Stock or Common Stock, the date
fixed (whether by law, contract or the Board of Directors or otherwise) to
determine the Holders or the holders of Common Stock, as applicable, that are
entitled to such dividend, distribution or issuance.

 

“Redemption” means the repurchase of any Convertible Preferred Stock by the
Company pursuant to Section 7.

- 9 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

 

“Redemption Date” means the date fixed, pursuant to Section 7(e), for the
settlement of the repurchase of the Convertible Preferred Stock by the Company
pursuant to a Redemption.

 

“Redemption Notice” has the meaning set forth in Section 7(g).

 

“Redemption Notice Date” means, with respect to a Redemption of the Convertible
Preferred Stock, the date on which the Company sends the related Redemption
Notice pursuant to Section 7(g).

 

“Redemption Price” means the consideration payable by the Company to repurchase
any Convertible Preferred Stock upon its Redemption, calculated pursuant to
Section 7(f).

 

“Redemption Trigger Date” means the date that is the six (6)-year anniversary of
the Initial Issue Date.

 

“Reference Property” has the meaning set forth in Section 10(i)(i).

 

“Reference Property Unit” has the meaning set forth in Section 10(i)(i).

 

“Register” has the meaning set forth in Section 3(e).

 

“Repurchase Upon Change of Control” means the repurchase of any Convertible
Preferred Stock by the Company pursuant to Section 8.

 

“Requisite Stockholder Approval” means the stockholder approval contemplated by
the listing rules of the New York Stock Exchange with respect to the issuance of
shares of Common Stock upon conversion of the Convertible Preferred Stock in
excess of the limitations imposed by such rules; provided, however, that the
Requisite Stockholder Approval will be deemed to be obtained if, due to any
amendment or binding change in the interpretation of the applicable listing
standards of The New York Stock Exchange, approval is no longer required for the
Company to settle all conversions of the Convertible Preferred Stock in shares
of Common Stock without regard to Section 10(f) or Section 10(g), as applicable.

 

“Return Payment Date” means, with respect to any share of Convertible Preferred
Stock, each March 31st, June 30th, September 30th and December 31 of each year,
beginning on September 30, 2020 (or beginning on such other date specified in
the Certificate representing such share).

 

“Return Period” means, in the case of each Return Period, from, and including, a
Return Payment Date (or in the case of the first Return Period, from, and
including, the Initial Issue Date) to, but excluding, the next Return Payment
Date.

 

“Return Rate” means seven percent (7.0%) per annum.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor rule
thereto), as the same may be amended from time to time.

- 10 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Security” means any Convertible Preferred Stock or Conversion Share.

 

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership or limited liability company)
of which more than 50% of the total voting power of the Capital Stock entitled
(without regard to the occurrence of any contingency, but after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees, as
applicable, of such corporation, association or other business entity is owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person; and (b) any partnership or limited liability
company where (x) more than fifty percent (50%) of the capital accounts,
distribution rights, equity and voting interests, or of the general and limited
partnership interests, as applicable, of such partnership or limited liability
company are owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of such Person, whether in the form of
membership, general, special or limited partnership or limited liability company
interests or otherwise; and (y) such Person or any one or more of the other
Subsidiaries of such Person is a controlling general partner of, or otherwise
controls, such partnership or limited liability company.

 

“Successor Person” has the meaning set forth in Section 10(i)(ii).

 

“Total Number of Directors” means, at any given time, the total number of
directors comprising the Board of Directors (including any unfilled vacancies on
the Board of Directors at such time).

 

“Trading Day” means any day on which (a) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded; and (b) there is no Market Disruption
Event. If the Common Stock is not so listed or traded, then “Trading Day” means
a Business Day.

 

“Transfer Agent” means Computershare Trust Company N.A. or its successor.

 

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as reported on Bloomberg (or, if Bloomberg ceases
to publish such price, any successor service reasonably chosen by the Company)
in respect of the period from the open of trading on the relevant Trading Day
until the close of trading on such Trading Day (or if such volume-weighted
average price is unavailable, the market price of one share of Common Stock on
such Trading Day determined, using a volume-weighted average method, by an
Independent Financial Advisor).

 

- 11 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

“Wholly Owned Subsidiary” of a Person means any Subsidiary of such Person all of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) are owned by such Person or one or more Wholly
Owned Subsidiaries of such Person.

 

Rules of Construction

. For purposes of this Certificate of Designations:

 

“or” is not exclusive;

 

“including” means “including without limitation”;

 

“will” expresses a command;

the “average” of a set of numerical values refers to the arithmetic average of
such numerical values;

 

words in the singular include the plural and in the plural include the singular,
unless the context requires otherwise;

 

“herein,” “hereof” and other words of similar import refer to this Certificate
of Designations as a whole and not to any particular Section or other
subdivision of this Certificate of Designations, unless the context requires
otherwise;

 

references to currency mean the lawful currency of the United States of America,
unless the context requires otherwise; and

 

the exhibits, schedules and other attachments to this Certificate of
Designations are deemed to form part of this Certificate of Designations.

 

The Convertible Preferred Stock

.

 

Designation; Par Value

. A series of stock of the Company titled the “Series A Convertible
Participating Preferred Stock” (the “Convertible Preferred Stock”) is hereby
designated and created out of the authorized and unissued shares of preferred
stock of the Company. The par value of the Convertible Preferred Stock is $0.01
per share.

 

Number of Authorized Shares

. The total authorized number of shares of Convertible Preferred Stock is
seventy-one million, four hundred forty-six thousand, three hundred and
forty-six (71,446,346); provided, however that, by resolution of the Board of
Directors, the total number of authorized shares of Convertible Preferred Stock
may hereafter be reduced to a number that is not less than the number of shares
of Convertible Preferred Stock then outstanding.

 

- 12 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Form, Dating and Denominations

.

 

Form and Date of Certificates Representing Convertible Preferred Stock. Each
Certificate representing any Convertible Preferred Stock may bear notations,
legends or endorsements required by law, stock exchange rule or usage, the
Investment Agreement or the Depositary.

(i)Certificates.

Generally. The Convertible Preferred Stock will be originally issued initially
in the form of one or more Electronic Certificates. Electronic Certificates may
be exchanged for Physical Certificates, and Physical Certificates may be
exchanged for Electronic Certificates, upon request by the Holder thereof
pursuant to customary procedures.

Electronic Certificates; Interpretation. For purposes of this Certificate of
Designations, (A) each Electronic Certificate will be deemed to include the text
of the stock certificate set forth in Exhibit A; (B) any legend or other
notation that is required to be included on a Certificate will be deemed to be
included in any Electronic Certificate notwithstanding that such Electronic
Certificate may be in a form that does not permit affixing legends thereto; (C)
any reference in this Certificate of Designations to the “delivery” of any
Electronic Certificate will be deemed to be satisfied upon the registration of
the electronic book-entry representing such Electronic Certificate in the name
of the applicable Holder; (D) upon satisfaction of any applicable requirements
of the Delaware General Corporation Law, the Certificate of Incorporation and
the Bylaws of the Company, and any related requirements of the Transfer Agent,
in each case for the issuance of Convertible Preferred Stock in the form of one
or more Electronic Certificates, such Electronic Certificates will be deemed to
be executed by the Company and countersigned by the Transfer Agent.

No Bearer Certificates; Denominations. The Convertible Preferred Stock will be
issued only in registered form and only in whole numbers of shares.

Registration Numbers. Each Certificate representing any Convertible Preferred
Stock will bear a unique registration number that is not affixed to any other
Certificate representing any other outstanding share of Convertible Preferred
Stock.

(b)Delay When Payment Date is Not a Business Day.  If the due date for a payment
on any Convertible Preferred Stock as provided in this Certificate of
Designations is not a Business Day, then, notwithstanding anything to the
contrary in this Certificate of Designations, such payment may be made on the
immediately following Business Day and no interest, dividend or other amount
will accrue or accumulate on such payment as a result of the related delay.
Solely for purposes of the immediately preceding sentence, a day on which the
applicable place of payment is authorized or required by law or executive order
to close or be closed will be deemed not to be a “Business Day.”

- 13 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

(c)Register

. The Company will, or will retain another Person (who may be the Transfer
Agent) to act as registrar who will, keep a record (the “Register”) of the names
and addresses of the Holders, the number of shares of Convertible Preferred
Stock held by each Holder and the transfer, exchange, repurchase, Redemption and
conversion of the Convertible Preferred Stock. Absent manifest error, the
entries in the Register will be conclusive, and the Company and the Transfer
Agent may treat each Person whose name is recorded as a Holder in the Register
as a Holder for all purposes. The Register will be in written form or in any
form capable of being converted into written form reasonably promptly. The
Company will promptly provide a copy of the Register to any Holder upon its
request.

 

[Intentionally omitted.]

Transfers and Exchanges; Transfer Taxes; Certain Transfer Restrictions

.

 

Provisions Applicable to All Transfers and Exchanges.

Generally. Subject to this Section 3(g) and any other contractual restrictions
on transfers of the Convertible Preferred Stock by any Holder thereof,
Convertible Preferred Stock represented by any Certificate may be transferred or
exchanged from time to time, and the Company will cause each such transfer or
exchange to be recorded in the Register.

No Service Charge; Transfer Taxes. The Company will not impose any service
charge on any Holder for any transfer, exchange or conversion of any Convertible
Preferred Stock, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge that may be imposed in
connection with any transfer, exchange or conversion of Convertible Preferred
Stock, other than exchanges pursuant to Section 3(h) or Section 3(o) not
involving any transfer (and, provided, that (A) any such taxes or charges
incurred in connection with the original issuance of the Convertible Preferred
Stock shall be paid and borne by the Company; and (B) any such taxes or charges
incurred in connection with a conversion of the Convertible Preferred Stock
pursuant to Section 10 shall be paid and borne as provided in Section 11(d)).

No Transfers or Exchanges of Fractional Shares. Notwithstanding anything to the
contrary in this Certificate of Designations, all transfers or exchanges of
Convertible Preferred Stock must be in an amount representing a whole number of
shares of Convertible Preferred Stock, and no fractional share of Convertible
Preferred Stock may be transferred or exchanged.

Settlement of Transfers and Exchanges. Upon satisfaction of the requirements of
this Certificate of Designations to effect a transfer or exchange of any
Convertible Preferred Stock as well as the delivery of all documentation
reasonably required by the Transfer Agent or the Company in order to effect any
transfer or exchange, the Company will cause such transfer or exchange to be
effected as soon as reasonably practicable but in no event later than the second
(2nd) Business Day after the date of such satisfaction.

- 14 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Transfers to Activist Investors Prohibited. Notwithstanding anything to the
contrary in this Certificate of Designations, no Holder shall transfer, directly
or indirectly (including through any hedging or derivative transactions),
without the consent of the Company, any share of Convertible Preferred Stock to
any Activist Investor who would beneficially own five percent (5%) or more of
the outstanding shares of Common Stock on an as-converted basis after such
transfer; provided; however, that the foregoing shall not restrict a transfer in
(a) underwritten offerings or underwritten block trades in which such member
instructs the managing underwriter(s) not to transfer any shares to any
transferee that would be known to qualify as an Activist Investor pursuant to
this paragraph and who would beneficially own five percent (5%) or more of the
outstanding shares of Common Stock on an as-converted basis after such transfer
and (b) ordinary brokerage transactions on the open market where the identity of
the transferee is not prearranged.  Any attempted transfer in violation of this
Section 3(g)(6) shall be null and void ab initio and the Company shall not be
required to give any effect thereto.

Transfers of Shares Subject to Redemption, Repurchase or Conversion.
Notwithstanding anything to the contrary in this Certificate of Designations,
the Company will not be required to register the transfer of or exchange any
share of Convertible Preferred Stock:

that has been surrendered for conversion;

that has been called for Redemption pursuant to a Redemption Notice, except to
the extent that the Company fails to pay the related Redemption Price when due;
or

as to which a Change of Control Repurchase Notice has been duly delivered, and
not withdrawn, pursuant to Section 8(f), except to the extent that the Company
fails to pay the related Change of Control Repurchase Price when due.

Exchange and Cancellation of Convertible Preferred Stock to Be Converted or to
Be Repurchased Pursuant to a Repurchase Upon Change of Control or a Redemption

.

 

Partial Conversions of Certificates and Partial Repurchases of Certificates
Pursuant to a Repurchase Upon Change of Control. If only a portion of a Holder’s
Convertible Preferred Stock represented by a Certificate (such Certificate being
referred to as the “old Certificate” for purposes of this Section 3(h)(i)) is to
be converted pursuant to Section 10 or repurchased pursuant to a Repurchase Upon
Change of Control, then, as soon as reasonably practicable after such
Certificate is surrendered for such conversion or repurchase, as applicable, the
Company will cause such Certificate to be exchanged for (1) one or more
Certificates that each represent a whole number of shares of Convertible
Preferred Stock and, in the aggregate, represent a total number of shares of
Convertible Preferred Stock equal to the number of shares of Convertible
Preferred Stock represented by such old Certificate that are not to be so
converted or repurchased, as applicable, and deliver such Certificate(s) to such
Holder; and (2) a Certificate representing a whole number of shares of
Convertible Preferred Stock equal to the number of shares of Convertible
Preferred Stock represented by such old Certificate that are to be so converted

- 15 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

or repurchased, as applicable, which Certificate will be converted or
repurchased, as applicable, pursuant to the terms of this Certificate of
Designations; provided, however, that the Certificate referred to in this clause
(2) need not be issued at any time after which such shares subject to such
conversion or repurchase, as applicable, are deemed to cease to be outstanding
pursuant to Section 3(n).

Cancellation of Convertible Preferred Stock that Is Converted and Convertible
Preferred Stock that Is Repurchased Pursuant to a Repurchase Upon Change of
Control or a Redemption. If a Holder’s Convertible Preferred Stock represented
by a Certificate (or any portion thereof that has not theretofore been exchanged
pursuant to Section 3(h)(i)) (such Certificate being referred to as the “old
Certificate” for purposes of this Section 3(h)(ii)) is to be converted pursuant
to Section 10 or repurchased pursuant to a Repurchase Upon Change of Control or
a Redemption, then, promptly after the later of the time such Convertible
Preferred Stock is deemed to cease to be outstanding pursuant to Section 3(n)
and the time such Certificate is surrendered for such conversion or repurchase,
as applicable, (A) such Certificate will be cancelled pursuant to Section 3(l);
and (B) in the case of a partial conversion or repurchase, the Company will
issue, execute and deliver to such Holder, and cause the Transfer Agent to
countersign, one or more Certificates that (x) each represent a whole number of
shares of Convertible Preferred Stock and, in the aggregate, represent a total
number of shares of Convertible Preferred Stock equal to the number of shares of
Convertible Preferred Stock represented by such old Certificate that are not to
be so converted or repurchased, as applicable; and (y) are registered in the
name of such Holder.

Status of Retired Shares

. Upon any share of Convertible Preferred Stock ceasing to be outstanding, such
share will be deemed to be retired and to resume the status of an authorized and
unissued share of preferred stock of the Company, and such share cannot
thereafter be reissued as Convertible Preferred Stock.

 

Replacement Certificates

. If a Holder of any Convertible Preferred Stock claims that the Certificate(s)
representing such Convertible Preferred Stock have been mutilated, lost,
destroyed or wrongfully taken, then the Company will issue, execute and deliver,
and cause the Transfer Agent to countersign, in each case in accordance with
Section 3(c), a replacement Certificate representing such Convertible Preferred
Stock upon surrender to the Company or the Transfer Agent of such mutilated
Certificate, or upon delivery to the Company or the Transfer Agent of evidence
of such loss, destruction or wrongful taking reasonably satisfactory to the
Transfer Agent and the Company. In the case of a lost, destroyed or wrongfully
taken Certificate representing any Convertible Preferred Stock, the Company and
the Transfer Agent may require the Holder thereof to provide such security or
indemnity that is reasonably satisfactory to the Company and the Transfer Agent
to protect the Company and the Transfer Agent from any loss that any of them may
suffer if such Certificate is replaced.

 

Every replacement Convertible Preferred Stock issued pursuant to this Section
3(j) will, upon such replacement, be deemed to be outstanding Convertible
Preferred Stock, entitled to all of the benefits of this Certificate of
Designations equally and ratably with all other Convertible Preferred Stock then
outstanding.

 

- 16 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Registered Holders

. Only the Holder of any Convertible Preferred Stock will have rights under this
Certificate of Designations as the owner of such Convertible Preferred Stock.

 

Cancellation

. The Company may at any time deliver Convertible Preferred Stock to the
Transfer Agent for cancellation. The Company will cause the Transfer Agent to
promptly cancel all shares of Convertible Preferred Stock so surrendered to it
in accordance with its customary procedures.

 

Shares Held by the Company or its Subsidiaries

. Without limiting the generality of Section 3(n), in determining whether the
Holders of the required number of outstanding shares of Convertible Preferred
Stock have concurred in any direction, waiver or consent, shares of Convertible
Preferred Stock owned by the Company or any of its Subsidiaries will be deemed
not to be outstanding.

 

Outstanding Shares

.

 

Generally. The shares of Convertible Preferred Stock that are outstanding at any
time will be deemed to be those shares of Convertible Preferred Stock that, at
such time, have been duly executed by the Company and countersigned by the
Transfer Agent, excluding those shares of Convertible Preferred Stock that have
theretofore been (1) cancelled by the Transfer Agent or delivered to the
Transfer Agent for cancellation in accordance with Section 3(l); (2) paid in
full upon their conversion or upon their repurchase pursuant to a Repurchase
Upon Change of Control or a Redemption in accordance with this Certificate of
Designations; or (3) deemed to cease to be outstanding to the extent provided
in, and subject to, clause (ii), (iii), (iv) or (v) of this Section 3(n).

Replaced Shares. If any Certificate representing any share of Convertible
Preferred Stock is replaced pursuant to Section 3(j), then such share will cease
to be outstanding at the time of such replacement, unless the Transfer Agent and
the Company receive proof reasonably satisfactory to them that such share is
held by a “bona fide purchaser” under applicable law.

Shares to Be Repurchased Pursuant to a Redemption. If, on a Redemption Date, the
Company has segregated, solely for the benefit of the applicable Holders,
consideration in kind and amount that is sufficient to pay the aggregate
Redemption Price due on such date, then (unless there occurs a default in the
payment of the Redemption Price) (1) the Convertible Preferred Stock to be
redeemed on such date will be deemed, as of such date, to cease to be
outstanding; (2) the Accretion Amount will cease to accumulate on such
Convertible Preferred Stock from and after such Redemption Date; and (3) the
rights of the Holders of such Convertible Preferred Stock, as such, will
terminate with respect to such Convertible Preferred Stock, other than the right
to receive the Redemption Price as provided in Section 7.

Shares to Be Repurchased Pursuant to a Repurchase Upon Change of Control. If, on
a Change of Control Repurchase Date, the Company has segregated, solely for the
benefit of the applicable Holders, consideration in kind and amount that is
sufficient to pay the aggregate Change of Control Repurchase Price due on such
date, then (unless there

- 17 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

occurs a default in the payment of the Change of Control Repurchase Price) (1)
the Convertible Preferred Stock to be repurchased on such date will be deemed,
as of such date, to cease to be outstanding; (2) the Accretion Amount will cease
to accumulate on such Convertible Preferred Stock from and after such Change of
Control Repurchase Date; and (3) the rights of the Holders of such Convertible
Preferred Stock, as such, will terminate with respect to such Convertible
Preferred Stock, other than the right to receive the Change of Control
Repurchase Price as provided in Section 8 and, if applicable, Section 19.

Shares to Be Converted. If any Convertible Preferred Stock is to be converted,
then, at the Close of Business on the Conversion Date for such conversion
(unless there occurs a default in the delivery of the Conversion Consideration
due pursuant to Section 10 upon such conversion): (1) such Convertible Preferred
Stock will be deemed to cease to be outstanding; (2) the Accretion Amount will
cease to accumulate on such Convertible Preferred Stock from and after such
Conversion Date; and (3) the rights of the Holders of such Convertible Preferred
Stock, as such, will terminate with respect to such Convertible Preferred Stock,
other than the right to receive such Conversion Consideration as provided in
Section 10 and, if applicable, Section 19.

Notations and Exchanges

. Without limiting any rights of Holders pursuant to Section 9, if any
amendment, supplement or waiver to the Certificate of Incorporation or this
Certificate of Designations changes the terms of any Convertible Preferred
Stock, then the Company may, in its discretion, require the Holder of the
Certificate representing such Convertible Preferred Stock to deliver such
Certificate to the Transfer Agent so that the Transfer Agent may place an
appropriate notation prepared by the Company on such Certificate and return such
Certificate to such Holder. Alternatively, at its discretion, the Company may,
in exchange for such Convertible Preferred Stock, issue, execute and deliver,
and cause the Transfer Agent to countersign, in each case in accordance with
Section 3(c), a new Certificate representing such Convertible Preferred Stock
that reflects the changed terms. The failure to make any appropriate notation or
issue a new Certificate representing any Convertible Preferred Stock pursuant to
this Section 3(o) will not impair or affect the validity of such amendment,
supplement or waiver.

 

Ranking

. The Convertible Preferred Stock will rank (a) senior to (i) Dividend Junior
Stock with respect to the payment of dividends; and (ii) Liquidation Junior
Stock with respect to the distribution of assets upon the Company’s liquidation,
dissolution or winding up; (b) equally with (i) Dividend Parity Stock with
respect to the payment of dividends; and (ii) Liquidation Parity Stock with
respect to the distribution of assets upon the Company’s liquidation,
dissolution or winding up; and (c) junior to (i) Dividend Senior Stock with
respect to the payment of dividends; and (ii) Liquidation Senior Stock with
respect to the distribution of assets upon the Company’s liquidation,
dissolution or winding up.

 

Accreting Return

.

 

Generally

.

 

Accreting Return.

- 18 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Accumulation and Payment of Accretion Amount. The Convertible Preferred Stock
will accumulate an accreting return at a rate per annum equal to the Return Rate
on the Accreted Liquidation Preference thereof (calculated in accordance with
Section 5(a)(i)(2)), regardless of whether or not declared or funds are legally
available for their payment (such accreting return that accumulates on the
Convertible Preferred Stock pursuant to this sentence, the “Accretion Amount”).
Subject to the other provisions of this Section 5 (including, for the avoidance
of doubt, Section 5(a)(ii)(1)), such Accretion Amount will be payable quarterly
in arrears on each Return Payment Date.  The Accretion Amount on the Convertible
Preferred Stock will accumulate daily from, and including, the last date on
which the Accretion Amount has been paid (or, if no Accretion Amount has been
paid, from, and including, the Initial Issue Date) to, but excluding, the next
Return Payment Date.

Computation of Accumulated Accretion Amount. The accumulated Accretion Amount
will be computed on the basis of a 360-day year comprised of twelve 30-day
months. The Accretion Amount on each share of Convertible Preferred Stock will
accrue on the Accreted Liquidation Preference of such share as of immediately
before the Close of Business on the preceding Return Payment Date (or, if there
is no preceding Return Payment Date, on the Initial Issue Date of such share).

Treatment of Accretion Amount on Return Payment Date

.

 

Generally. Until July 1, 2023, the Accretion Amount will be paid on the
Convertible Preferred Stock on each Return Payment Date by adding (without
duplication), effective immediately before the Close of Business on such Return
Payment Date, to the Accreted Liquidation Preference of each share of
Convertible Preferred Stock outstanding as of such time, an amount equal to the
unpaid Accretion Amount that has accumulated on such share to, but excluding,
such Return Payment Date. Such payment and addition will occur automatically,
without the need of any action on the part of the Company or any other Person.
On and after July 1, 2023, the Company may, at its option, pay the accumulated
and unpaid Accretion Amount on the Convertible Preferred Stock in cash on any
Return Payment Date; provided, however, if as of the Close of Business on any
Return Payment Date, the Company has not paid all or any portion of
the  Accretion Amount that has accumulated on the Convertible Preferred Stock in
respect of the Return Period ending on, but excluding, such Return Payment Date,
then such Accretion Amount (or, if applicable, the portion thereof) not paid in
cash will (without duplication) be added, effective immediately before the Close
of Business on the related Return Payment Date, to the Accreted Liquidation
Preference of each share of Convertible Preferred Stock outstanding as of such
time.

Construction. Any Accretion Amount which is added to the Accreted Liquidation
Preference pursuant to Section 5(a)(ii)(1) will be deemed to be “declared” and
“paid” on the Convertible Preferred Stock for all purposes of this Certificate
of Designations.

- 19 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Participating Dividends

.

 

Generally. Subject to Section 5(b)(ii), no dividend or other distribution on the
Common Stock (whether in cash, securities or other property, or any combination
of the foregoing) will be declared or paid on the Common Stock unless, at the
time of such declaration and payment, an equivalent dividend or distribution is
declared and paid, respectively, on the Convertible Preferred Stock (such a
dividend or distribution on the Convertible Preferred Stock, a “Participating
Dividend,” and such corresponding dividend or distribution on the Common Stock,
the “Common Stock Participating Dividend”), such that (1) the Record Date and
the payment date for such Participating Dividend occur on the same dates as the
Record Date and payment date, respectively, for such Common Stock Participating
Dividend and (2) the kind and amount of consideration payable per share of
Convertible Preferred Stock in such Participating Dividend is the same kind and
amount of consideration that would be payable in the Common Stock Participating
Dividend in respect of a number of shares of Common Stock equal to the number of
shares of Common Stock that would be issuable (determined in accordance with
Section 10 but without regard to Section 10(e)(ii)) in respect of one (1) share
of Convertible Preferred Stock that is converted pursuant to an Optional
Conversion with a Conversion Date occurring on such Record Date (subject to the
same arrangements, if any, in such Common Stock Participating Dividend not to
issue or deliver a fractional portion of any security or other property, but
with such arrangement applying separately to each Holder and computed based on
the total number of shares of Convertible Preferred Stock held by such Holder on
such Record Date).

Common Stock Change Events and Stock Splits, Dividends and Combinations. Section
5(b)(i) will not apply to, and no Participating Dividend will be required to be
declared or paid in respect of, a Common Stock Change Event, or an event for
which an adjustment to the Conversion Price is required pursuant to Section
10(f)(i)(1), as to which Section 10(i) or Section 10(f)(i)(1), respectively,
will apply.

Treatment of Participating Dividends Upon Redemption, Repurchase Upon Change of
Control or Conversion. If the Redemption Date, Change of Control Repurchase Date
or Conversion Date of any share of Convertible Preferred Stock is after a Record
Date for a declared Participating Dividend on the Convertible Preferred Stock
and on or before the Dividend Payment Date, then the Holder of such share at the
Close of Business on such Record Date will be entitled, notwithstanding the
related Redemption, Repurchase Upon Change of Control or conversion, as
applicable, to receive, on or, at the Company’s election, before such Dividend
Payment Date, such declared Participating Dividend on such share.

Rights Upon Liquidation, Dissolution or Winding Up

.

Generally

. If the Company liquidates, dissolves or winds up, whether voluntarily or
involuntarily (a “Deemed Liquidation Event”), then, subject to the rights of any
of the Company’s creditors or holders of any outstanding Liquidation Senior
Stock, each Holder of Convertible Preferred Stock will be entitled to receive
payment for the greater of the amounts set forth in clause (i) and (ii) below
out of the Company’s assets or funds legally available for

- 20 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

distribution to the Company’s stockholders, before any such assets or funds are
distributed to, or set aside for the benefit of, any Liquidation Junior Stock:

the Aggregate Accreted Liquidation Preference (including any accumulated and
unpaid Accretion Amount on such Holder’s shares of Convertible Preferred Stock
to, but excluding, the date of such payment); and

the amount such Holder would have received in respect of the number of shares of
Common Stock that would be issuable upon conversion of such Holder’s shares of
Convertible Preferred Stock in connection with an Optional Conversion assuming
the Conversion Date of such conversion occurs on the date of such payment.

Upon payment of such amount in full on the outstanding Convertible Preferred
Stock, Holders of the Convertible Preferred Stock will have no rights to the
Company’s remaining assets or funds, if any. If such assets or funds are
insufficient to fully pay such amount on all outstanding shares of Convertible
Preferred Stock and the corresponding amounts payable in respect of all
outstanding shares of Liquidation Parity Stock, if any, then, subject to the
rights of any of the Company’s creditors or holders of any outstanding
Liquidation Senior Stock, such assets or funds will be distributed ratably on
the outstanding shares of Convertible Preferred Stock and Liquidation Parity
Stock in proportion to the full respective distributions to which such shares
would otherwise be entitled.

 

Certain Business Combination Transactions Deemed Not to Be a Liquidation

. For purposes of Section 6(a), the Company’s consolidation or combination with,
or merger with or into, or the sale, lease or other transfer of all or
substantially all of the Company’s assets (other than a sale, lease or other
transfer in connection with the Company’s liquidation, dissolution or winding
up) to, another Person will not, in itself, constitute a Deemed Liquidation
Event, even if, in connection therewith, the Convertible Preferred Stock is
converted into, or is exchanged for, or represents solely the right to receive,
other securities, cash or other property, or any combination of the foregoing.

Right of the Company to Redeem the Convertible Preferred Stock

.

 

No Right to Redeem Before the Redemption Trigger Date

. Subject to Section 7(c), the Company may not redeem the Convertible Preferred
Stock at its option at any time before Redemption Trigger Date.

 

Right to Redeem the Convertible Preferred Stock on or After Redemption Trigger
Date

. Subject to the terms of this Section 7, the Company has the right, at its
election, to redeem, subject to the right of the Holders to convert the
Convertible Preferred Stock pursuant to Section 10 prior to such redemption,
all, but not less than all, of the Convertible Preferred Stock, at any time, on
a Redemption Date on or after Redemption Trigger Date, for a cash purchase price
equal to the Redemption Price specified in Section 7(f).

 

Right to Redeem the Convertible Preferred Stock in the Event of a Change of
Control before Redemption Trigger Date

. Upon a Change of Control, subject to the terms of this Section 7, the Company
shall have the right, at its election, to redeem, subject to the right of the
Holders

- 21 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

to convert the Convertible Preferred Stock pursuant to Section 10 prior to such
redemption, all, but not less than all, of the Convertible Preferred Stock for a
cash purchase price equal to the Redemption Price specified in Section 7(f).

 

Redemption Prohibited in Certain Circumstances

. The Company will not call for Redemption, or otherwise send a Redemption
Notice in respect of the Redemption of, any Convertible Preferred Stock pursuant
to this Section 7 unless the Company has sufficient funds legally available to
fully pay the Redemption Price in respect of all shares of Convertible Preferred
Stock called for Redemption; and (ii) the Common Stock Liquidity Conditions are
satisfied and will be satisfied on the Redemption Date.

 

Redemption Date

. The Redemption Date for any Redemption will be a Business Day of the Company’s
choosing that is no more than sixty (60), nor less than thirty (30), calendar
days after the Redemption Notice Date for such Redemption.

Redemption Price

.

 

The Redemption Price for any share of Convertible Preferred Stock to be
repurchased in a Redemption pursuant to Section 7(b) is an amount in cash equal
to (x) the Accreted Liquidation Preference of such share at the Close of
Business on the Redemption Date for such Redemption (including any accumulated
and unpaid Accretion Amount on such share) multiplied by (y) (A) if the
Redemption Date occurs at any time on or after the six (6)-year anniversary of
the Initial Issue Date but prior to the seven (7)-year anniversary of the
Initial Issue Date, one hundred five percent (105%), (B) if the Redemption Date
occurs at any time on or after the seven (7)-year anniversary of the Initial
Issue Date but prior to the eight (8)-year anniversary of the Initial Issue
Date, one hundred three percent (103%), or (C) if the Redemption Date occurs at
any time on or after the eight (8)-year anniversary of the Initial Issue Date,
one hundred percent (100%).

The Redemption Price for any share of Convertible Preferred Stock to be
repurchased in a Redemption pursuant to Section 7(c) is an amount in cash equal
to (x) the Accreted Liquidation Preference of such share at the Close of
Business on the Redemption Date for such Redemption (including any accumulated
and unpaid Accretion Amount on such share) plus (y) the amount equal to the net
present value (calculated using the Company’s weighted average cost of capital,
as computed by an independent appraiser selected by the Company and approved by
a majority of the Preferred Stock Directors) of the sum of all Accretion Amounts
that would otherwise be payable on such share on and after the applicable
Redemption Date to and including the Redemption Trigger Date (and assuming such
Accretion Amounts were paid in cash to the extent permitted by this Certificate
of Designations).

Redemption Notice

. To call any share of Convertible Preferred Stock for Redemption, the Company
must send to the Holder of such share a notice of such Redemption (a “Redemption
Notice”). Such Redemption Notice must state:

that such share has been called for Redemption;

- 22 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

the Redemption Date for such Redemption;

the Redemption Price per share of Convertible Preferred Stock;

that Convertible Preferred Stock called for Redemption may be converted pursuant
to Section 10 at any time before the Close of Business on the Business Day
immediately before the Redemption Date (or, if the Company fails to pay the
Redemption Price due on such Redemption Date in full, at any time until such
time as the Company pays such Redemption Price in full); and

the Conversion Price in effect on the Redemption Notice Date for such
Redemption.

Payment of the Redemption Price

. The Company will cause the Redemption Price for each share of Convertible
Preferred Stock subject to Redemption to be paid to the Holder thereof on or
before the applicable Redemption Date.

 

Right of Holders upon a Change of Control

.

 

Generally

. Subject to the other terms of this Section 8, if a Change of Control occurs,
then each Holder will have the right, at its election, to (i) convert all, or
any whole number of shares that is less than all, of such Holder’s Convertible
Preferred Stock in an Optional Conversion pursuant to Section 10(b), or (ii) if
such Change of Control occurs after the Change of Control Trigger Date, require
the Company to repurchase all, or any whole number of shares that is less than
all, of such Holder’s Convertible Preferred Stock on the Change of Control
Repurchase Date for such Change of Control for a cash purchase price equal to
the Change of Control Repurchase Price (the “Change of Control Repurchase
Right”); provided, that, to the extent a Holder exercises its Change of Control
Repurchase Right, the Company shall have the right, but not the obligation,
prior to repurchasing the shares of Convertible Preferred Stock that are subject
to the Change of Control Repurchase Right, to make payment in full of any
outstanding and unpaid principal and interest amounts on the Company’s existing
Amended and Restated Credit Agreement, dated as of May 22, 2017, as amended.

 

Funds Legally Available for Payment of Change of Control Repurchase Price;
Covenant Not to Take Certain Actions

. Notwithstanding anything to the contrary in this Section 8, but subject to
Section 19, (i) the Company will not be obligated to pay the Change of Control
Repurchase Price of any shares of Convertible Preferred Stock to the extent, and
only to the extent, the Company does not have sufficient funds legally available
to pay the same; and (ii) if the Company does not have sufficient funds legally
available to pay the Change of Control Repurchase Price of all shares of
Convertible Preferred Stock that are otherwise to be repurchased pursuant to a
Repurchase Upon Change of Control, then (1) the Company will pay the maximum
amount of such Change of Control Repurchase Price that can be paid out of funds
legally available for payment, which payment will be made pro rata to each
Holder based on the total number of shares of Convertible Preferred Stock of
such Holder that were otherwise to be repurchased pursuant to such Repurchase
Upon Change of Control; and (2) the Company will cause all such shares as to
which the Change of Control Repurchase Price was not paid to be returned to the
Holder(s) thereof, and such shares will be deemed to remain outstanding. The
Company will not voluntarily take any action, or voluntarily engage in any
transaction, that would result in a Change of Control after the

- 23 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Change of Control Trigger Date unless the Company has (and will have through the
date of payment) sufficient funds legally available to fully pay the maximum
aggregate Change of Control Repurchase Price that would be payable in respect of
such Change of Control on all shares of Conversion Preferred Stock then
outstanding.

 

Change of Control Repurchase Date

. The Change of Control Repurchase Date for any Change of Control after the
Change of Control Trigger Date will be a Business Day of the Company’s choosing
that is no more than sixty (60), nor less than thirty (30), calendar days after
the date the Company sends the related Change of Control Notice pursuant to
Section 8(e).

 

Change of Control Repurchase Price

. The Change of Control Repurchase Price for any share of Convertible Preferred
Stock to be repurchased upon a Repurchase Upon Change of Control is an amount in
cash equal to the Accreted Liquidation Preference for such share at the Close of
Business on such Change of Control Repurchase Date (including any accumulated
and unpaid Accretion Amount on such share as of such date).

 

Change of Control Notice

. On or before the twentieth (20th) Business Day prior to the effective date of
a Change of Control after the Change of Control Trigger Date (or, if later,
promptly after the Company discovers that a Change of Control may occur), the
Company will send to each Holder a notice of such Change of Control (a “Change
of Control Notice”). Such Change of Control Notice must state:

 

briefly, the events causing such Change of Control;

the expected effective date of such Change of Control;

the procedures that a Holder must follow to require the Company to repurchase
its Convertible Preferred Stock pursuant to this Section 8, including the
deadline for exercising the Change of Control Repurchase Right and the
procedures for submitting and withdrawing a Change of Control Repurchase Notice;

the Change of Control Repurchase Date for such Change of Control;

the Change of Control Repurchase Price per share of Convertible Preferred Stock;

the Conversion Price in effect on the date of such Change of Control Notice and
a description and quantification of any adjustments to the Conversion Price that
may result from such Change of Control;

that shares of Convertible Preferred Stock for which a Change of Control
Repurchase Notice has been duly tendered and not duly withdrawn must be
delivered to the Company for the Holder thereof to be entitled to receive the
Change of Control Repurchase Price;

that shares of Convertible Preferred Stock that are subject to a Change of
Control Repurchase Notice that has been duly tendered may be converted only if
such Change of Control Repurchase Notice is withdrawn in accordance with this
Certificate of

- 24 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Designations; and

that the Holder’s Convertible Preferred Stock may instead be converted in an
Optional Conversion pursuant to Section 10(b) at any time before the Close of
Business on the Business Day immediately before the Change of Control Repurchase
Date for such Change of Control.

Procedures to Exercise the Change of Control Repurchase Right

.

 

(i)Delivery of Change of Control Repurchase Notice and Shares of Convertible
Preferred Stock to Be Repurchased. To exercise its Change of Control Repurchase
Right for any share(s) of Convertible Preferred Stock following a Change of
Control, the Holder thereof must deliver to the Company:

before the Close of Business on the Business Day immediately before the related
Change of Control Repurchase Date (or such later time as may be required by
law), a duly completed, written Change of Control Repurchase Notice with respect
to such share(s); and

such share(s), duly endorsed for transfer, to the extent such share(s) are
represented by one or more Physical Certificates.

Contents of Change of Control Repurchase Notices. Each Change of Control
Repurchase Notice with respect to any share(s) of Convertible Preferred Stock
must state:

if such share(s) are represented by one or more Physical Certificates, the
certificate number(s) of such Physical Certificate(s);

the number of shares of Convertible Preferred Stock to be repurchased, which
must be a whole number; and

that such Holder is exercising its Change of Control Repurchase Right with
respect to such share(s).

Withdrawal of Change of Control Repurchase Notice. A Holder that has delivered a
Change of Control Repurchase Notice with respect to any share(s) of Convertible
Preferred Stock may withdraw such Change of Control Repurchase Notice by
delivering a written notice of withdrawal to the Company at any time before the
Close of Business on the Business Day immediately before the related Change of
Control Repurchase Date. Such withdrawal notice must state:

if such share(s) are represented by one or more Physical Certificates, the
certificate number(s) of such Physical Certificate(s);

the number of shares of Convertible Preferred Stock to be withdrawn, which must
be a whole number; and

the number of shares of Convertible Preferred Stock, if any, that remain

- 25 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

subject to such Change of Control Repurchase Notice, which must be a whole
number.

If any Holder delivers to the Company any such withdrawal notice withdrawing any
share(s) of Convertible Preferred Stock from any Change of Control Repurchase
Notice previously delivered to the Company, and such share(s) have been
surrendered to the Company, then such share(s) will be returned to the Holder
thereof.

 

Payment of the Change of Control Repurchase Price

. Subject to Section 8(b), the Company will cause the Change of Control
Repurchase Price for each share of Convertible Preferred Stock to be repurchased
pursuant to a Repurchase Upon Change of Control to be paid to the Holder thereof
on or before the later of (i) the applicable Change of Control Repurchase Date;
and (ii) the date such share is tendered to the Transfer Agent or the Company.

 

Voting Rights

. The Convertible Preferred Stock will have no voting rights except as set forth
in this Section 9 or as provided in the Certificate of Incorporation or required
by the Delaware General Corporation Law; provided that, notwithstanding anything
to the contrary set forth herein, until the HSR Act Trigger Date the voting
rights set forth in this Section 9 shall only apply to the Convertible Preferred
Stock held by Holders other than Onex Partners V Stockholders and Affiliates of
Onex Partners V Stockholders.

 

Right to Designate Preferred Stock Directors

.

 

Generally.   the Holders, voting exclusively as a single class, shall have the
right to elect directors to the Board of Directors (such directors elected by
the Holders, the “Preferred Stock Directors”), as follows:

For so long as the Preferred Percentage is greater than or equal to fifty
percent (50%), the Holders shall have the right to elect five (5) Preferred
Stock Directors;

For so long as the Preferred Percentage is less than fifty percent (50%) but
greater than or equal to forty percent (40%), the Holders shall have the right
to elect four (4) Preferred Stock Directors;

For so long as the Preferred Percentage is less than forty percent (40%) but
greater than or equal to thirty percent (30%), the Holders shall have the right
to elect three (3) Preferred Stock Directors;

For so long as the Preferred Percentage is less than thirty percent (30%) but
greater than or equal to twenty percent (20%), the Holders shall have the right
to elect two (2) Preferred Stock Directors; and

For so long as the Preferred Percentage is less than twenty percent (20%) but
greater than or equal to ten percent (10%), the Holders shall have the right to
elect one (1) Preferred Stock Director;

- 26 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

provided, however, that if, at any annual meeting of stockholders on or after
the HSR Act Trigger Date, the sum of the number of directors whose term is
expiring at such annual meeting plus the number of vacancies on the Board of
Directors (the “Open Seats”) is less than the number of Preferred Stock
Directors that the Holders are entitled to elect pursuant to this Section
9(a)(i), then the Holders shall have the right to elect a number of Preferred
Stock Directors equal to the number of Open Seats.

Adjustments to Number of Preferred Stock Directors. The number of Preferred
Stock Directors that the Holders are entitled to designate pursuant to Section
9(a)(i) shall be adjusted as necessary from time to time to assure that, at all
times, (x) there are at least two (2) directors on the Board of Directors that
are elected by the holders of the Common Stock and the Holders, voting together
on an as-converted basis, and (y) whenever the Preferred Percentage is less than
forty percent (40%), at least a majority of the Total Number of Directors are
elected by the holders of the Common Stock and the Holders, voting together on
an as-converted basis.

Removal and Vacancies of Preferred Stock Directors.

Removal. At any time, any Preferred Stock Directors may be removed from office
either (A) with cause in accordance with applicable law; or (B) with or without
cause by the affirmative vote or consent of Holders, voting exclusively as a
single class, representing a majority of the combined voting power of the
Convertible Preferred Stock.

Filling Vacancies. Any vacancy in the office of a Preferred Stock Director,
subject to the satisfaction of the applicable Preferred Percentage at such time,
may be filled by the affirmative vote of the Holders, voting exclusively as a
single class, representing a majority of the combined voting power of the
Convertible Preferred Stock.

The Right to Call a Special Meeting to Elect the Preferred Stock Directors. For
so long as the Holders have the right to elect at least one (1) Preferred Stock
Director pursuant to Section 9(a)(i), Holders representing at least a majority
of the voting power of the Convertible Preferred Stock will have the right to
call a special meeting of stockholders for the election of the Preferred Stock
Directors (including an election to fill any vacancy in the office of any
Preferred Stock Director). Such right may be exercised by written notice,
executed by such Holders and delivered to the Company at its principal executive
offices. Notwithstanding anything to the contrary in this Section 9(a)(iv), if
the Company’s next annual or special meeting of stockholders is scheduled to
occur within ninety (90) days after such right is exercised, and the Company is
otherwise permitted to conduct such election at such next annual or special
meeting, then such election will instead be included in the agenda for, and
conducted at, such next annual or special meeting.

Voting and Consent Rights of the Preferred Stock Directors with Respect to
Specified Matters

.

Generally. For so long as the Preferred Percentage is greater than (30%), each

- 27 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

following event will require, and cannot be effected without, the approval of a
majority of the Preferred Stock Directors:

the incurrence of any new Indebtedness by the Company or any of its Subsidiaries
that, at the time of and after giving effect to such incurrence, (A) if the
Company’s Adjusted EBITDA is less than $100,000,000, would result in the
Company’s ratio of consolidated gross Indebtedness to Adjusted EBITDA for the
most recent trailing twelve-month period exceeding 4.50x or (B), if the
Company’s Adjusted EBITDA is greater than or equal to $100,000,000, would result
in the Company’s ratio of consolidated net Indebtedness to Adjusted EBITDA for
the most recent twelve-month period exceeding 4.50x (provided, that, in the case
of each of clauses (A) and (B), the foregoing shall not restrict any drawing on
or borrowing of committed amounts under the senior secured revolving credit
facility under the Company’s existing Amended and Restated Credit Agreement
dated as of May 22, 2017);

the redemption, repurchase or other acquisition of any Dividend Junior Stock or
Liquidation Junior Stock by the Company or any of its Subsidiaries (provided
that the foregoing shall not restrict (i) any repurchase, redemption or other
acquisition of any shares of Dividend Junior Stock or Liquidation Junior Stock
in connection with any employment contract, benefit plan or other arrangement
with or for the benefit of any current or former employee, officer, director,
advisor or consultant of the Company or any of its Subsidiaries; (ii) any
repurchase, redemption or other acquisition of any shares of Dividend Junior
Stock or Liquidation Junior Stock for any other class or series of Dividend
Junior Stock (in the case of Dividend Junior Stock) or Liquidation Junior Stock
(in the case of Liquidation Junior Stock); or (iii) any repurchase, redemption
or other acquisition pursuant to the exercise of Company stock options or the
forfeiture or withholding of taxes with respect to Company stock options,
Company restricted shares or Company restricted stock units);

(A) the purchase or acquisition of any Capital Stock or assets of any Person or
(B) the sale, lease, transfer or other disposition of any assets of the Company
or its Subsidiaries or any Capital Stock of any Subsidiary of the Company, in
each case, in any individual transaction or series of related transactions with
a value in excess of one hundred million dollars ($100,000,000) in the
aggregate;

the hiring, promotion, demotion or termination of the Chief Executive Officer
(whether on an interim basis or otherwise) of the Company; or

(A) any liquidation, dissolution, winding-up, reorganization or other similar
transaction, in each case, with respect to the Company or any of its
Subsidiaries or (B) any voluntary bankruptcy, assignment for the benefit of
creditors, consent to the appointment of a custodian, receiver, trustee or
liquidator with similar powers with respect to property, any voluntary filing or
commencement of proceedings under bankruptcy or insolvency laws, or any similar
transaction, in each case, by the Company or any of its Subsidiaries.

- 28 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Size of Board.  For so long as the Preferred Percentage is greater than fifty
percent (50%), the Total Number of Directors shall not be increased to greater
than nine (9) or decreased, in each case, without the approval of a majority of
the Preferred Stock Directors.

Voting and Consent Rights of the Holders with Respect to Specified Matters

.

 

Generally. Subject to the other provisions of this Section 9(c), while any
Convertible Preferred Stock is outstanding, each following event will require,
and cannot be effected without, the affirmative vote or consent of Holders,
voting exclusively as a single class, representing a majority of the outstanding
shares of Convertible Preferred Stock:

any amendment or modification of the Certificate of Incorporation (including
pursuant to any certificate of designations authorized by the Board of
Directors) to authorize or create, or to increase the authorized number of
shares of, any class or series of Dividend Parity Stock, Liquidation Parity
Stock, Dividend Senior Stock or Liquidation Senior Stock;

any amendment, modification or repeal of any provision of the Certificate of
Incorporation, Bylaws or this Certificate of Designations that adversely affects
the rights, preferences or voting powers of the Convertible Preferred Stock
(other than an amendment, modification or repeal permitted by Section 9(c)(ii));

the voluntary deregistration of the Convertible Preferred Stock or the Common
Stock under the Exchange Act or the delisting of the Common Stock from The New
York Stock Exchange (other than in connection with a Change of Control in which
the Common Stock converts into the right to receive only cash consideration or
listed common securities of the acquirer or a combination thereof); or

the declaration or payments of any dividends or distributions on the Common
Stock, unless at the time of payment of any such dividends or distributions, the
entirety of the accumulated and unpaid Accretion Amount as of such date has
been, or concurrently therewith will be, paid in full in cash (it being
understood that no such dividend or distribution shall be declared until July 1,
2023 as the Accretion Amount may not be paid in cash prior to such date); or

the issuance of any  Capital Stock or Equity-Linked Securities (including
convertible Indebtedness) of the Company or any of its Subsidiaries, in each
case, with rights to payments or distributions in which the shares of Preferred
Stock would not participate on a pro-rata, as-converted basis; provided, that
this limitation shall not apply to any such securities issued by a wholly owned
Subsidiary of the Company to only the Company or another wholly owned Subsidiary
of the Company.

Certain Amendments Permitted Without Consent. Notwithstanding anything to the
contrary in Section 9(c), the Company may amend, modify or repeal any of the
terms of

- 29 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

the Convertible Preferred Stock without the vote or consent of any Holder to
cure any ambiguity or correct any omission, defect or inconsistency in this
Certificate of Designations or the Certificates representing the Convertible
Preferred Stock, including the filing of a certificate of correction, or a
corrected instrument, pursuant to Section 103(f) of the Delaware General
Corporation Law in connection therewith.

No Limitation on Stockholders’ Rights Plans

. Nothing in the foregoing Section 9(b) or Section 9(c) shall be deemed to limit
the ability of the Board of Directors to adopt a customary stockholders’ rights
plan in accordance with applicable law with respect to rights to purchase
Preferred Stock that is Distribution Junior Stock and Liquidation Junior Stock.

 

Right to Vote with Holders of Common Stock on an As-Converted Basis

.  Subject to the other provisions of, and without limiting the other voting
rights provided in, this Section 9, and except as provided in the Certificate of
Incorporation or required by the Delaware General Corporation Law, the Holders
will have the right to vote together as a single class with the holders of the
Common Stock on each matter submitted for a vote or consent by the holders of
the Common Stock, and, solely for these purposes, (i) the Convertible Preferred
Stock of each Holder will entitle such Holder to cast a number of votes on such
matter equal to the number of votes such Holder would have been entitled to cast
if such Holder were the holder of record, as of the record or other relevant
date for such matter, of a number of shares of Common Stock equal to the number
of shares of Common Stock that would be issuable (determined in accordance with
Section 10(e), including Section 10(e)(ii)) upon conversion of such Convertible
Preferred Stock assuming such Convertible Preferred Stock were converted
pursuant to an Optional Conversion with a Conversion Date occurring on such
record or other relevant date; and (ii) the Holders will be entitled to notice
of all stockholder meetings or proposed actions by written consent in accordance
with the Certificate of Incorporation, the Bylaws of the Company, and the
Delaware General Corporation Law as if the Holders were holders of Common Stock.
For the avoidance of doubt, no Holder of Convertible Preferred Stock will be
treated as the holder of the shares of Common Stock issuable upon conversion of
such Convertible Preferred Stock before the time set forth in Section 10(d)(iv)
in connection with the conversion of such Convertible Preferred Stock.

 

Procedures for Voting and Consents

.

 

Rules and Procedures Governing Votes and Consents.  If any vote or consent of
the Holders will be held or solicited, including at a regular annual meeting or
a special meeting of stockholders, then (1) the Board of Directors will adopt
customary rules and procedures at its discretion to govern such vote or consent,
subject to the other provisions of this Section 9; and (2) such rules and
procedures may include fixing a record date to determine the Holders that are
entitled to vote or provide consent, as applicable, rules governing the
solicitation and use of proxies or written consents and customary procedures for
the nomination and designation, by Holders, of Preferred Stock Directors for
election; provided, however, that with respect to any voting rights of the
Holders pursuant to Section 9(e), such rules and procedures will be the same
rules and procedures that apply to holders of the Common Stock with respect to
the applicable matter referred to in Section 9(e). Without limiting the
foregoing, the Persons calling any special meeting of stockholders pursuant to
Section 9(a)(iv) will, at their election, be entitled to specify one or more
Preferred Stock Director nominees in the notice referred to in such section, if
such special

- 30 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

meeting is scheduled to include the election of any Preferred Stock Director
(including an election to fill any vacancy in the office of any Preferred Stock
Director).

Voting Power of the Convertible Preferred Stock. Each share of Convertible
Preferred Stock will be entitled to one vote on each matter on which the Holders
of the Convertible Preferred Stock are entitled to vote separately as a class
and not together with the holders of any other class or series of stock.

Written Consent in Lieu of Stockholder Meeting. A consent or affirmative vote of
the Holders pursuant to this Section 9 and Section 10(g) may be given or
obtained either in writing without a meeting or in person or by proxy at a
regular annual meeting or a special meeting of stockholders.

Conversion

.

 

Generally

. Subject to the provisions of this Section 10, the Convertible Preferred Stock
may be converted only pursuant to a Mandatory Conversion or an Optional
Conversion.

 

Conversion at the Option of the Holders

.

 

Conversion Right; When Shares May Be Submitted for Optional Conversion. Subject
to the provisions of this Section 10, Holders will have the right to submit all,
or any whole number of shares that is less than all, of their shares of
Convertible Preferred Stock pursuant to an Optional Conversion at any time after
the Initial Issue Date; provided, however, that, notwithstanding anything to the
contrary in this Certificate of Designations and in addition to any other
requirements for Optional Conversion of such shares of Convertible Preferred
Stock,

if a Change of Control Repurchase Notice is validly delivered pursuant to
Section 8(f)(i) with respect to any share of Convertible Preferred Stock, then
such share may not be submitted for Optional Conversion, except to the extent
(A) such share is not subject to such notice; (B) such notice is withdrawn in
accordance with Section 8(f)(iii); or (C) the Company fails to pay the Change of
Control Repurchase Price for such share in accordance with this Certificate of
Designations;

shares of Convertible Preferred Stock that are called for Redemption by the
Company pursuant to Section 7 may not be submitted for Optional Conversion after
the Close of Business on the Business Day immediately before the related
Redemption Date (or, if the Company fails to pay the Redemption Price due on
such Redemption Date in full, at any time until such time as the Company pays
such Redemption Price in full); and

shares of Convertible Preferred Stock that are subject to Mandatory Conversion
pursuant to Section 10(c) may not be submitted for Optional Conversion after the
Close of Business on the Business Day immediately before the related Mandatory
Conversion Date.

- 31 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Conversions of Fractional Shares Not Permitted. Notwithstanding anything to the
contrary in this Certificate of Designations, in no event will any Holder be
entitled to convert a number of shares of Convertible Preferred Stock that is
not a whole number.

Conversion Conditioned on HSR Trigger Date. Notwithstanding anything to the
contrary in this Certificate of Designations, until the HSR Trigger Date the
conversion provisions of this Section 10 shall only be permitted for conversions
of Convertible Preferred Stock held by Holders other than Onex Partners V
Stockholders and any Affiliates of Onex Partners V Stockholders.

Mandatory Conversion at the Company’s Election.

Mandatory Conversion Right. Subject to the provisions of this Section 10, the
Company has the right (the “Mandatory Conversion Right”), exercisable at its
election, to designate any Business Day after the Mandatory Conversion Trigger
Date as a Conversion Date for the conversion (such a conversion, a “Mandatory
Conversion”) of all, or any whole number of shares that is less than all, of the
outstanding shares of Convertible Preferred Stock, but only if the Last Reported
Sale Price per share of Common Stock exceeds the product of the Mandatory
Conversion Threshold Price Percentage and the Conversion Price on each of at
least twenty (20) consecutive Trading Days ending on, and including, the Trading
Day immediately before the Mandatory Conversion Notice Date for such Mandatory
Conversion.  In the event that the Mandatory Conversion is exercised with
respect to shares of Convertible Preferred Stock representing less than all
shares of Convertible Preferred Stock outstanding at such time, the shares to be
converted shall be converted by the Company on a pro rata basis based on the
then-outstanding shares of Convertible Preferred Stock.

Mandatory Conversion Prohibited in Certain Circumstances. At no time shall the
Company exercise its Mandatory Conversion Right, or otherwise send a Mandatory
Conversion Notice, with respect to any Convertible Preferred Stock pursuant to
this Section 10(c) unless the Common Stock Liquidity Conditions are satisfied
with respect to such Mandatory Conversion. Notwithstanding anything to the
contrary in this Section 10(c), the Company’s exercise of its Mandatory
Conversion Right, and any related Mandatory Conversion Notice, will not apply to
any share of Convertible Preferred Stock as to which a Change of Control
Repurchase Notice has been duly delivered, and not withdrawn, pursuant to
Section 8(f).

Mandatory Conversion Date. The Mandatory Conversion Date for any Mandatory
Conversion will be a Business Day of the Company’s choosing that is no more than
fifteen (15), nor less than ten (10), Business Days after the Mandatory
Conversion Notice Date for such Mandatory Conversion.

Mandatory Conversion Notice. To exercise its Mandatory Conversion Right with
respect to any shares of Convertible Preferred Stock, the Company must send to
each Holder of such shares a written notice of such exercise (a “Mandatory
Conversion Notice”).

- 32 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Such Mandatory Conversion Notice must state:

that the Company has exercised its Mandatory Conversion Right to cause the
Mandatory Conversion of the shares;

the number of shares of Convertible Preferred Stock for which the Company is
exercising its Mandatory Conversion Right;

the Mandatory Conversion Date for such Mandatory Conversion and the date
scheduled for the settlement of such Mandatory Conversion;

that shares of Convertible Preferred Stock subject to Mandatory Conversion may
be converted earlier at the option of the Holders thereof pursuant to an
Optional Conversion at any time before the Close of Business on the Business Day
immediately before the Mandatory Conversion Date; and

the Conversion Price in effect on the Mandatory Conversion Notice Date for such
Mandatory Conversion.

Conversion Procedures

.

 

Mandatory Conversion. If the Company duly exercises, in accordance with Section
10(c), its Mandatory Conversion Right with respect to any share of Convertible
Preferred Stock, then (1) the Mandatory Conversion of such share will occur
automatically and without the need for any action on the part of the Holder(s)
thereof; and (2) the shares of Common Stock due upon such Mandatory Conversion
will be registered in the name of, and, if applicable, the cash due upon such
Mandatory Conversion will be delivered to, the Holder(s) of such share of
Convertible Preferred Stock as of the Close of Business on the related Mandatory
Conversion Date.

Requirements for Holders to Exercise Optional Conversion Right.

Generally. To convert any share of Convertible Preferred Stock pursuant to an
Optional Conversion, the Holder of such share must (w) complete, manually sign
and deliver to the Company a Conversion Notice; (x) deliver any Physical
Certificate representing such Convertible Preferred Stock to the Company (at
which time such Optional Conversion will become irrevocable); (y) furnish any
endorsements and transfer documents that the Company may require; and (z) if
applicable, pay any documentary or other taxes that are required to be paid by
the Company as a result of a Holder requesting that shares be registered in a
name other than such Holder’s name as described in Section 11(d).

Optional Conversion Permitted only During Business Hours. Convertible Preferred
Stock may be surrendered for Optional Conversion only after the Open of Business
and before the Close of Business on a day that is a Business Day.

No Adjustments for Accumulated Accretion Amount. Without limiting any
adjustments to the Accreted Liquidation Preference required by this Certificate
of

- 33 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Designations, the Conversion Price will not be adjusted to account for any
accumulated and unpaid Accretion Amount on any Convertible Preferred Stock being
converted.

When Holders Become Stockholders of Record of the Shares of Common Stock
Issuable Upon Conversion. The Person in whose name any share of Common Stock is
issuable upon conversion of any Convertible Preferred Stock will be deemed to
become the holder of record of such share as of the Close of Business on the
Conversion Date for such conversion.

Settlement upon Conversion

.

 

Generally. Subject to Section 10(e)(ii) and Section 16(b), the consideration due
upon settlement of the conversion of the shares of Convertible Preferred Stock
subject to conversion will consist of a number of shares of Common Stock equal
to the quotient obtained by dividing (A) the aggregate Accreted Liquidation
Preference for the shares of Convertible Preferred Stock subject to conversion
(including any accumulated and unpaid Accretion Amount on such shares) by
(B) the Conversion Price, in each case, as of immediately before the Close of
Business on the Conversion Date for such conversion.

Payment of Cash in Lieu of any Fractional Share of Common Stock. Subject to
Section 16(b), in lieu of delivering any fractional share of Common Stock
otherwise due upon conversion of any Convertible Preferred Stock, the Company
will, to the extent it is legally able to do so, pay cash based on the Last
Reported Sale Price per share of Common Stock on the Conversion Date for such
conversion (or, if such Conversion Date is not a Trading Day, the immediately
preceding Trading Day).

Delivery of Conversion Consideration. The Company will pay or deliver, as
applicable, the Conversion Consideration due upon conversion of any Convertible
Preferred Stock on or before the second (2nd) Business Day immediately after the
Conversion Date for such conversion.

Conversion Price Adjustments

.

 

Events Requiring an Adjustment to the Conversion Price. The Conversion Price
will be adjusted from time to time as follows:

Stock Dividends, Splits and Combinations. If the Company issues solely shares of
Common Stock as a dividend or distribution on all or substantially all shares of
the Common Stock, or if the Company effects a stock split or a stock combination
of the Common Stock (in each case excluding an issuance solely pursuant to a
Common Stock Change Event, as to which Section 10(i) will apply), then the
Conversion Price will be adjusted based on the following formula:

- 34 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

[g3ngehulvyco000001.jpg]

where:

 

CP0

=the Conversion Price in effect immediately before the Close of Business on the
Record Date for such dividend or distribution, or immediately before the Close
of Business on the effective date of such stock split or stock combination, as
applicable;

 

 

CP1

=the Conversion Price in effect immediately after the Close of Business on such
Record Date or effective date, as applicable;

 

 

OS0

=the number of shares of Common Stock outstanding immediately before the Close
of Business on such Record Date or effective date, as applicable, without giving
effect to such dividend, distribution, stock split or stock combination; and

 

 

OS1

=the number of shares of Common Stock outstanding immediately after giving
effect to such dividend, distribution, stock split or stock combination.

 

If any dividend, distribution, stock split or stock combination of the type
described in this Section 10(f)(i)(1) is declared or announced, but not so paid
or made, then the Conversion Price will be readjusted, effective as of the date
the Board of Directors, or any Officer acting pursuant to authority conferred by
the Board of Directors, determines not to pay such dividend or distribution or
to effect such stock split or stock combination, to the Conversion Price that
would then be in effect had such dividend, distribution, stock split or stock
combination not been declared or announced.

 

Degressive Issuances. If, at any time, the Company or any of its Subsidiaries
issues or otherwise sells any shares of Common Stock, or any Equity-Linked
Securities, in each case at an Effective Price per share of Common Stock that is
less than the Fair Market Value as of the Record Date of the issuance or sale of
such shares or Equity-Linked Securities (such an issuance or sale, a “Degressive
Issuance”), then the Conversion Price will be adjusted based on the following
formula:

[g3ngehulvyco000002.jpg]

where:

 

CP0

=the Conversion Price in effect immediately before the Close of Business on the
Record Date for such Degressive Issuance;

- 35 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

CP1

=the Conversion Price in effect immediately after the Close of Business on such
Record Date for such Degressive Issuance;

 

 

OS0

=the number of shares of Common Stock outstanding immediately before the Close
of Business on such Record Date for such Degressive Issuance;

 

 

X

=the total number of shares of Common Stock issuable pursuant to such Degressive
Issuance; and

 

 

Y

=the number of shares of Common Stock equal to the aggregate price of such
Degressive Issuance divided by the Fair Market Value as of the Record Date for
such Degressive Issuance.

 

provided, however, that (A) the Conversion Price will not be adjusted pursuant
to this Section 10(f)(i)(2) as a result of an Exempt Issuance; (B) the issuance
of shares of Common Stock pursuant to any such Equity-Linked Securities will not
constitute an additional issuance or sale of shares of Common Stock for purposes
of this Section 10(f)(i)(2) (it being understood, for the avoidance of doubt,
that the issuance or sale of such Equity-Linked Securities, or any re-pricing or
amendment thereof, will be subject to this Section 10(f)(i)(2)); and (C) in no
event will the Conversion Price be increased pursuant to this Section
10(f)(i)(2).

For purposes of this Section 10(f)(i)(2), any re-pricing or amendment of any
Equity-Linked Securities (including, for the avoidance of doubt, any
Equity-Linked Securities existing as of the Initial Issue Date) will be deemed
to be the issuance of additional Equity-Linked Securities, without affecting any
prior adjustments theretofore made to the Conversion Price.

 

No Other Required Adjustments. Without limiting the operation of
Sections 5(a)(ii)(1) and 10(e)(i), the Company will not be required to adjust
the Conversion Price except pursuant to Section 10(f)(i).

Determination of the Number of Outstanding Shares of Common Stock. For purposes
of Section 10(f)(i), the number of shares of Common Stock outstanding at any
time will exclude shares of Common Stock held in the Company’s treasury (unless
the Company pays any dividend or makes any distribution on shares of Common
Stock held in its treasury).

Limitation on Degressive Issuance Conversion Price Decreases. Notwithstanding
anything in this Section 10(f) to the contrary, unless and until the Requisite
Stockholder Approval is obtained, the Company may not decrease the Conversion
Price pursuant to Section 10(f)(2) to the extent such decrease would cause the
Conversion Price to be less than $3.23 per share of Common Stock (subject to
proportionate adjustment for stock dividends, stock splits or stock combinations
with respect to the Common Stock).

- 36 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

 

Calculations. All calculations with respect to the Conversion Price and
adjustments thereto will be made to the nearest 1/100th of a cent (with
5/1,000ths rounded upward to the next 1/1,000th).

Notice of Conversion Price Adjustments. Upon the effectiveness of any adjustment
to the Conversion Price pursuant to Section 10(f)(i), the Company will promptly
send notice to the Holders containing (1) a brief description of the transaction
or other event on account of which such adjustment was made; (2) the Conversion
Price in effect immediately after such adjustment; and (3) the effective time of
such adjustment.

Voluntary Conversion Price Decreases

.

 

Generally. To the extent permitted by law and applicable stock exchange rules,
the Company, from time to time, may (but is not required to) decrease the
Conversion Price by any amount if (1) the Board of Directors determines that
such decrease is in the Company’s best interest or that such decrease is
advisable to avoid or diminish any income tax imposed on holders of Common Stock
or rights to purchase Common Stock as a result of any dividend or distribution
of shares (or rights to acquire shares) of Common Stock or any similar event;
(2) such decrease is in effect for a period of at least twenty (20) Business
Days; and (3) such decrease is irrevocable during such period; provided,
however, that any such decrease that would be reasonably expected to result in
any income tax imposed on holders of Convertible Preferred Stock shall require
the affirmative vote or consent of Holders representing a majority of the
outstanding shares of Convertible Preferred Stock.

Notice of Voluntary Decrease. If the Board of Directors determines to decrease
the Conversion Price pursuant to Section 10(g)(i), then, no later than the first
Business Day of the related twenty (20) Business Day period referred to in
Section 10(g)(i), the Company will send notice to each Holder of such decrease
to the Conversion Price, the amount thereof and the period during which such
decrease will be in effect.

Limitation on Voluntary Conversion Price Decreases. Notwithstanding anything in
this Section 10(g) to the contrary, unless and until the Requisite Stockholder
Approval is obtained, the Company may not decrease the Conversion Price pursuant
to Section 10(g)(i) to the extent such decrease would cause the Conversion Price
to be less than $3.23 per share of Common Stock (subject to proportionate
adjustment for stock dividends, stock splits or stock combinations with respect
to the Common Stock).

[Intentionally omitted

.]

 

Effect of Common Stock Change Event

.

 

Generally. If there occurs any:

recapitalization, reclassification or change of the Common Stock, other than (x)
changes solely resulting from a subdivision or combination of the Common Stock,
(y) a change only in par value or from par value to no par value or no par

- 37 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

value to par value or (z) stock splits and stock combinations that do not
involve the issuance of any other series or class of securities;

consolidation, merger, combination or binding or statutory share exchange
involving the Company;

sale, lease or other transfer of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, to any Person; or

other similar event,

and, as a result of which, the Common Stock is converted into, or is exchanged
for, or represents solely the right to receive, other securities, cash or other
property, or any combination of the foregoing (such an event, a “Common Stock
Change Event,” and such other securities, cash or property, the “Reference
Property,” and the amount and kind of Reference Property that a holder of one
(1) share of Common Stock would be entitled to receive on account of such Common
Stock Change Event (without giving effect to any arrangement not to issue or
deliver a fractional portion of any security or other property), a “Reference
Property Unit”), then, notwithstanding anything to the contrary in this
Certificate of Designations,

(A)from and after the effective time of such Common Stock Change Event, (I) the
consideration due upon conversion of any Convertible Preferred Stock will be
determined in the same manner as if each reference to any number of shares of
Common Stock in this Section 10 or in Section 11, or in any related definitions,
were instead a reference to the same number of Reference Property Units; (II)
for purposes of Section 10(c), each reference to any number of shares of Common
Stock in such Section (or in any related definitions) will instead be deemed to
be a reference to the same number of Reference Property Units; and (III) for
purposes of the definition of “Change of Control,” the terms “Common Stock” and
“common equity” will be deemed to mean the common equity (including depositary
receipts representing common equity), if any, forming part of such Reference
Property; and

 

(B)for these purposes, the Last Reported Sale Price of any Reference Property
Unit or portion thereof that does not consist of a class of securities will be
the fair value of such Reference Property Unit or portion thereof, as
applicable, determined in good faith by the Company (or, in the case of cash
denominated in U.S. dollars, the face amount thereof).

 

If the Reference Property consists of more than a single type of consideration
to be determined based in part upon any form of stockholder election, then the
composition of the Reference Property Unit will be deemed to be the weighted
average of the types and amounts of consideration actually received, per share
of Common Stock, by the holders of Common Stock. The Company will notify the
Holders of such weighted average as soon as practicable after such determination
is made.

 

- 38 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

[Intentionally omitted.]

Execution of Supplemental Instruments. On or before the date the Common Stock
Change Event becomes effective, the Company and, if applicable, the resulting,
surviving or transferee Person (if not the Company) of such Common Stock Change
Event (the “Successor Person”) will execute and deliver such supplemental
instruments, if any, as the Company reasonably determines are necessary or
desirable to (1) provide for subsequent adjustments to the Conversion Price
pursuant to Section 10(f)(i) in a manner consistent with this Section 10(i); and
(2) give effect to such other provisions, if any, as the Company reasonably
determines are appropriate to preserve the economic interests of the Holders and
to give effect to Section 10(i)(i). If the Reference Property includes shares of
stock or other securities or assets of a Person other than the Successor Person,
then such other Person will also execute such supplemental instrument(s) and
such supplemental instrument(s) will contain such additional provisions, if any,
that the Company reasonably determines are appropriate to preserve the economic
interests of Holders.

Notice of Common Stock Change Event. The Company will provide notice of each
Common Stock Change Event to Holders as promptly as possible after the effective
date of the Common Stock Change Event.

Certain Provisions Relating to the Issuance of Common Stock

.

 

Equitable Adjustments to Prices

. Whenever this Certificate of Designations requires the Company to calculate
the average of the Last Reported Sale Prices, or any function thereof, over a
period of multiple days (including to calculate an adjustment to the Conversion
Price), the Company will make appropriate adjustments, if any, to those
calculations to account for any adjustment to the Conversion Price pursuant to
Section 10(f)(i) that becomes effective, or any event requiring such an
adjustment to the Conversion Price where the Ex-Dividend Date or effective date,
as applicable, of such event occurs, at any time during such period.

 

Reservation of Shares of Common Stock

. The Company will reserve, out of its authorized, unreserved and not
outstanding shares of Common Stock, for delivery upon conversion of the
Convertible Preferred Stock, a number of shares of Common Stock that would be
sufficient to settle the conversion of all shares of Convertible Preferred Stock
then outstanding, if any. To the extent the Company delivers shares of Common
Stock held in the Company’s treasury in settlement of any obligation under this
Certificate of Designations to deliver shares of Common Stock, each reference in
this Certificate of Designations to the issuance of shares of Common Stock in
connection therewith will be deemed to include such delivery.

 

Status of Shares of Common Stock

. Each share of Common Stock delivered upon conversion of the Convertible
Preferred Stock of any Holder will be a newly issued or treasury share and will
be duly and validly issued, fully paid, non-assessable, free from preemptive
rights and free of any lien or adverse claim (except to the extent of any lien
or adverse claim created by the action or inaction of such Holder or the Person
to whom such share of Common Stock will be delivered). If the Common Stock is
then listed on any securities exchange, or quoted on any inter-dealer quotation
system, then the Company will cause each such share of Common Stock, when so
delivered, to be admitted for listing on such exchange or quotation on such
system.

- 39 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

 

Taxes Upon Issuance of Common Stock

. The Company shall pay any documentary, stamp or similar issue or transfer tax
or duty due on the issue of any shares of Common Stock upon conversion of the
Convertible Preferred Stock of any Holder, except any tax or duty that is due
because such Holder requests those shares to be registered in a name other than
such Holder’s name.

 

Term

. Except as provided in this Certificate of Designations (including in Section 7
hereof), the shares of Convertible Preferred Stock shall not be redeemable or
otherwise mature and the term of the Convertible Preferred Stock shall be
perpetual.

 

No Preemptive Rights

. Without limiting the rights of any Holder set forth in this Certificate of
Designations (including in connection with the issuance of Common Stock or
Reference Property upon conversion of the Convertible Preferred Stock), the
Convertible Preferred Stock will not have any preemptive rights to subscribe for
or purchase any of the Company’s securities.

 

Information and Access Rights

. With respect to any Holder that beneficially owns at least twenty-five percent
(25%) of the outstanding shares of Common Stock (on an as-converted basis
assuming the conversion of all of such Holder’s shares of Convertible Preferred
Stock) and has executed a confidentiality or non-disclosure agreement reasonably
acceptable to the Company, the Company shall:

 

provide to such Holder quarterly financial statements as soon as reasonably
practicable after they become available but no later than the later of (i)
forty-five (45) days after the end of each of the first three (3) quarters of
each fiscal year of the Company and (ii) the applicable filing deadlines under
SEC rules, prepared in accordance with GAAP as in effect from time to time,
which such financial statements shall include the consolidated balance sheet of
the Company and its Subsidiaries and the related consolidated statements of
operations, income, changes in shareholders’ equity and cash flow; provided,
that this requirement shall be deemed to have been satisfied if, on or prior to
such date, the Company files its quarterly report on Form 10‑Q for the
applicable fiscal quarter with the SEC;

provide to such Holder audited (by a nationally recognized accounting firm)
annual financial statements as soon as reasonably practicable after they become
available but no later than the later of (i) ninety (90) days after the end of
each fiscal year of the Company and (ii) the applicable filing deadline under
SEC rules, prepared in accordance with GAAP as in effect from time to time,
which such financial statements shall include the consolidated balance sheet of
the Company and its Subsidiaries and the related consolidated statements of
operations, income, changes in shareholders’ equity and cash flow; provided,
that this requirement shall be deemed to have been satisfied if, on or prior to
such date, the Company files its annual report on Form 10‑K for the applicable
fiscal year with the SEC; and

upon reasonable request by such Holder, permit such Holder and its
representatives to visit and inspect any of the offices and properties of the
Company and its Subsidiaries and inspect and copy (at the Holder’s expense) the
books and records of the Company and its Subsidiaries and to discuss the
affairs, finances and accounts of the Company with the Company’s directors,
Chief

- 40 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

Executive Officer and Chief Financial Officer and, if approved by the Company’s
Chief Executive Officer or Chief Financial Officer (which approval shall not be
unreasonably withheld, conditioned or delayed), the managers and independent
accountants of the Company and its Subsidiaries; provided, that the Company
shall have the right to have its chief financial officer present at any meetings
with the Company’s independent accountants and that the Company shall be
obligated to satisfy any such request only on Business Days and during ordinary
business hours.

Tax Treatment

. Notwithstanding anything to the contrary in this Certificate of Designations,
for U.S. federal and other applicable state and local income tax purposes, it is
intended that (a) the Convertible Preferred Stock will not be treated as
“preferred stock” within the meaning of Section 305(b)(4) of Code and Treasury
Regulations Section 1.305-5(a); and (b) no Holder will be required to include in
income any amounts in respect of the Convertible Preferred Stock by operation of
Section 305(b) or (c) of the Code. The Company will, and will cause its
Subsidiaries and agents to, report consistently with, and take no positions or
actions inconsistent with, the foregoing treatment (including by way of
withholding) unless otherwise required by a determination within the meaning of
Section 1313(a) of the Code.

 

Calculations

.

 

Schedule of Calculations

. The Company will provide a schedule of any calculations called for under this
Certificate of Designations or the Convertible Preferred Stock to any Holder
upon reasonable written request.

 

Calculations Aggregated for Each Holder

. The composition of the Conversion Consideration due upon conversion of the
Convertible Preferred Stock of any Holder will be computed based on the total
number of shares of Convertible Preferred Stock of such Holder being converted
with the same Conversion Date. For these purposes, any cash amounts due to such
Holder in respect thereof will be rounded to the nearest cent.

 

Notices

. The Company will send all notices or communications to Holders pursuant to
this Certificate of Designations in writing and delivered personally, by
facsimile or e-mail (with confirmation of receipt from the recipient, in the
case of e-mail), or sent by a nationally recognized overnight courier service to
the Holders’ respective addresses shown on the Register. Notwithstanding
anything in the Certificate of Designations to the contrary, any defect in the
delivery of any such notice or communication will not impair or affect the
validity of such notice or communication and the failure to give any such notice
or communication to all the Holders will not impair or affect the validity of
such notice or communication to whom such notice is sent.

 

Waiver and Exercise of Certain Rights

. All decisions of the Board of Directors pertaining to the exercise or waiver
of any of the Company’s rights relating to the Convertible Preferred Stock under
this Certificate of Designations (including but not limited to  rights to redeem
or force conversion of the Preferred Stock and the determinations of the
Conversion Price, the Effective Price, the Last Reported Sale Prices,
accumulated Accretion Amount on the Convertible Preferred Stock and Fair Market
Value under this Certificate of Designations) shall be determined solely by (i)
a majority of the members of the Board of Directors who are not employees of the
Company or any of its Subsidiaries and who are unaffiliated with, and otherwise
independent of, the Onex Partners V Stockholders or (ii) a special committee
comprised solely of

- 41 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

such members of the Board of Directors.

 

Legally Available Funds

. Without limiting the rights of any Holder (including pursuant to Section 6),
if the Company does not have sufficient funds legally available to fully pay any
cash amount otherwise due on the Convertible Preferred Stock, then the Company
shall pay the deficiency promptly after funds thereafter become legally
available therefor.

 

No Other Rights

. The Convertible Preferred Stock will have no rights, preferences or voting
powers except as provided in this Certificate of Designations or the Certificate
of Incorporation or as required by applicable law.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

 

- 42 -



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be duly executed as of the date first written above.

 

Emerald Holding, Inc.

 

 

By:

 

Name:



 

Title:



 

 

[Signature Page to Certificate of Designations]



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF CONVERTIBLE PREFERRED STOCK

 

Emerald Holding, Inc.

 

Series A Convertible Participating Preferred Stock

 

Certificate No.[___]

 

Emerald Holding, Inc., a Delaware corporation (the “Company”), certifies that
[___] is the registered owner of [___] shares of the Company’s Series A
Convertible Participating Preferred Stock (the “Convertible Preferred Stock”)
represented by this certificate (this “Certificate”). The special rights,
preferences and voting powers of the Convertible Preferred Stock are set forth
in the Certificate of Designations of the Company establishing the Convertible
Preferred Stock (the “Certificate of Designations”). Capitalized terms used in
this Certificate without definition have the respective meanings ascribed to
them in the Certificate of Designations.

 

Additional terms of this Certificate are set forth on the other side of this
Certificate.

 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

 

A-1



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Emerald Holding, Inc. has caused this instrument to be duly
executed as of the date set forth below.

 

Emerald Holding, Inc.

 

 

Date:By:

 

Name:



 

Title:



 

 

Date:By:

 

Name:



 

Title:



 

 

A-2



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

TRANSFER AGENT’S COUNTERSIGNATURE

 

[legal name of Transfer Agent], as Transfer Agent, certifies that this
Certificate represents shares of Convertible Preferred Stock referred to in the
within-mentioned Certificate of Designations.

 

 

Date:By:

Authorized Signatory

 

 

A-3



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

EMERALD HOLDING, INC.

 

Series A Convertible Participating Preferred Stock

 

This Certificate represents duly authorized, issued and outstanding shares of
Convertible Preferred Stock. Certain terms of the Convertible Preferred Stock
are summarized below. Notwithstanding anything to the contrary in this
Certificate, to the extent that any provision of this Certificate conflicts with
the provisions of the Certificate of Designations or the Certificate of
Incorporation, the provisions of the of the Certificate of Designations or the
Certificate of Incorporation, as applicable, will control.

 

1.Persons Deemed Owners. The Person in whose name this Certificate is registered
will be treated as the owner of the Convertible Preferred Stock represented by
this Certificate for all purposes, subject to Section 3(k) of the Certificate of
Designations.

 

2.Denominations; Transfers and Exchanges. All shares of Convertible Preferred
Stock will be in registered form an in denominations equal to any whole number
of shares. Subject to the terms of the Certificate of Designations, the Holder
of the Convertible Preferred Stock represented by this Certificate may transfer
or exchange this Convertible Preferred Stock by presenting this Certificate to
the Company and delivering any required documentation or other materials.

 

3.Accreting Return. The Convertible Preferred Stock will accumulate an accreting
return that will be paid in the manner, and subject to the terms, set forth in
Section 5 of the Certificate of Designations.

 

4.Accreted Liquidation Preference. The Accreted Liquidation Preference per share
of Convertible Preferred Stock is initially equal to the Liquidation Preference
per share of Convertible Preferred Stock and as of any particular date equal to
the initial Liquidation Preference as adjusted pursuant to Section 5(a)(ii)(1)
of the Certificate of Designations. The rights of Holders upon the Company’s
liquidation, dissolution or winding up are set forth in Section 6 of the
Certificate of Designations.

 

5.Right of the Company to Redeem the Convertible Preferred Stock. The Company
will have the right to redeem the Convertible Preferred Stock in the manner, and
subject to the terms, set forth in Section 7 of the Certificate of Designations.

 

6.Voting Rights. Holders of the Convertible Preferred Stock have the voting
rights set forth in Section 9 of the Certificate of Designations.

 

7.Conversion. The Convertible Preferred Stock will be convertible into
Conversion Consideration in the manner, and subject to the terms, set forth in
Section 10 of the Certificate of Designations.

 

8.Countersignature. The Convertible Preferred Stock represented by this
Certificate will not be valid until this Certificate is countersigned by the
Transfer Agent.

A-4



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

 

9.Abbreviations. Customary abbreviations may be used in the name of a Holder or
its assignee, such as TEN COM (tenants in common), TEN ENT (tenants by the
entireties), JT TEN (joint tenants with right of survivorship and not as tenants
in common), CUST (custodian), and U/G/M/A (Uniform Gift to Minors Act).

 

* * *

 

To request a copy of the Certificate of Designations, which the Company will
provide to any Holder at no charge, please send a written request to the
following address:

Emerald Holding, Inc.

31910 Del Obispo Street, Suite 200

San Juan Capistrano, California 92675

Attention: Chief Financial Officer

 

 

A-5



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

CONVERSION NOTICE

 

EMERALD HOLDING, INC.

 

Series A Convertible Participating Preferred Stock

 

Subject to the terms of the Certificate of Designations, by executing and
delivering this Conversion Notice, the undersigned Holder of the Convertible
Preferred Stock identified below directs the Company to convert (check one):

☐

all of the shares of Convertible Preferred Stock

 

☐

                     1 shares of Convertible Preferred Stock

 

identified by Certificate No.                      .

 

 

Date:

(Legal Name of Holder)

 

 

By:

Name:

Title:

 

Signature Guaranteed:

 

Participant in a Recognized Signature

Guarantee Medallion Program

 

 

By:

Authorized Signatory

 

 

 

1

Must be a whole number.

A-6



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

 

CHANGE OF CONTROL REPURCHASE NOTICE

 

EMERALD HOLDING, INC.

 

Series A Convertible Participating Preferred Stock

 

Subject to the terms of the Certificate of Designations, by executing and
delivering this Change of Control Repurchase Notice, the undersigned Holder of
the Convertible Preferred Stock identified below is exercising its Change of
Control Repurchase Right with respect to (check one):

☐

all of the shares of Convertible Preferred Stock

 

☐

                     2 shares of Convertible Preferred Stock

 

identified by Certificate No.                      .

 

The undersigned acknowledges that Certificate identified above, duly endorsed
for transfer, must be delivered to the Company before the Change of Control
Repurchase Price will be paid.

 

 

Date:

(Legal Name of Holder)

 

 

By:

Name:

Title:

 

Signature Guaranteed:

 

Participant in a Recognized Signature

Guarantee Medallion Program

 

 

By:

Authorized Signatory

 

 

 

 

2

Must be a whole number.

A-7



US3707275  

 

 

 

 



--------------------------------------------------------------------------------

Final Form

EXHIBIT B

Form of Stockholders Letter Agreement

[See Attached]




 

US-DOCS\116469845

--------------------------------------------------------------------------------

 

EMERALD HOLDING, INC.

31910 Del Obispo Street, Suite 200

San Juan Capistrano, CA 92675

 

 

[ ● ], 2020

 

To the Undersigned:

Reference is made to the Investment Agreement, dated June 10, 2020 (the
“Investment Agreement”), by and among Emerald Holding, Inc., a Delaware
corporation (the “Company”) and Onex Partners V LP, which assigned its rights
and obligations to [Onex Partners V Stockholder] on [ ● ], 2020 (such assignee,
the “Onex Partners V Stockholder”, and together with Onex Partners V LP, the
“Stockholders”).  Capitalized terms used herein but not previously defined
herein shall have the meanings ascribed to them in Section 4 below.

Pursuant to the Investment Agreement, the Onex Partners V Stockholder has
subscribed for, and has committed to purchase, shares of Preferred Stock.  In
connection therewith, and in consideration of the Company’s willingness to issue
the shares of Preferred Stock to the Onex Partners V Stockholder, the
Stockholders and the Company desire to enter into this letter agreement (this
“Agreement”) to set forth certain terms and conditions related to the ownership
of the shares of Common Stock and Preferred Stock, as applicable.

1.Standstill.  From the date hereof until the date on which (x) the members of
the Stockholder Group Beneficially Own, in the aggregate, less than twenty
percent (20%) of the total issued and outstanding shares of Common Stock (on an
as-converted basis assuming the conversion of all of their shares of Preferred
Stock into shares of Common Stock) and (y) no Director is a representative of
any member of the Stockholder Group, each of the Stockholders shall not, and
shall cause the other members of the Stockholder Group not to, without
Unaffiliated Director Consent:

a.acquire, offer to acquire or agree to acquire, by purchase or otherwise,
Beneficial Ownership of any shares of Common Stock or other Equity Securities of
the Company (provided that the foregoing shall not restrict (i) any acquisition
of shares of Common Stock or other Equity Securities of the Company resulting
from a conversion by a member of the Stockholder Group of shares of Preferred
Stock (that were acquired by such member either pursuant to the Investment
Agreement or without violating this undertaking), (ii) following an issuance of
shares of Common Stock or other Equity Securities of the Company, any
acquisition of shares of Common Stock or other Equity Securities of the Company
in an amount no greater than that which would allow the members of the
Stockholder Group to Beneficially Own, in the aggregate, the same proportion of
the total issued and outstanding shares of Common Stock (on an as-converted
basis assuming the conversion of all of their shares of Preferred Stock into
shares of Common Stock) as were Beneficially Owned, in the aggregate, by the
members of the Stockholder Group immediately prior to such issuance by the
Company, (iii) any acquisition of shares of Common Stock or other Equity
Securities of the Company, on a pro rata basis, resulting from any stock split,
stock dividend or distribution, subdivision, reorganization, reclassification or
similar pro rata capital transaction involving Equity Securities of the Company,
or (iv) any

3

 

--------------------------------------------------------------------------------

 

acquisition of shares of Common Stock or other Equity Securities of the Company
by one member of the Stockholder Group from another member of the Stockholder
Group);

b.propose, commence or participate in any merger, acquisition, tender offer,
exchange offer, asset sale transaction or other business combination (including,
for the avoidance of doubt, any “short-form” merger pursuant to Section 253(a)
of the Delaware General Corporation Law, as amended), in each case, involving
the Company; or

c.propose or commence a transaction that contemplates, or take actions to cause,
either a (i) deregistration under the Securities Act of the Common Stock or (ii)
delisting of the Common Stock from the New York Stock Exchange.

Notwithstanding the foregoing, nothing in this Section 1 shall limit any member
of the Stockholder Group from (1) receiving in-kind dividends or distributions,
(2) voting (including by written consent) any shares of Common Stock or shares
of Preferred Stock in such member’s discretion or engaging in public or private
solicitations of other Persons in connection therewith or (3) making any
proposal to the Board (either publicly or privately) that is expressly
conditioned on Unaffiliated Director Consent.

2.Securities Trading Policy.  From the date hereof until the date on which no
Director is a representative of any member of the Stockholder Group, each of the
Stockholders shall, and shall cause the other members of the Stockholder Group
to, comply with the Company’s Securities Trading Policy attached hereto as
Exhibit A, as the same may be amended or modified from time to time after the
date hereof with the approval of the Board and Unaffiliated Director Consent.

3.Transfer to, or Creating, a 20% Holder.  Each of the Stockholders shall not,
and shall cause the other members of the Stockholder Group not to, Transfer
(other than in (a) underwritten offerings or underwritten block trades in which
such member instructs the managing underwriter(s) not to transfer any shares to
any transferee that would be known to violate this Section 3 and (b) ordinary
brokerage transactions on the open market where the identity of the transferee
is not prearranged) any of its shares of Common Stock or Preferred Stock or
other Equity Securities of the Company to any Person if, upon the consummation
of such Transfer, such Person, together with its known Affiliates, would
Beneficially Own, in the aggregate, twenty percent (20%) or more of the total
issued and outstanding shares of Common Stock (on an as-converted basis assuming
the conversion of all of their shares of Preferred Stock into shares of Common
Stock), unless such transferee agrees in writing for the benefit of the Company
(in form and substance reasonably satisfactory to the Company and with a copy
thereof to be furnished to the Company) to be bound by Section 1 of this
Agreement as if such transferee were a member of the Stockholder Group with
respect to the shares of Common Stock or Preferred Stock and other Equity
Securities of the Company Beneficially Owned by it and its Affiliates.

4.Definitions.

a.“Affiliates” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
Person; provided, however, that (i) with respect to the Stockholder Group,
portfolio companies in which any Person or any of its Affiliates has an
investment shall not be deemed an Affiliate of such Person, and (ii) the
Company, any of its Subsidiaries, or any of the Company’s other controlled
Affiliates, in each case, will not be deemed to be Affiliates of the
Stockholders for purposes of this Agreement.  

4

 

--------------------------------------------------------------------------------

 

b.“Beneficially Own” shall mean, with respect to any securities, (i) having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act (or any successor statute or regulation) or (ii) having
the right to become the beneficial owner of such securities (whether such right
is exercisable immediately or only after the passage of time or the occurrence
of conditions) pursuant to any agreement, arrangement or understanding, or upon
the exercise of conversion rights, exchange rights, rights, warrants or options,
or otherwise.

c.“Board” shall mean the Board of Directors of the Company.

d.“Common Stock” shall mean (i) the Company’s common stock, par value $0.01 per
share, and (ii) any securities issued or issuable with respect to the capital
stock referred to in clause (i) above by way of stock dividends or stock splits
or in connection with a combination of shares, recapitalization, merger,
consolidation, or other reorganization.

e.“Director” shall mean a member of the Board.

f.“Equity Securities” shall mean any (i) capital stock of any class or series,
(ii) options, warrants or other securities convertible into or exercisable or
exchangeable for any such capital stock, (iii) options, warrants or other
securities convertible into or exercisable or exchangeable for any such
securities described in clause (ii), or (iv) any other rights to acquire,
directly or indirectly, such capital stock.

g.“Preferred Stock” shall mean (i) the Company’s Series A Convertible
Participating Preferred Stock, par value $0.01 per share, and (ii) any
securities issued or issuable with respect to the capital stock referred to in
clause (i) above by way of stock dividends or stock splits or in connection with
a combination of shares, recapitalization, merger, consolidation, or other
reorganization.

h.“Securities Act” shall mean the Securities Act of 1933, as amended from time
to time, and the rules and regulations promulgated thereunder.

i.“Stockholder Group” shall mean the Stockholders together with (i) their
Affiliated buyout fund Onex Partners III LP and any successor buyout fund
thereof and (ii) Onex Corporation and its wholly owned Subsidiaries (but
excluding, for the avoidance of doubt, ONCAP and Onex Credit Partners funds).

j.“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other entity (i) of
which such Person or a Subsidiary of such Person is a general partner or (ii) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such Person, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof

k.“Transfer” shall have the meaning ascribed to it in the Investment Agreement.

l.“Unaffiliated Director Consent” shall mean the consent or approval of a
majority of (i) the Directors who are not employees of the Company or any of its
Subsidiaries and

5

 

--------------------------------------------------------------------------------

 

who are unaffiliated with and otherwise independent of the Stockholder Group or
(ii) a committee of the Board comprised solely of such Directors.

5.Miscellaneous.

a.Except as otherwise provided herein, no modification, amendment or waiver of
any provision of this Agreement shall be effective against the Company or the
Stockholders unless such modification, amendment or waiver is approved in
writing (i) by the Company (with Unaffiliated Director Consent) and (ii) the
Stockholders. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

b.This Agreement shall only terminate (without prejudice to any claims that may
arise before such termination) upon the earlier of:

 

i.

the mutual written agreement of the Company (with Unaffiliated Director Consent)
and the Stockholders; and

 

ii.

the date on which (A) the members of the Stockholder Group Beneficially Own, in
the aggregate, less than twenty percent (20%) of the total issued and
outstanding shares of Common Stock (on an as-converted basis assuming the
conversion of all of their shares of Preferred Stock into shares of Common
Stock) and (B) no Director is a representative of any member of the Stockholder
Group.  

c.Sections 5.3, 5.4, 5.5, 5.6, 5.7 (other than the proviso thereto), 5.8, 5.9,
5.10, 5.11 and 5.13 of the Investment Agreement shall apply to this Agreement,
mutatis mutandis.

[Remainder of page intentionally left blank]

 

6

 

--------------------------------------------------------------------------------

Final Form

           Very truly yours,

EMERALD HOLDING, INC.

 

 

By:_________________________________

Name:

Title:    

 

   

 

 

 

[Signature Page to Stockholders Letter Agreement]

--------------------------------------------------------------------------------

Final Form

Accepted and agreed:

 

ONEX PARTNERS V LP

 

 

By:____

Name:

Title

 

 

[ONEX PARTNERS V STOCKHOLDER]

 

 

By:____

Name:

Title

 

 

 

[Signature Page to Stockholders Letter Agreement]

--------------------------------------------------------------------------------

Final Form

Exhibit A

 

Securities Trading Policy

 

[Attached.]

 

 

 




 

US-DOCS\116499329

--------------------------------------------------------------------------------

 

EMERALD HOLDING, INC.

31910 Del Obispo Street, Suite 200

San Juan Capistrano, CA 92675

 

 

[ ● ], 2020

 

To the Undersigned:

Reference is made to the Investment Agreement, dated June 10, 2020 (the
“Investment Agreement”), by and among Emerald Holding, Inc., a Delaware
corporation (the “Company”) and Onex Partners V LP, which assigned its rights
and obligations to [Onex Partners V Stockholder] on [ ● ], 2020 (such assignee,
the “Onex Partners V Stockholder”).  Capitalized terms used herein but not
previously defined herein shall have the meanings ascribed to them in Section 4
below.

The [Onex Partners III Stockholders] (the “Onex Partners III Stockholders”, and
together with Onex Partners III LP, the “Stockholders”) hold shares of Common
Stock and, pursuant to the Investment Agreement, the Onex Partners V Stockholder
has subscribed for, and has committed to purchase, shares of Preferred
Stock.  In connection therewith, and in consideration of the Company’s
willingness to issue the shares of Preferred Stock to the Onex Partners V
Stockholder, the Stockholders and the Company desire to enter into this letter
agreement (this “Agreement”) to set forth certain terms and conditions related
to the ownership of the shares of Common Stock and Preferred Stock, as
applicable.

6.Standstill.  From the date hereof until the date on which (x) the members of
the Stockholder Group Beneficially Own, in the aggregate, less than twenty
percent (20%) of the total issued and outstanding shares of Common Stock (on an
as-converted basis assuming the conversion of all of their shares of Preferred
Stock into shares of Common Stock) and (y) no Director is a representative of
any member of the Stockholder Group, each of the Stockholders shall not, and
shall cause the other members of the Stockholder Group not to, without
Unaffiliated Director Consent:

a.acquire, offer to acquire or agree to acquire, by purchase or otherwise,
Beneficial Ownership of any shares of Common Stock or other Equity Securities of
the Company (provided that the foregoing shall not restrict (i) any acquisition
of shares of Common Stock or other Equity Securities of the Company resulting
from a conversion by a member of the Stockholder Group of shares of Preferred
Stock (that were acquired by such member either pursuant to the Investment
Agreement or without violating this undertaking), (ii) following an issuance of
shares of Common Stock or other Equity Securities of the Company, any
acquisition of shares of Common Stock or other Equity Securities of the Company
in an amount no greater than that which would allow the members of the
Stockholder Group to Beneficially Own, in the aggregate, the same proportion of
the total issued and outstanding shares of Common Stock (on an as-converted
basis assuming the conversion of all of their shares of Preferred Stock into
shares of Common Stock) as were Beneficially Owned, in the aggregate, by the
members of the Stockholder Group immediately prior to such issuance by the
Company, (iii) any acquisition of shares of Common Stock or other Equity
Securities of the Company, on a pro rata basis, resulting from any stock split,
stock dividend or distribution, subdivision, reorganization, reclassification or
similar pro rata capital transaction involving Equity Securities of the Company,
or (iv) any acquisition of shares of Common Stock or other Equity Securities of
the Company by one member of the Stockholder Group from another member of the
Stockholder Group);

b.propose, commence or participate in any merger, acquisition, tender offer,
exchange offer, asset sale transaction or other business combination (including,
for the avoidance of doubt, any “short-form” merger pursuant to Section 253(a)
of the Delaware General Corporation Law, as

10

 

--------------------------------------------------------------------------------

 

amended), in each case, involving the Company; or

c.propose or commence a transaction that contemplates, or take actions to cause,
either a (i) deregistration under the Securities Act of the Common Stock or (ii)
delisting of the Common Stock from the New York Stock Exchange.

Notwithstanding the foregoing, nothing in this Section 1 shall limit any member
of the Stockholder Group from (1) receiving in-kind dividends or distributions,
(2) voting (including by written consent) any shares of Common Stock or shares
of Preferred Stock in such member’s discretion or engaging in public or private
solicitations of other Persons in connection therewith or (3) making any
proposal to the Board (either publicly or privately) that is expressly
conditioned on Unaffiliated Director Consent.

7.Securities Trading Policy.  From the date hereof until the date on which no
Director is a representative of any member of the Stockholder Group, each of the
Stockholders shall, and shall cause the other members of the Stockholder Group
to, comply with the Company’s Securities Trading Policy attached hereto as
Exhibit A, as the same may be amended or modified from time to time after the
date hereof with the approval of the Board and Unaffiliated Director Consent.

8.Transfer to, or Creating, a 20% Holder.  Each of the Stockholders shall not,
and shall cause the other members of the Stockholder Group not to, Transfer
(other than in (a) underwritten offerings or underwritten block trades in which
such member instructs the managing underwriter(s) not to transfer any shares to
any transferee that would be known to violate this Section 3 and (b) ordinary
brokerage transactions on the open market where the identity of the transferee
is not prearranged) any of its shares of Common Stock or Preferred Stock or
other Equity Securities of the Company to any Person if, upon the consummation
of such Transfer, such Person, together with its known Affiliates, would
Beneficially Own, in the aggregate, twenty percent (20%) or more of the total
issued and outstanding shares of Common Stock (on an as-converted basis assuming
the conversion of all of their shares of Preferred Stock into shares of Common
Stock), unless such transferee agrees in writing for the benefit of the Company
(in form and substance reasonably satisfactory to the Company and with a copy
thereof to be furnished to the Company) to be bound by Section 1 of this
Agreement as if such transferee were a member of the Stockholder Group with
respect to the shares of Common Stock or Preferred Stock and other Equity
Securities of the Company Beneficially Owned by it and its Affiliates.

9.Definitions.

a.“Affiliates” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
Person; provided, however, that (i) with respect to the Stockholder Group,
portfolio companies in which any Person or any of its Affiliates has an
investment shall not be deemed an Affiliate of such Person, and (ii) the
Company, any of its Subsidiaries, or any of the Company’s other controlled
Affiliates, in each case, will not be deemed to be Affiliates of the
Stockholders for purposes of this Agreement.  

b.“Beneficially Own” shall mean, with respect to any securities, (i) having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act (or any successor statute or regulation) or (ii) having
the right to become the beneficial owner of such securities (whether such right
is exercisable immediately or only after the passage of time or the occurrence
of conditions) pursuant to any agreement, arrangement or understanding, or upon
the exercise of conversion rights, exchange rights, rights, warrants or options,
or otherwise.

c.“Board” shall mean the Board of Directors of the Company.

d.“Common Stock” shall mean (i) the Company’s common stock, par value $0.01

11

 

--------------------------------------------------------------------------------

 

per share, and (ii) any securities issued or issuable with respect to the
capital stock referred to in clause (i) above by way of stock dividends or stock
splits or in connection with a combination of shares, recapitalization, merger,
consolidation, or other reorganization.

e.“Director” shall mean a member of the Board.

f.“Equity Securities” shall mean any (i) capital stock of any class or series,
(ii) options, warrants or other securities convertible into or exercisable or
exchangeable for any such capital stock, (iii) options, warrants or other
securities convertible into or exercisable or exchangeable for any such
securities described in clause (ii), or (iv) any other rights to acquire,
directly or indirectly, such capital stock.

g.“Preferred Stock” shall mean (i) the Company’s Series A Convertible
Participating Preferred Stock, par value $0.01 per share, and (ii) any
securities issued or issuable with respect to the capital stock referred to in
clause (i) above by way of stock dividends or stock splits or in connection with
a combination of shares, recapitalization, merger, consolidation, or other
reorganization.

h.“Securities Act” shall mean the Securities Act of 1933, as amended from time
to time, and the rules and regulations promulgated thereunder.

i.“Stockholder Group” shall mean the Stockholders together with (i) their
Affiliated buyout fund Onex Partners V LP and any successor buyout fund thereof
and (ii) Onex Corporation and its wholly owned Subsidiaries (but excluding, for
the avoidance of doubt, ONCAP and Onex Credit Partners funds).

j.“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other entity (i) of
which such Person or a Subsidiary of such Person is a general partner or (ii) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such Person, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof

k.“Transfer” shall have the meaning ascribed to it in the Investment Agreement.

l.“Unaffiliated Director Consent” shall mean the consent or approval of a
majority of (i) the Directors who are not employees of the Company or any of its
Subsidiaries and who are unaffiliated with and otherwise independent of the
Stockholder Group or (ii) a committee of the Board comprised solely of such
Directors.

10.Miscellaneous.

a.Except as otherwise provided herein, no modification, amendment or waiver of
any provision of this Agreement shall be effective against the Company or the
Stockholders unless such modification, amendment or waiver is approved in
writing (i) by the Company (with Unaffiliated Director Consent) and (ii) the
Stockholders. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

b.This Agreement shall only terminate (without prejudice to any claims that may
arise before such termination) upon the earlier of:

 

i.

the mutual written agreement of the Company (with Unaffiliated Director

12

 

--------------------------------------------------------------------------------

 

 

Consent) and the Stockholders; and

 

ii.

the date on which (A) the members of the Stockholder Group Beneficially Own, in
the aggregate, less than twenty percent (20%) of the total issued and
outstanding shares of Common Stock (on an as-converted basis assuming the
conversion of all of their shares of Preferred Stock into shares of Common
Stock) and (B) no Director is a representative of any member of the Stockholder
Group.  

c.Sections 5.3, 5.4, 5.5, 5.6, 5.7 (other than the proviso thereto), 5.8, 5.9,
5.10, 5.11 and 5.13 of the Investment Agreement shall apply to this Agreement,
mutatis mutandis.

[Remainder of page intentionally left blank]

 

13

 

--------------------------------------------------------------------------------

 

Very truly yours,

EMERALD HOLDING, INC.

 

 

By:_______________________________________

Name:

Title:    

 

   

 

 

 

[Signature Page to Stockholders Letter Agreement]

--------------------------------------------------------------------------------

 

Accepted and agreed:

 

ONEX PARTNERS III LP

 

 

By:____

Name:

Title

 

 

[ONEX PARTNERS III STOCKHOLDERS]

 

 

By:____

Name:

Title

 

 

 

[Signature Page to Stockholders Letter Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

 

Securities Trading Policy

 

[Attached.]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[Final Form]

EXHIBIT C

Form of Registration Rights Agreement

[See Attached]

 

 




 

 

 

--------------------------------------------------------------------------------

[Final Form]

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

EMERALD HOLDING, INC.

and

THE ONEX STOCKHOLDERS PARTY HERETO

 

Dated as of [ ● ], 2020

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

 

Certain Definitions

1

Section 2.

 

Registration Rights

5

2.1.

 

Demand Registrations

5

2.2.

 

Piggyback Registrations

9

2.3.

 

Allocation of Securities Included in Registration Statement

10

2.4.

 

Registration Procedures

13

2.5.

 

Registration Expenses

19

2.6.

 

Certain Limitations on Registration Rights

20

2.7.

 

Limitations on Sale or Distribution of Other Securities

20

2.8.

 

No Required Sale

21

2.9.

 

Indemnification

21

2.10.

 

Limitations on Registration of Other Securities; Representation

25

2.11.

 

No Inconsistent Agreements

26

Section 3.

 

Underwritten Offerings

26

3.1.

 

Requested Underwritten Offerings

26

3.2.

 

Piggyback Underwritten Offerings

26

Section 4.

 

General

27

4.1.

 

Adjustments Affecting Registrable Securities

27

4.2.

 

No Restrictions

27

4.3.

 

Rule 144 and Rule 144A

27

4.4.

 

Nominees for Beneficial Owners

27

4.5.

 

Amendments and Waivers

28

4.6.

 

Notices

28

4.7.

 

Successors and Assigns

29

4.8.

 

Entire Agreement

29

4.9.

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

30

4.10.

 

Interpretation; Construction

30

4.11.

 

Counterparts

31

4.12.

 

Severability

31

4.13.

 

Remedies

31

4.14.

 

Further Assurances

31

 

 

 

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of
[ ● ], 2020, by and among Emerald Holding, Inc., a Delaware corporation
(together with any Subsidiary or parent company thereof and any successor
thereto or any Subsidiary or parent company thereof, the “Company”) and [Onex
Partners V Stockholders] (collectively, the “Onex Stockholders”).

W I T N E S S E T H:

WHEREAS, the Company and the Onex Stockholders are parties to that certain
Investment Agreement, dated as of  June 10, 2020 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Investment
Agreement”), pursuant to which Company issued and sold to the Onex Stockholders,
and the Onex Stockholders purchased from the Company, shares of the Company’s
convertible participating preferred stock, par value $0.01 per share, designated
as “Series A Convertible Participating Preferred Stock” (the “Convertible
Preferred Stock”); and

WHEREAS, the Company has agreed to provide to the Onex Stockholders the
registration rights set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Certain Definitions

.  As used herein, the following terms shall have the following meanings:

“Additional Piggyback Rights” has the meaning ascribed to such term in
Section 2.2(b).

“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities (the
ownership of more than 50% of the voting securities of an entity shall for
purposes of this definition be deemed to be “control”), by contract or
otherwise.  For the avoidance of doubt, neither the Company nor any Person
controlled by the Company shall be deemed to be an Affiliate of any Holder.

“Agreement” has the meaning ascribed to such term in the Preamble.

“automatic shelf registration statement” has the meaning ascribed to such term
in Section 2.4.

“Board” means the board of directors of the Company.

“Business Day” shall mean a day other than a Saturday, Sunday, federal or New
York State holiday or other day on which commercial banks in the City of New
York are authorized or required by law or other governmental action to close.

 

--------------------------------------------------------------------------------

 

“Certificate of Designations” means the Certificate of Designations of the
Company establishing the Convertible Preferred Stock.

“Claims” has the meaning ascribed to such term in Section 2.9(a).

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any and all securities of any kind whatsoever which may be issued after the
date hereof in respect of, or in exchange for, such shares of common stock of
the Company pursuant to a merger, consolidation, stock split, stock dividend or
recapitalization of the Company or otherwise.

“Common Stock Equivalents” means, with respect to the Company, all options,
warrants and other securities convertible into, or exchangeable or exercisable
for (at any time or upon the occurrence of any event or contingency and without
regard to any vesting or other conditions to which such securities may be
subject), shares of Common Stock or other equity securities of the Company
(including, without limitation, the Convertible Preferred Stock, any note or
debt security convertible into or exchangeable for shares of Common Stock or
other equity securities of the Company).

“Company” has the meaning ascribed to such term in the Preamble.

“Convertible Preferred Stock” has the meaning ascribed to such term in the
Recitals.

“Demand Exercise Notice” has the meaning ascribed to such term in
Section 2.1(a)(i).

“Demand Registration” has the meaning ascribed to such term in
Section 2.1(a)(i).

“Demand Registration Request” has the meaning ascribed to such term in
Section 2.1(a)(i).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC issued under such act, as they may from time to
time be in effect.

“Existing Onex RRA” means the Registration Rights Agreement, dated as of July
19, 2013, among the Company, Onex American Holdings II LLC, Expo EI LLC, Expo EI
II LLC, Onex US Principals LP, Onex Advisor III LLC, Onex Partners III LP, Onex
Partners III PV LP, Onex Partners III Select LP and Onex Partners III GP LP.

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Section 2, including, without limitation: (i)
all registration and filing fees and all listing fees and fees with respect to
the inclusion of securities on the New York Stock Exchange or on any other
securities market on which the Common Stock is listed or quoted, (ii) fees and
expenses of compliance with state securities or “blue sky” laws of any state or
jurisdiction of the United States or compliance with the securities laws of
foreign jurisdictions and in connection with the preparation of a “blue sky”
survey, including, without limitation, reasonable fees and expenses of outside
“blue sky” counsel and securities counsel in foreign jurisdictions, (iii) word
processing, printing and copying expenses, (iv) messenger and delivery expenses,
(v) expenses incurred in connection with any road show, (vi) fees and
disbursements of counsel for the Company, (vii) with respect to each
registration or underwritten offering, the fees and disbursements of one counsel
for all Participating Holder(s) collectively (selected by the Onex

 

--------------------------------------------------------------------------------

 

Stockholders unless the Onex Stockholders are not participating, in which case
counsel shall be selected by holders of a majority of the shares held by such
Participating Holder(s)), together in each case with any local counsel, (viii)
fees and disbursements of all independent public accountants (including the
expenses of any audit/review and/or “cold comfort” letter and updates thereof)
and fees and expenses of other Persons, including special experts, retained by
the Company, (ix) fees and expenses payable to a Qualified Independent
Underwriter, (x) fees and expenses of any transfer agent or custodian, (xi) any
other fees and disbursements of underwriters, if any, customarily paid by
issuers or sellers of securities and (xii) expenses for securities law liability
insurance and, if any, rating agency fees.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” or “Holders” means (i) any Onex Stockholder or (ii) any permitted
transferee of an Onex Stockholder to whom such Onex Stockholder shall assign or
transfer any rights hereunder, provided that such transferee has agreed in
writing to be bound by this Agreement in respect of such Registrable Securities.

“Initiating Holders” has the meaning ascribed to such term in Section 2.1(a)(i).

“Investment Agreement” has the meaning ascribed to such term in the Recitals.

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any offering of
Registrable Securities by such Participating Holders pursuant to Section 2.1 or
Section 2.2.

“Manager” has the meaning ascribed to such term in Section 2.1(c).

“Onex Stockholders” has the meaning ascribed to such term in the Preamble.

“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any offering of Registrable Securities pursuant to
Section 2.1 or Section 2.2.

“Partner Distribution” has the meaning ascribed to such term in
Section 2.1(a)(iii).

“Person” means any individual, corporation (including not for profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, joint-stock company, unincorporated organization, governmental
entity or agency or other entity of any kind or nature.

“Piggyback Shares” has the meaning ascribed to such term in Section 2.3(a)(iii).

“Postponement Period” has the meaning ascribed to such term in Section 2.1(b).

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of FINRA Rule 5121.

“Registrable Securities” means (i) any shares of Convertible Preferred Stock
held by the Holders and shares of Common Stock issued or issuable upon the
conversion of the Convertible

 

--------------------------------------------------------------------------------

 

Preferred Stock, whether now owned or acquired by the Holders at a later time,
(ii) any shares of Convertible Preferred Stock or Common Stock issued or
issuable, directly or indirectly, in exchange for or with respect to the
Convertible Preferred Stock or Common Stock referenced in clause (i) above by
way of stock dividend, stock split or combination of shares or in connection
with a reclassification, recapitalization, merger, share exchange, consolidation
or other reorganization and (iii) any securities issued in replacement of or
exchange for any securities described in clause (i) or (ii) above.  As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (A) a registration statement with respect to the sale of such
securities shall have been declared effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement or (B) such securities shall have been sold or, with respect to
persons other than the Onex Stockholders and their Affiliates, can be sold
(other than in a privately negotiated sale) without any restriction on the
volume or the manner of sale or any other limitations under Rule 144 (or any
successor provision thereto) under the Securities Act.

“Rule 144” and “Rule 144A” have the meaning ascribed to such term in
Section 4.3.

“SEC” means the Securities and Exchange Commission or such other federal agency
which at such time administers the Securities Act.

“Section 2.3(a) Sale Number” has the meaning ascribed to such term in
Section 2.3(a).

“Section 2.3(b) Sale Number” has the meaning ascribed to such term in
Section 2.3(b).

“Section 2.3(c) Sale Number” has the meaning ascribed to such term in
Section 2.3(c).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC issued under such act, as they may from time to time be
in effect.

“Shelf Registrable Securities” has the meaning ascribed to such term in
Section 2.1(e).

“Shelf Registration Statement” has the meaning ascribed to such term in
Section 2.1(e).

“Shelf Underwriting” has the meaning ascribed to such term in Section 2.1(e).

“Shelf Underwriting Notice” has the meaning ascribed to such term in
Section 2.1(e).

“Shelf Underwriting Request” has the meaning ascribed to such term in
Section 2.1(e).

“Subsidiary” means any direct or indirect subsidiary of the Company on the date
hereof and any direct or indirect subsidiary of the Company organized or
acquired after the date hereof.

“Unaffiliated Director” means any member of the Board who is not an employee of
the Company or any of its Subsidiaries and is otherwise independent of the Onex
Stockholders.

“Valid Business Reason” has the meaning ascribed to such term in Section 2.1(b).

“WKSI” has the meaning ascribed to such term in Section 2.1(a).

 

--------------------------------------------------------------------------------

 

Registration Rights

.

Demand Registrations

.

1. Subject to Sections 2.1(b) and 2.3, at any time and from time to time after
the date hereof, any Onex Stockholder shall have the right to require the
Company to file one or more registration statements under the Securities Act
covering all or any part of its and its Affiliates’ Registrable Securities by
delivering a written request therefor to the Company specifying the number of
Registrable Securities to be included in such registration and the intended
method of distribution thereof.  Any such request by any Onex Stockholder
pursuant to this Section 2.1(a)(i) is referred to herein as a “Demand
Registration Request,” and the registration so requested is referred to herein
as a “Demand Registration” (with respect to any Demand Registration, the Onex
Stockholder(s) making such demand for registration being referred to as the
“Initiating Holders”).  Any Demand Registration Request may request that the
Company register Registrable Securities on an appropriate form, including a
shelf registration statement, and, if the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act, a “WKSI”), an automatic
shelf registration statement.  The Company shall give written notice (the
“Demand Exercise Notice”) of such Demand Registration Request (1) to all Holders
of record of Registrable Securities (other than individuals and other than the
Onex Stockholders) no later than five (5) Business Days after receipt of a
Demand Registration Request and (2) to all Holders of record of Registrable
Securities that are individuals no later than five (5) Business Days after the
filing of a registration statement pursuant to the Demand Registration Request
(or, in the case of a request for the filing of an automatic shelf registration
statement, five (5) Business Days after receipt of the Demand Registration
Request).

The Company, subject to Sections 2.3 and 2.6, shall include in a Demand
Registration (x) the Registrable Securities of the Initiating Holders and (y)
the Registrable Securities of any other Holder of Registrable Securities which
shall have made a written request to the Company for inclusion in such
registration pursuant to Section 2.2 (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such
Participating Holder) within ten (10) days after the receipt of the Demand
Exercise Notice (or five (5) days if, at the request of the Initiating Holders,
the Company states in such written notice or gives telephonic notice to all
Holders, with written confirmation to follow promptly thereafter, that such
registration will be on a Form S-3).

The Company shall, as expeditiously as possible, but subject to Section 2.1(b),
use its reasonable best efforts to (x) file with the SEC (no later than
forty-five (45) days from the Company’s receipt of the applicable Demand
Exercise Notice) and cause to be declared effective such registration under the
Securities Act (including, without limitation, by means of a shelf registration
pursuant to Rule 415 under the Securities Act if so requested and if the Company
is then eligible to use such a registration) of the Registrable Securities which
the Company has been so requested to register, for distribution in accordance
with such intended method of distribution, including a distribution to, and
resale by, the members or partners of a Holder (a “Partner Distribution”) and
(y) if requested by the Initiating Holders, obtain acceleration of the effective
date of the registration statement relating to such registration.

 

--------------------------------------------------------------------------------

 

Notwithstanding anything contained herein to the contrary, the Company shall, at
the request of any Holder seeking to effect or considering a Partner
Distribution, file any prospectus supplement or post-effective amendments, or
include in the initial registration statement any disclosure or language, or
include in any prospectus supplement or post-effective amendment any disclosure
or language, and otherwise take any action, deemed necessary or advisable by
such Holder to effect such Partner Distribution.

Notwithstanding anything to the contrary in Section 2.1(a), the Demand
Registration rights granted in Section 2.1(a) are subject to the following
limitations:  (i) the Company shall not be required to cause a registration
pursuant to Section 2.1(a) to be declared effective within a period of one
hundred and twenty (120) days after the effective date of any other registration
of the Company filed pursuant to the Securities Act (other than a Form S-4 or
Form S-8 or any successor or other forms promulgated for similar purposes or
forms filed in connection with an exchange offer or any employee benefit or
dividend reinvestment plan); (ii) the Company shall not be required to effect
more than five (5) Demand Registrations on Form S-1 or any similar long-form
registration at the request of the Onex Stockholders (it being understood that
if a single Demand Registration Request is delivered by more than one Onex
Stockholder, the registration requested by such Demand Registration Request
shall constitute only one Demand Registration); provided, further, that the Onex
Stockholders shall be entitled to request an unlimited number of Demand
Registrations on Form S-3 or any similar short-form registration (including
pursuant to Rule 415 under the Securities Act); (iii) each registration in
respect of a Demand Registration Request made by any Holder must include, in the
aggregate (based on the Registrable Securities included in such registration by
all Holders participating in such registration), Registrable Securities having
an aggregate market value of at least $20 million; provided, that, for purposes
of calculating the aggregate market value of Registrable Securities to be
included in any such registration pursuant to a demand made by any Onex
Stockholder hereunder, the aggregate market value of Registrable Securities (as
defined in the Existing Onex RRA) proposed to be included in any such
registration by the Onex Stockholders (as defined in the Existing Onex RRA)
pursuant to the exercise of their piggyback registration rights under the
Existing Onex RRA shall be taken into account; and (iv) if a majority of the
Unaffiliated Directors on the Board, in their good faith judgment, determine
that any registration of Registrable Securities should not be made or continued
because it would materially interfere with any existing or potential material
financing, acquisition, corporate reorganization, merger, share exchange or
other transaction or event involving the Company or any of its Subsidiaries or
because the Company does not yet have appropriate financial statements of
acquired or to be acquired entities available for filing (in each case, a “Valid
Business Reason”), then (x) the Company may postpone filing a registration
statement relating to a Demand Registration Request until five (5) Business Days
after such Valid Business Reason no longer exists, but in no event for more than
ninety (90) days after the date a majority of the Unaffiliated Directors on the
Board determine a Valid Business Reason exists and (y) in case a registration
statement has been filed relating to a Demand Registration Request, if the Valid
Business Reason has not resulted in whole or part from actions taken or omitted
to be taken by the Company, the Company may, to the extent determined in the
good faith judgment of a majority of the Unaffiliated Directors on the Board to
be reasonably necessary to avoid interference with any of the transactions
described above, suspend use of or, if required by the SEC, cause such
registration statement to be withdrawn and its effectiveness terminated or may
postpone amending or supplementing such registration statement until five (5)
Business Days after such Valid Business Reason no longer exists, but in no event
for more than ninety (90) days after the date a majority of the Unaffiliated

 

--------------------------------------------------------------------------------

 

Directors on the Board determine a Valid Business Reason exists (such period of
postponement or withdrawal under this clause (iv), the “Postponement
Period”).  The Company shall give written notice to the Initiating Holders and
any other Holders that have requested registration pursuant to Section 2.2 of
its determination to postpone or suspend use of or withdraw a registration
statement and of the fact that the Valid Business Reason for such postponement
or suspension or withdrawal no longer exists, in each case, promptly after the
occurrence thereof; provided, however, the Company shall not be permitted to
postpone or suspend use of or withdraw a registration statement after the
expiration of any Postponement Period until twelve (12) months after the
expiration of such Postponement Period.

If the Company shall give any notice of postponement or suspension or withdrawal
of any registration statement pursuant to clause (iv) above, the Company shall
not, during the Postponement Period, register any Common Stock, other than
pursuant to a registration statement on Form S-4 or S-8 (or an equivalent
registration form then in effect).  Each Holder of Registrable Securities agrees
that, upon receipt of any notice from the Company that the Company has
determined to suspend use of, withdraw, terminate or postpone amending or
supplementing any registration statement pursuant to clause (iv) above, such
Holder will discontinue its disposition of Registrable Securities pursuant to
such registration statement.  If the Company shall have suspended use of,
withdrawn or terminated a registration statement filed under Section 2.1(a)(i)
(whether pursuant to clause (iv) above or as a result of any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court), the Company shall not be considered to have effected a Demand
Registration for the purposes of this Agreement until the Company shall have
permitted use of such suspended registration statement or filed a new
registration statement covering the Registrable Securities covered by the
withdrawn or terminated registration statement and such registration statement
shall have been declared effective and shall not have been withdrawn.  If the
Company shall give any notice of suspension, withdrawal or postponement of a
registration statement, the Company shall, not later than ten (10) Business Days
after the Valid Business Reason that caused such suspension, withdrawal or
postponement no longer exists (but in no event later than ninety (90) days after
the date of the suspension, postponement or withdrawal), as applicable, permit
use of such suspended registration statement or use its reasonable best efforts
to effect the registration under the Securities Act of the Registrable
Securities covered by the withdrawn or postponed registration statement in
accordance with this Section 2.1 (unless the Initiating Holders shall have
withdrawn such request, in which case the Company shall not be considered to
have effected a Demand Registration for the purposes of this Agreement), and
such registration shall not be suspended, withdrawn or postponed pursuant to
clause (iv) of Section 2.1(b) above.

In connection with any Demand Registration, the majority of the Initiating
Holders participating in such Demand Registration shall have the right to
designate the lead managing underwriter (any lead managing underwriter for the
purposes of this Agreement, the “Manager”) in connection with any underwritten
offering pursuant to such registration and each other managing underwriter for
any such underwritten offering; provided, that in each case, each such
underwriter is reasonably satisfactory to the Company, which approval shall not
be unreasonably withheld or delayed.

No Demand Registration shall be deemed to have occurred for purposes of this
Section 2.1 (i) if the registration statement relating thereto (x) does not
become effective, (y) is not maintained

 

--------------------------------------------------------------------------------

 

effective for a period of at least one hundred and eighty (180) days after the
effective date thereof or such shorter period during which all Registrable
Securities included in such registration statement have actually been sold;
provided, however, that such period shall be extended for a period of time equal
to the period the Holder of Registrable Securities refrains from selling any
securities included in such registration statement at the request of the Company
or an underwriter of the Company, or (z) the offering of the Registrable
Securities pursuant to such registration statement is subject to a stop order,
injunction, or similar order or requirement of the SEC during such period, (ii)
with respect to one (1) Demand Registration for each Initiating Holder, if any
of the Registrable Securities requested by such Initiating Holder to be included
in such Demand Registration are not so included pursuant to Section 2.3, (iii)
if the method of disposition is a firm commitment underwritten public offering
and any of the applicable Registrable Securities have not been sold pursuant
thereto or (iv) if the conditions to closing specified in any underwriting
agreement, purchase agreement or similar agreement entered into in connection
with the registration relating to such request are not satisfied (other than as
a result of a default or breach thereunder by such Initiating Holder(s) or its
Affiliates) or otherwise waived by such Initiating Holder(s).

In the event that the Company files a shelf registration statement under
Rule 415 of the Securities Act pursuant to a Demand Registration Request and
such registration becomes effective (such registration statement, a “Shelf
Registration Statement”), the Initiating Holders with respect to such Demand
Registration Request and the Holders of other Registrable Securities registered
on such Shelf Registration Statement shall have the right at any time or from
time to time to elect to sell pursuant to an underwritten offering Registrable
Securities available for sale pursuant to such Shelf Registration Statement
(“Shelf Registrable Securities”), so long as the Shelf Registration Statement
remains in effect and only if the method of distribution set forth in the shelf
registration allows for sales pursuant to an underwritten offering.  The
Initiating Holders and such other Holders shall make such election by delivering
to the Company a written request (a “Shelf Underwriting Request”) for such
underwritten offering to the Company specifying the number of Shelf Registrable
Securities that the Holders desire to sell pursuant to such underwritten
offering (the “Shelf Underwriting”).  As promptly as practicable, but no later
than two (2) Business Days after receipt of a Shelf Underwriting Request, the
Company shall give written notice (the “Shelf Underwriting Notice”) of such
Shelf Underwriting Request to all other Holders of record of Shelf Registrable
Securities.  The Company, subject to Sections 2.3 and 2.6, shall include in such
Shelf Underwriting (x) the Registrable Securities of the Initiating Holders and
(y) the Shelf Registrable Securities of any other Holder of Shelf Registrable
Securities which shall have made a written request to the Company for inclusion
in such Shelf Underwriting (which request shall specify the maximum number of
Shelf Registrable Securities intended to be disposed of by such Holder) within
five (5) days after the receipt of the Shelf Underwriting Notice.  The Company
shall, as expeditiously as possible (and in any event within twenty (20) days
after the receipt of a Shelf Underwriting Request), but subject to
Section 2.1(b), use its reasonable best efforts to facilitate such Shelf
Underwriting.  Notwithstanding the foregoing, if an Onex Stockholder wishes to
engage in an underwritten block trade off of a Shelf Registration Statement
(either through filing an automatic shelf registration statement or through a
take-down from an already existing Shelf Registration Statement), then
notwithstanding the foregoing time periods, the Onex Stockholder only needs to
notify the Company of the block trade Shelf Underwriting on the day such
offering is to commence and the Company shall as expeditiously as possible use
its reasonable best efforts to facilitate such Shelf Underwriting (which may
close as early as three (3) Business Days after

 

--------------------------------------------------------------------------------

 

the date it commences); provided, that the Onex Stockholder requesting such
underwritten block trade shall use commercially reasonable efforts to work with
the Company and the underwriters prior to making such request in order to
facilitate preparation of the registration statement, prospectus and other
offering documentation related to the underwritten block trade.  In the event an
Onex Stockholder requests such an underwritten block trade, notwithstanding
anything to the contrary in this Section 2.1 or in Section 2.2, any Holder who
does not constitute an Onex Stockholder shall have no right to participate in
such underwritten block trade.  The Company shall, at the request of any
Initiating Holder or any other Holder of Registrable Securities registered on
such Shelf Registration Statement, file any prospectus supplement or, if the
applicable Shelf Registration Statement is an automatic shelf registration
statement, any post-effective amendments and otherwise take any action necessary
to include therein all disclosure and language deemed necessary or advisable by
the Initiating Holders or any other Holder of Registrable Securities registered
on such Shelf Registration Statement to effect such Shelf Underwriting.  Once a
Shelf Registration Statement has been declared effective, the Holders of
Registrable Securities may request, and the Company shall be required to
facilitate, an unlimited number of Shelf Underwritings with respect to such
Shelf Registration Statement.  Notwithstanding anything to the contrary in this
Section 2.1(e), each Shelf Underwriting must include, in the aggregate (based on
the Registrable Securities included in such Shelf Underwriting by all Holders
participating in such Shelf Underwriting), Registrable Securities having an
aggregate market value of at least $20 million; provided, that, for purposes of
calculating the aggregate market value of Registrable Securities to be included
in any such Shelf Underwriting pursuant to a demand made by any Onex Stockholder
hereunder, the aggregate market value of Registrable Securities (as defined in
the Existing Onex RRA) proposed to be included in any such registration by the
Onex Stockholders (as defined in the Existing Onex RRA) pursuant to the exercise
of their piggyback registration rights under the Existing Onex RRA shall be
taken into account.

Piggyback Registrations

.

If the Company proposes or is required (pursuant to Section 2.1 or otherwise) to
register any of its equity securities for its own account or for the account of
any other shareholder under the Securities Act (other than pursuant to
registrations on Form S-4 or Form S-8 or any similar successor forms thereto),
the Company shall give prompt written notice of its intention to do so (1) to
each of the Holders of record of Registrable Securities (other than
individuals), at least five (5) Business Days prior to the filing of any
registration statement under the Securities Act and (2) to each Holder of
Registrable Securities that is an individual, no more than five (5) Business
Days after the filing of the registration statement under the Securities Act
(or, in the case of an automatic shelf registration statement, at least five (5)
Business Days prior to the filing of such registration statement).  Upon the
written request of any such Holder, made within five (5) days following the
receipt of any such written notice (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such Holder and
the intended method of distribution thereof), the Company shall, subject to
Sections 2.2(c), 2.3 and 2.6 hereof, use its reasonable best efforts to cause
all such Registrable Securities, the Holders of which have so requested the
registration thereof, to be registered under the Securities Act with the
securities which the Company at the time proposes to register to permit the sale
or other disposition by the Holders (in accordance with the intended method of
distribution thereof) of the Registrable Securities to be so registered,
including, if necessary, by filing with the SEC a post-effective amendment or a
supplement to the registration statement filed by the Company or the prospectus

 

--------------------------------------------------------------------------------

 

related thereto.  There is no limitation on the number of such piggyback
registrations pursuant to the preceding sentence which the Company is obligated
to effect.  No registration of Registrable Securities effected under this
Section 2.2(a) shall relieve the Company of its obligations to effect Demand
Registrations under Section 2.1 hereof.

The Company, subject to Sections 2.3 and 2.6, may elect to include in any
registration statement and offering pursuant to demand registration rights by
any Person, (i) authorized but unissued shares of Common Stock or shares of
Common Stock held by the Company as treasury shares and (ii) any other
Registrable Securities which are requested to be included in such registration
pursuant to the exercise of piggyback registration rights granted by the Company
after the date hereof and which are not inconsistent with the rights granted in,
or otherwise conflict with the terms of, this Agreement (“Additional Piggyback
Rights”); provided, however, that, with respect to any underwritten offering,
such inclusion shall be permitted only to the extent that it is pursuant to, and
subject to, the terms of the underwriting agreement or arrangements, if any,
entered into by the Initiating Holders or the Majority Participating Holders in
such underwritten offering.

Other than in connection with a Demand Registration, if, at any time after
giving written notice of its intention to register any equity securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such equity securities, the Company may, at
its election, give written notice of such determination to all institutional
Holders of record of Registrable Securities and (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such abandoned registration,
without prejudice, however, to the rights of Holders under Section 2.1, and (ii)
in the case of a determination to delay such registration of its equity
securities, shall be permitted to delay the registration of such Registrable
Securities for the same period as the delay in registering such other equity
securities.

Any Holder shall have the right to withdraw its request for inclusion of its
Registrable Securities in any registration statement pursuant to this
Section 2.2 by giving written notice to the Company of its request to withdraw;
provided, however, that such request must be made in writing prior to the
earlier of the execution of the underwriting agreement or the execution of the
custody agreement with respect to such registration or as otherwise required by
the underwriters.

Notwithstanding anything contained herein to the contrary, the Company shall, at
the request of any Holder (including any request to effect a Partner
Distribution), file any prospectus supplement or post-effective amendments, or
include in the initial registration statement any disclosure or language, or
include in any prospectus supplement or post-effective amendment any disclosure
or language, and otherwise take any action, deemed necessary or advisable by
such Holder (including to effect such Partner Distribution).

Allocation of Securities Included in Registration Statement

.

If any requested registration made pursuant to Section 2.1 (including a Shelf
Underwriting) involves an underwritten offering and the Manager of such offering
shall advise the Company that, in its view, the number of securities requested
to be included in such underwritten offering by the

 

--------------------------------------------------------------------------------

 

Holders of Registrable Securities, the Company or any other Persons exercising
Additional Piggyback Rights exceeds the largest number (the “Section 2.3(a) Sale
Number”) that can be sold in an orderly manner in such underwritten offering
within a price range acceptable to the Majority Participating Holders, the
Company shall use its reasonable best efforts to include in such underwritten
offering:

first, all Registrable Securities requested to be included in such underwritten
offering by the Holders thereof (including pursuant to the exercise of piggyback
rights pursuant to Section 2.2); provided, however, that if the number of such
Registrable Securities exceeds the Section 2.3(a) Sale Number, the number of
such Registrable Securities (not to exceed the Section 2.3(a) Sale Number) to be
included in such underwritten offering shall be allocated on a pro rata basis
among all Holders requesting that Registrable Securities be included in such
underwritten offering (including pursuant to the exercise of piggyback rights
pursuant to Section 2.2), based on the number of Registrable Securities then
owned by each such Holder requesting inclusion in relation to the aggregate
number of Registrable Securities owned by all Holders requesting inclusion;

second, to the extent that the number of Registrable Securities to be included
pursuant to clause (i) of this Section 2.3(a) is less than the Section 2.3(a)
Sale Number, any securities that the Company proposes to register, up to the
Section 2.3(a) Sale Number; and

third, to the extent that the number of Registrable Securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, the remaining Registrable Securities to be included
in such underwritten offering shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such underwritten offering
pursuant to the exercise of Additional Piggyback Rights (“Piggyback Shares”),
based on the number of Piggyback Shares then owned by each Person requesting
inclusion in relation to the aggregate number of Piggyback Shares owned by all
Persons requesting inclusion, up to the Section 2.3(a) Sale Number.

If any registration or offering made pursuant to Section 2.2 involves an
underwritten primary offering on behalf of the Company after the date hereof and
the Manager shall advise the Company that, in its view, the number of securities
requested to be included in such underwritten offering by the Holders of
Registrable Securities, the Company or any other Persons exercising Additional
Piggyback Rights exceeds the largest number (the “Section 2.3(b) Sale Number”)
that can be sold in an orderly manner in such underwritten offering within a
price range acceptable to the Company, the Company shall include in such
underwritten offering:  

first, all equity securities that the Company proposes to register for its own

second, to the extent that the number of Registrable Securities to be included
pursuant to clause (i) of this Section 2.3(b) is less than the Section 2.3(b)
Sale Number, the remaining Registrable Securities to be included in such
underwritten offering shall be allocated on a pro rata basis among all Holders
requesting that Registrable Securities be included in such underwritten offering
pursuant to the exercise of piggyback rights pursuant to Section 2.2(a), based
on the number of Registrable Securities then owned by each such Holder
requesting inclusion in

 

--------------------------------------------------------------------------------

 

relation to the aggregate number of Registrable Securities owned by all Holders
requesting inclusion, up to the Section 2.3(b) Sale Number; and

third, to the extent that the number of Registrable Securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(b) is less than the
Section 2.3(b) Sale Number, the remaining Registrable Securities to be included
in such underwritten offering shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such underwritten offering
pursuant to the exercise of Additional Piggyback Rights, based on the number of
Piggyback Shares then owned by each Person requesting inclusion in relation to
the aggregate number of Piggyback Shares owned by all Persons requesting
inclusion, up to the Section 2.3(b) Sale Number.

If any registration pursuant to Section 2.2 involves an underwritten offering
that was initially requested by any Person(s) other than a Holder to whom the
Company has granted registration rights which are not inconsistent with the
rights granted in, or otherwise conflict with the terms of, this Agreement and
the Manager shall advise the Company that, in its view, the number of securities
requested to be included in such underwritten offering exceeds the number (the
“Section 2.3(c) Sale Number”) that can be sold in an orderly manner in such
underwritten offering within a price range acceptable to the Company, the
Company shall include in such underwritten offering:

first, the shares requested to be included in such underwritten offering shall
be allocated on a pro rata basis among such Person(s) requesting the
registration and all Holders requesting that Registrable Securities be included
in such underwritten offering pursuant to the exercise of piggyback rights
pursuant to Section 2.2(a), based on the aggregate number of securities or
Registrable Securities, as applicable, then owned by each of the foregoing
requesting inclusion in relation to the aggregate number of securities or
Registrable Securities, as applicable, owned by all such Holders and Persons
requesting inclusion, up to the Section 2.3(c) Sale Number;

second, to the extent that the number of Registrable Securities to be included
pursuant to clause (i) of this Section 2.3(c) is less than the Section 2.3(c)
Sale Number, the remaining Registrable Securities to be included in such
underwritten offering shall be allocated on a pro rata basis among all Persons
requesting that securities be included in such underwritten offering pursuant to
the exercise of Additional Piggyback Rights, based on the number of Piggyback
Shares then owned by each Person requesting inclusion in relation to the
aggregate number of Piggyback Shares owned by all Persons requesting inclusion,
up to the Section 2.3(c) Sale Number; and

third, to the extent that the number of Registrable Securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(c) is less than the
Section 2.3(c) Sale Number, the remaining Registrable Securities to be included
in such underwritten offering shall be allocated to shares the Company proposes
to register for its own account, up to the Section 2.3(c) Sale Number.

If, as a result of the proration provisions set forth in clauses (a), (b) or (c)
of this Section 2.3, any Holder shall not be entitled to include all Registrable
Securities in an underwritten offering that such Holder has requested be
included, such Holder may elect to withdraw such Holder’s request to include
Registrable Securities in the registration to which such underwritten offering

 

--------------------------------------------------------------------------------

 

relates or may reduce the number requested to be included; provided, however,
that (x) such request must be made in writing prior to the earlier of the
execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration and (y) such withdrawal or reduction
shall be irrevocable and, after making such withdrawal or reduction, such Holder
shall no longer have any right to include Registrable Securities in the
registration as to which such withdrawal or reduction was made to the extent of
the Registrable Securities so withdrawn or reduced.

Registration Procedures

.  If and whenever the Company is required by the provisions of this Agreement
to effect or cause the registration of any Registrable Securities under the
Securities Act as provided in this Agreement (or use reasonable best efforts to
accomplish the same), the Company shall, as expeditiously as possible:

prepare and file all required filings with SEC and FINRA, including preparing
and filing with the SEC a registration statement on an appropriate registration
form of the SEC for the disposition of such Registrable Securities in accordance
with the intended method of disposition thereof (including, without limitation,
a Partner Distribution), which registration form (i) shall be selected by the
Company (except as provided for in a Demand Registration Request) and
(ii) shall, in the case of a shelf registration, be available for the sale of
the Registrable Securities by the selling Holders thereof and such registration
statement shall comply as to form in all material respects with the requirements
of the applicable registration form and include all financial statements
required by the SEC to be filed therewith, and the Company shall use its
reasonable best efforts to cause such registration statement to become effective
and remain continuously effective for such period as any Participating Holder
pursuant to such registration statement shall request; provided, however, that
as far in advance as reasonably practicable before filing a registration
statement or prospectus or any amendments or supplements thereto, or comparable
statements under securities or state “blue sky” laws of any jurisdiction, or any
free writing prospectus related thereto, the Company will furnish to one counsel
for the Holders participating in the planned offering (selected by the Majority
Participating Holders) and to one counsel for the Manager, if any, copies of
reasonably complete drafts of all such documents proposed to be filed (including
all exhibits thereto and each document incorporated by reference therein to the
extent then required by the rules and regulations of the SEC), which documents
will be subject to the reasonable review and reasonable comment of such counsel
(including any objections to any information pertaining to any Participating
Holder and its plan of distribution and otherwise to the extent necessary, if at
all, to complete the filing or maintain the effectiveness thereof), and the
Company shall make the changes reasonably requested by such counsel and shall
not file any registration statement or amendment thereto, any prospectus or
supplement thereto or any free writing prospectus related thereto to which the
Initiating Holders, the Majority Participating Holders or the underwriters, if
any, shall reasonably object; provided, further, that, notwithstanding the
foregoing, in no event shall the Company be required to file any document with
the SEC which in the view of the Company or its counsel contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make any statement therein not misleading;

 

--------------------------------------------------------------------------------

 

(i) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith and such
free writing prospectuses and Exchange Act reports as may be necessary to keep
such registration statement continuously effective for such period as any
Participating Holder pursuant to such registration statement shall request and
to comply with the provisions of the Securities Act with respect to the sale or
other disposition of all Registrable Securities covered by such registration
statement, and any prospectus so supplemented to be filed pursuant to Rule 424
under the Securities Act, in accordance with the intended methods of disposition
by the seller or sellers thereof set forth in such registration statement and
(ii) provide notice to such sellers of Registrable Securities and the Manager,
if any, of the Company’s reasonable determination that a post-effective
amendment to a registration statement would be appropriate;

furnish, without charge, to each Participating Holder and each underwriter, if
any, of the securities covered by such registration statement such number of
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits), the prospectus included in such registration
statement (including each preliminary prospectus and any summary prospectus) and
any other prospectus filed under Rule 424 under the Securities Act, each free
writing prospectus utilized in connection therewith, in each case, in all
material respects in conformity with the requirements of the Securities Act, and
other documents, as such seller and underwriter may reasonably request in order
to facilitate the public sale or other disposition of the Registrable Securities
owned by such seller (the Company hereby consenting to the use in accordance
with all applicable laws of each such registration statement (or amendment or
post-effective amendment thereto) and each such prospectus (or preliminary
prospectus or supplement thereto) or free writing prospectus by each such
Participating Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus);

use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
state “blue sky” laws of such jurisdictions as any sellers of Registrable
Securities or any managing underwriter, if any, shall reasonably request in
writing, and do any and all other acts and things which may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions
in accordance with the intended methods of disposition (including keeping such
registration or qualification in effect for so long as such registration
statement remains in effect), except that in no event shall the Company be
required to qualify to do business as a foreign corporation in any jurisdiction
where it would not, but for the requirements of this paragraph (d), be required
to be so qualified, to subject itself to taxation in any such jurisdiction or to
consent to general service of process in any such jurisdiction;

promptly notify each institutional Participating Holder and each managing
underwriter, if any:  (i) when the registration statement, any pre-effective
amendment, the prospectus or any prospectus supplement related thereto, any
post-effective amendment to the registration statement or any free writing
prospectus has been filed with the SEC and, with respect to the registration
statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or state securities authority for amendments or
supplements to the registration statement or the prospectus related thereto or
for additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or the initiation

 

--------------------------------------------------------------------------------

 

of any proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or state “blue sky” laws of
any jurisdiction or the initiation of any proceeding for such purpose; (v) of
the existence of any fact of which the Company becomes aware which results in
the registration statement or any amendment thereto, the prospectus related
thereto or any supplement thereto, any document incorporated therein by
reference, any free writing prospectus or the information conveyed to any
purchaser at the time of sale to such purchaser containing an untrue statement
of a material fact or omitting to state a material fact required to be stated
therein or necessary to make any statement therein not misleading (which notice
shall notify the Participating Holders only of the occurrence of such an event
and shall provide no additional information regarding such event to the extent
such information would constitute material non-public information); and (vi) if
at any time the representations and warranties contemplated by any underwriting
agreement, securities sale agreement, or other similar agreement, relating to
the offering shall cease to be true and correct; and, if the notification
relates to an event described in clause (v), unless the Company has declared
that a Postponement Period exists, the Company shall promptly prepare and
furnish to each such seller and each underwriter, if any, a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to the purchasers of such Registrable Securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in the
light of the circumstances under which they were made not misleading;

comply (and continue to comply) with all applicable rules and regulations of the
SEC (including, without limitation, maintaining disclosure controls and
procedures (as defined in Exchange Act Rule 13a-15(e)) and internal control over
financial reporting (as defined in Exchange Act Rule 13a-15(f)) in accordance
with the Exchange Act), and make generally available to its security holders, as
soon as reasonably practicable after the effective date of the registration
statement (and in any event within forty-five (45) days, or ninety (90) days if
it is a fiscal year, after the end of such twelve month period described
hereafter), an earnings statement (which need not be audited) covering the
period of at least twelve (12) consecutive months beginning with the first day
of the Company’s first calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(i) cause all shares of Common Stock covered by such registration statement to
be listed on the principal securities exchange on which Common Stock issued by
the Company is then listed (if any), if the listing of such Common Stock is then
permitted under the rules of such exchange, and (ii) comply (and continue to
comply) with the requirements of any self-regulatory organization applicable to
the Company, including without limitation all corporate governance requirements;

provide and cause to be maintained a transfer agent and registrar for all such
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement and, in the case of any secondary
equity offering, provide and enter into any reasonable agreements with a
custodian for the Registrable Securities;

enter into such customary agreements (including, if applicable, an underwriting
agreement) and take such other actions as the Initiating Holder or the Majority
Participating Holders or the

 

--------------------------------------------------------------------------------

 

underwriters shall reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (it being understood that the Holders
of the Registrable Securities which are to be distributed by any underwriters
shall be parties to any such underwriting agreement and may, at their option,
require that the Company make to and for the benefit of such Holders the
representations, warranties and covenants of the Company which are being made to
and for the benefit of such underwriters);

use its reasonable best efforts (i) to obtain an opinion from the Company’s
counsel and a “cold comfort” letter and updates thereof from the independent
public accountants who have certified the Company’s financial statements (and/or
any other financial statements) included or incorporated by reference in such
registration statement, in each case, in customary form and covering such
matters as are customarily covered by such opinions and “cold comfort” letters
(including, in the case of such “cold comfort” letter, events subsequent to the
date of such financial statements) delivered to underwriters in underwritten
public offerings, which opinion and letter shall be dated the dates such
opinions and “cold comfort” letters are customarily dated and otherwise
reasonably satisfactory to the underwriters, if any, and to the Majority
Participating Holders, and (ii) furnish to each underwriter, if any, a copy of
such opinion and letter addressed to such underwriter to the extent permitted by
the Company’s independent public accountants;

deliver promptly to counsel for each Participating Holder (other than
individuals) and to each managing underwriter, if any, copies of all
correspondence between the SEC and the Company, its counsel or auditors and all
memoranda relating to discussions with the SEC or its staff with respect to the
registration statement, and, upon receipt of such confidentiality agreements as
the Company may reasonably request, make reasonably available for inspection by
counsel for each Participating Holder (other than individuals), by counsel for
any underwriter participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any Participating Holder (other than individuals) or any such underwriter,
all pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees to supply all information reasonably requested by any such counsel
for a Participating Holder, counsel for an underwriter, attorney, accountant or
agent in connection with such registration statement;

use its reasonable best efforts to prevent the issuance or obtain the withdrawal
of any order suspending the effectiveness of the registration statement, or the
lifting of any suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction, in each case, as promptly as reasonably
practicable;

provide a CUSIP number for all Registrable Securities, not later than the
effective date of the registration statement;

use its reasonable best efforts to make available its employees and personnel
for participation in “road shows” and other marketing efforts and otherwise
provide reasonable assistance to the underwriters (taking into account the needs
of the Company’s businesses and the requirements of the marketing process) in
the marketing of Registrable Securities in any underwritten offering;

 

--------------------------------------------------------------------------------

 

promptly prior to the filing or use of any free writing prospectus, provide
copies of such document to counsel for each Participating Holder (other than
individuals) and to each managing underwriter, if any, and make the Company’s
representatives reasonably available for discussion of such document and make
such changes in such document concerning the Participating Holders prior to the
filing thereof as counsel for such Participating Holders or underwriters may
reasonably request (provided that, notwithstanding the foregoing, in no event
shall the Company be required to file any document with the SEC which in the
view of the Company or its counsel contains an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make any statement therein not misleading);

furnish to counsel for each Participating Holder upon its request and to each
managing underwriter, without charge, upon request, at least one conformed copy
of the registration statement and any post-effective amendments or supplements
thereto, including financial statements and schedules, all documents
incorporated therein by reference, the prospectus contained in such registration
statement (including each preliminary prospectus and any summary prospectus),
any other prospectus filed under Rule 424 under the Securities Act and all
exhibits (including those incorporated by reference) and any free writing
prospectus utilized in connection therewith;

cooperate with the Participating Holders and the managing underwriter, if any,
to facilitate the timely preparation and delivery of certificates not bearing
any restrictive legends representing the Registrable Securities to be sold, and
cause such Registrable Securities to be issued in such denominations and
registered in such names in accordance with the underwriting agreement at least
two (2) Business Days prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the Participating Holders at least two (2) Business Days prior
to any sale of Registrable Securities and instruct any transfer agent and
registrar of Registrable Securities to release any stop transfer orders in
respect thereof (and, in the case of Registrable Securities registered on a
Shelf Registration Statement, at the request of any Holder, prepare and deliver
certificates representing such Registrable Securities not bearing any
restrictive legends and deliver or cause to be delivered an opinion or
instructions to the transfer agent in order to allow such Registrable Securities
to be sold from time to time);

take no direct or indirect action prohibited by Regulation M under the Exchange
Act; provided, however, that to the extent that any prohibition is applicable to
the Company, the Company will use its reasonable best efforts to make any such
prohibition inapplicable;

use its reasonable best efforts to cause the Registrable Securities covered by
the applicable registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
Participating Holders or the underwriters, if any, to consummate the disposition
of such Registrable Securities in accordance with the intended methods thereof;

take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities;

take all reasonable action to ensure that any free writing prospectus utilized
in connection with any registration covered by Section 2.1 or 2.2 complies in
all material respects with the

 

--------------------------------------------------------------------------------

 

Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
prospectus supplement and related documents, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

in connection with any underwritten offering, if at any time the information
conveyed to a purchaser at the time of sale includes any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, promptly file with the SEC such amendments or supplements to
such information as may be necessary so that the statements as so amended or
supplemented will not, in light of the circumstances, be misleading.

To the extent the Company is a WKSI at the time any Demand Registration Request
is submitted to the Company, and such Demand Registration Request requests that
the Company file an automatic shelf registration statement (as defined in Rule
405 under the Securities Act) (an “automatic shelf registration statement”) on
Form S-3, the Company shall file an automatic shelf registration statement which
covers those Registrable Securities which are requested to be registered.  The
Company shall use its reasonable best efforts to remain a WKSI (and not become
an ineligible issuer (as defined in Rule 405 under the Securities Act)) during
the period during which such automatic shelf registration statement is required
to remain effective.  If the Company does not pay the filing fee covering the
Registrable Securities at the time the automatic shelf registration statement is
filed, the Company agrees to pay such fee at such time or times as the
Registrable Securities are to be sold.  If the automatic shelf registration
statement has been outstanding for three (3) years, prior to the end of the
third (3rd) year the Company shall upon request refile a new automatic shelf
registration statement covering the Registrable Securities.  If at any time when
the Company is required to re-evaluate its WKSI status the Company determines
that it is not a WKSI, the Company shall use its reasonable best efforts to
refile the shelf registration statement on Form S-3 and, if such form is not
available, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective.

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, and the Holders do not
request that their Registrable Securities be included in such Shelf Registration
Statement, the Company agrees that it shall include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such shelf registration statement at a
later time through the filing of a prospectus supplement rather than a
post-effective amendment.

The Company may require that each Participating Holder as to which any
registration is being effected (i) furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request provided that such information is necessary
for the Company to consummate such registration and shall be used only in
connection with such registration and (ii) provide any underwriters
participating in the

 

--------------------------------------------------------------------------------

 

distribution of such securities such information as the underwriters may request
and execute and deliver any agreements, certificates or other documents as the
underwriters may request.

Each Holder of Registrable Securities agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in clause
(v) of paragraph (e) of this Section 2.4, such Holder will discontinue such
Holder’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by paragraph
(e) of this Section 2.4 and, if so directed by the Company, will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Holder’s possession of the prospectus covering such Registrable
Securities that was in effect at the time of receipt of such notice.  In the
event the Company shall give any such notice, the applicable period mentioned in
paragraph (b) of this Section 2.4 shall be extended by the number of days during
such period from and including the date of the giving of such notice to and
including the date when each Participating Holder covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by paragraph (e) of this Section 2.4.

The Company agrees not to file or make any amendment to any registration
statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus, or any free writing prospectus, that refers to any
Onex Stockholder covered thereby by name, or otherwise identifies such Onex
Stockholder, without the consent of such Onex Stockholder, such consent not to
be unreasonably withheld or delayed, unless such disclosure is required by law,
in which case the Company shall provide written notice to such Onex Stockholder
no less than five (5) Business Days prior to the filing.  If any such
registration statement or comparable statement under state “blue sky” laws
refers to any Holder by name or otherwise as the Holder of any securities of the
Company, then such Holder shall have the right to require the insertion therein
of language, in form and substance reasonably satisfactory to such Holder and
the Company, to the effect that the holding by such Holder of such securities is
not to be construed as a recommendation by such Holder of the investment quality
of the Company’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Company.

To the extent that any of the Onex Stockholders may be deemed to be an
underwriter of Registrable Securities pursuant to any SEC comments or policies,
the Company agrees that (1) the indemnification and contribution provisions
contained in Section 2.9 shall be applicable to the benefit of the Onex
Stockholders, in their role as deemed underwriter in addition to their capacity
as Holder and (2) the Onex Stockholders shall be entitled to conduct the due
diligence which they would normally conduct in connection with an offering of
securities registered under the Securities Act, including without limitation
receipt of customary opinions and comfort letters addressed to the Onex
Stockholders.

Registration Expenses

.

The Company shall pay all Expenses with respect to any registration or offering
of Registrable Securities pursuant to Section 2, whether or not a registration
statement becomes effective or the offering is consummated.

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (x) the provisions of this Section 2.5 shall be
deemed amended to the extent necessary to cause these expense provisions to
comply with state “blue sky” laws of each state in which the offering is made
and (y) in connection with any underwritten offering hereunder, each
Participating Holder shall pay all underwriting discounts and commissions and
any transfer taxes, if any, attributable to the sale of such Registrable
Securities, pro rata with respect to payments of discounts and commissions in
accordance with the number of shares sold in the offering by such Holder.

Certain Limitations on Registration Rights

.  In the case of any registration under Section 2.1 involving an underwritten
offering, or, in the case of a registration under Section 2.2, if the Company
has determined to enter into an underwriting agreement in connection therewith,
all securities to be included in such underwritten offering shall be subject to
such underwriting agreement and no Person may participate in such underwritten
offering unless such Person (i) agrees to sell such Person’s securities on the
basis provided therein and completes and executes all reasonable questionnaires,
and other documents (including custody agreements and powers of attorney) which
must be executed in connection therewith; provided, however, that all such
documents shall be consistent with the provisions hereof and (ii) provides such
other information to the Company or the underwriter as may be necessary to
register such Person’s securities.

Limitations on Sale or Distribution of Other Securities

.

Each Holder agrees, (i) to the extent requested by a managing underwriter, if
any, of any underwritten public offering pursuant to a registration or offering
effected pursuant to Section 2.1, not to sell, transfer or otherwise dispose of,
including any sale pursuant to Rule 144 under the Securities Act, any
Convertible Preferred Stock, Common Stock, or any other equity security of the
Company or any security convertible into or exchangeable or exercisable for any
equity security of the Company (other than as part of such underwritten public
offering) during the time period reasonably requested by the managing
underwriter, not to exceed ninety (90) days or such shorter period as the
Company or any executive officer or director of the Company shall agree to (and
the Company hereby also so agrees (except that the Company may effect any sale
or distribution of any such securities pursuant to a registration on Form S-4 or
Form S-8, or any successor or similar form which (x) is then in effect or (y)
shall become effective upon the conversion, exchange or exercise of any then
outstanding Common Stock Equivalent), to use its reasonable best efforts to
cause each holder of any equity security or any security convertible into or
exchangeable or exercisable for any equity security of the Company purchased
from the Company at any time other than in a public offering to so agree), and
(ii) to the extent requested in writing by a managing underwriter of any
underwritten public offering effected by the Company for its own account
(including without limitation any offering in which one or more Holders is
selling Registrable Securities pursuant to the exercise of piggyback rights
under Section 2.2), it will not sell any Registrable Securities (other than as
part of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, which period shall not exceed ninety (90)
days or such shorter period as the Company or any executive officer or director
of the Company shall agree to.  Each Holder agrees to execute and deliver
customary lock-up agreements for the benefit of the underwriters with such form
and substance as the managing underwriter shall reasonably
determine.  Notwithstanding the foregoing, none of the provisions or
restrictions set forth in this Section 2.7(a) shall in any way limit Onex
Partners Advisor LP or any of its Affiliates from engaging in any brokerage,
investment advisory, financial advisory, anti-raid

 

--------------------------------------------------------------------------------

 

advisory, principaling, merger advisory, financing, asset management, trading,
market making, arbitrage, investment activity and other similar activities
conducted in the ordinary course of their business.

The Company hereby agrees that, in connection with an offering pursuant to
Section 2.1 or 2.2, the Company shall not sell, transfer, or otherwise dispose
of, any Convertible Preferred Stock, Common Stock, or any other equity security
of the Company or any security convertible into or exchangeable or exercisable
for any equity security of the Company (other than as part of such underwritten
public offering, a registration on Form S-4 or Form S-8 or any successor or
similar form which is (x) then in effect or (y) shall become effective upon the
conversion, exchange or exercise of any then outstanding Common Stock
Equivalent), until a period of ninety (90) days (or such shorter period to which
the Majority Participating Holders shall agree) shall have elapsed from the
pricing date of such offering (in each case plus customary lockup extension
periods as determined by the managing underwriter); and the Company shall (i) so
provide in any registration rights agreements hereafter entered into with
respect to any of its securities and (ii) use its reasonable best efforts to
cause each holder of any equity security or any security convertible into or
exchangeable or exercisable for any equity security of the Company purchased
from the Company at any time other than in a public offering to so agree.

No Required Sale

.  Nothing in this Agreement shall be deemed to create an independent obligation
on the part of any Holder to sell any Registrable Securities pursuant to any
effective registration statement.

Indemnification

.

In the event of any registration or offer and sale of any securities of the
Company under the Securities Act pursuant to this Section 2, the Company will
(without limitation as to time), and hereby agrees to, and hereby does,
indemnify and hold harmless, to the fullest extent permitted by law, each
Participating Holder, its directors, officers, fiduciaries, employees,
stockholders, members or general and limited partners (and the directors,
officers, fiduciaries, employees, stockholders, members or general and limited
partners thereof), each other Person who participates as a seller (and its
directors, officers, fiduciaries, employees, stockholders, members or general
and limited partners), underwriter or Qualified Independent Underwriter, if any,
in the offering or sale of such securities, each officer, director, employee,
stockholder, fiduciary, managing director, agent, affiliate, consultant,
representative, successor, assign or partner of such underwriter or Qualified
Independent Underwriter, and each other Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
such seller or any such underwriter or Qualified Independent Underwriter and
each director, officer, employee, stockholder, fiduciary, managing director,
agent, affiliate, consultant, representative, successor, assign or partner of
such controlling Person, from and against any and all losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) and expenses (including reasonable fees of counsel and any amounts
paid in any settlement effected with the Company’s consent, which consent shall
not be unreasonably withheld or delayed) to which each such indemnified party
may become subject under the Securities Act or otherwise in respect thereof
(collectively, “Claims”), insofar as such Claims arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which such securities were
registered under the Securities Act or the omission or

 

--------------------------------------------------------------------------------

 

alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary, final or summary prospectus or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any free
writing prospectus utilized in connection therewith, or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact in the information
conveyed by the Company to any purchaser at the time of the sale to such
purchaser, or the omission or alleged omission to state therein a material fact
required to be stated therein, or (iv) any violation by the Company of any
federal, state or common law rule or regulation applicable to the Company and
relating to action required of or inaction by the Company in connection with any
such offering of Registrable Securities, and the Company will reimburse any such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim
as such expenses are incurred; provided, however, that the Company shall not be
liable to any such indemnified party in any such case to the extent such Claim
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact or omission or alleged omission of a material fact made in
such registration statement or amendment thereof or supplement thereto or in any
such prospectus or any preliminary, final or summary prospectus or free writing
prospectus in reliance upon and in strict conformity with written information
furnished to the Company by or on behalf of such indemnified party specifically
for use therein.  Such indemnity and reimbursement of expenses shall remain in
full force and effect regardless of any investigation made by or on behalf of
such indemnified party and shall survive the transfer of such securities by such
seller.

Each Participating Holder (and, if the Company requires as a condition to
including any Registrable Securities in any registration statement filed in
accordance with Section 2.1 or 2.2, any underwriter and Qualified Independent
Underwriter, if any) shall, severally and not jointly, indemnify and hold
harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 2.9) to the extent permitted by law the Company,
its officers and directors, each Person controlling the Company within the
meaning of the Securities Act and all other prospective sellers and their
directors, officers, stockholders, fiduciaries, managing directors, agents,
affiliates, consultants, representatives, successors, assigns or general and
limited partners and respective controlling Persons with respect to any untrue
statement or alleged untrue statement of any material fact in, or omission or
alleged omission of any material fact from, such registration statement, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or any free writing prospectus utilized in connection
therewith, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in strict conformity with written
information furnished to the Company or its representatives by or on behalf of
such Participating Holder or underwriter or Qualified Independent Underwriter,
if any, specifically for use therein, and each such Participating Holder,
underwriter or Qualified Independent Underwriter, if any, shall reimburse such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim
as such expenses are incurred; provided, however, that the aggregate amount
which any such Participating Holder shall be required to pay pursuant to this
Section 2.9 (including pursuant to indemnity, contribution or otherwise) shall
in no case be greater than the amount of the net proceeds received by such
Participating Holder upon the sale of the Registrable

 

--------------------------------------------------------------------------------

 

Securities pursuant to the registration statement giving rise to such Claim;
provided, further, that such Participating Holder shall not be liable in any
such case to the extent that prior to the filing of any such registration
statement or prospectus or amendment thereof or supplement thereto, or any free
writing prospectus utilized in connection therewith, such Participating Holder
has furnished in writing to the Company information expressly for use in such
registration statement or prospectus or any amendment thereof or supplement
thereto or free writing prospectus which corrected or made not misleading
information previously furnished to the Company.  The Company and each
Participating Holder hereby acknowledge and agree that, unless otherwise
expressly agreed to in writing by such Participating Holders to the contrary,
for all purposes of this Agreement, the only information furnished or to be
furnished to the Company for use in any such registration statement,
preliminary, final or summary prospectus or amendment or supplement thereto, or
any free writing prospectus, are statements specifically relating to (i) the
beneficial ownership of shares of Common Stock by such Participating Holder and
its Affiliates as disclosed in the section of such document entitled “Selling
Stockholders” or “Principal and Selling Stockholders” or other documents thereof
and (ii) the name and address of such Participating Holder.  If any additional
information about such Holder or the plan of distribution (other than for an
underwritten offering) is required by law to be disclosed in any such document,
then such Holder shall not unreasonably withhold its agreement referred to in
the immediately preceding sentence.  Such indemnity and reimbursement of
expenses shall remain in full force and effect regardless of any investigation
made by or on behalf of such indemnified party and shall survive the transfer of
such securities by such Holder.

Indemnification similar to that specified in the preceding paragraphs (a) and
(b) of this Section 2.9 (with appropriate modifications) shall be given by the
Company and each Participating Holder with respect to any required registration
or other qualification of securities under any applicable securities and state
“blue sky” laws.

 

--------------------------------------------------------------------------------

 

Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 2.9, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially and actually prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Section 2.  In case any action or
proceeding is brought against an indemnified party and such indemnified party
shall have notified the indemnifying party of the commencement thereof (as
required above), the indemnifying party shall be entitled to participate therein
and, unless in the reasonable opinion of outside counsel to the indemnified
party a conflict of interest between such indemnified and indemnifying parties
may exist in respect of such Claim, to assume the defense thereof jointly with
any other indemnifying party similarly notified, to the extent that it chooses,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party that it so chooses, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within twenty (20) days
after receiving notice from such indemnified party that the indemnified party
believes it has failed to do so; or (ii) if such indemnified party who is a
defendant in any action or proceeding which is also brought against the
indemnifying party reasonably shall have concluded that there may be one or more
legal or equitable defenses available to such indemnified party which are not
available to the indemnifying party or which may conflict with those available
to another indemnified party with respect to such Claim; or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, then, in any such case, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one (1) firm of counsel for all
indemnified parties in each jurisdiction, except to the extent any indemnified
party or parties reasonably shall have made a conclusion described in clause
(ii) or (iii) above) and the indemnifying party shall be liable for any expenses
therefor.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (A) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

If for any reason the foregoing indemnity is unavailable, unenforceable or is
insufficient to hold harmless an indemnified party under Sections 2.9(a), (b) or
(c), then each applicable indemnifying party shall contribute to the amount paid
or payable to such indemnified party as a result of any Claim in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and the indemnified party, on the other hand, with respect to such
Claim.  The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct

 

--------------------------------------------------------------------------------

 

or prevent such untrue statement or omission.  If, however, the allocation
provided in the second preceding sentence is not permitted by applicable law,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative faults but also the relative benefits of the indemnifying party
and the indemnified party as well as any other relevant equitable
considerations.  The parties hereto agree that it would not be just and
equitable if any contribution pursuant to this Section 2.9(e) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this Section 2.9(e).  The amount paid or payable in
respect of any Claim shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such Claim.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  Notwithstanding anything in this Section 2.9(e) to the
contrary, no indemnifying party (other than the Company) shall be required
pursuant to this Section 2.9(e) to contribute any amount greater than the amount
of the net proceeds received by such indemnifying party from the sale of
Registrable Securities pursuant to the registration statement giving rise to
such Claim, less the amount of any indemnification payment made by such
indemnifying party pursuant to Sections 2.9(b) and (c).  In addition, no Holder
of Registrable Securities or any Affiliate thereof shall be required to pay any
amount under this Section 2.9(e) unless such Person or entity would have been
required to pay an amount pursuant to Section 2.9(b) if it had been applicable
in accordance with its terms.

The indemnity and contribution agreements contained herein shall be in addition
to any other rights to indemnification or contribution which any indemnified
party may have pursuant to law or contract and shall remain operative and in
full force and effect regardless of any investigation made or omitted by or on
behalf of any indemnified party and shall survive the transfer of the
Registrable Securities by any such party.

The indemnification and contribution required by this Section 2.9 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred; provided, however, that the recipient thereof
hereby undertakes to repay such payments if and to the extent it shall be
determined by a court of competent jurisdiction that such recipient is not
entitled to such payment hereunder.

Limitations on Registration of Other Securities; Representation

.  From and after the date of this Agreement, the Company shall not, without the
prior written consent of Holders holding more than 50% of the Registrable
Securities, enter into any agreement with any holder or prospective holder of
any securities of the Company giving such holder or prospective holder any
registration rights the terms of which are more favorable taken as a whole than
the registration rights granted to the Holders hereunder unless the Company
shall also give such rights to such Holders; provided, however, the prior
written consent of the Onex Stockholders will be required prior to the Company
entering into any such agreement with any such holder or prospective holder of
any securities of the Company to the extent such agreement disproportionately
adversely affects any Onex Stockholder relative to the other Holders of
Registrable Securities.

 

--------------------------------------------------------------------------------

 

No Inconsistent Agreements

.  The Company shall not hereafter enter into any agreement with respect to its
securities that is inconsistent in any material respects with the rights granted
to the Holders in this Agreement.

Underwritten Offerings

.

Requested Underwritten Offerings

.  If requested by the underwriters for any underwritten offering pursuant to a
registration requested under Section 2.1, the Company shall enter into a
customary underwriting agreement with the underwriters.  Such underwriting
agreement shall (i) be satisfactory in form and substance to the Onex
Stockholders and the Majority Participating Holders, (ii) contain terms not
inconsistent with the provisions of this Agreement and (iii) contain such
representations and warranties by, and such other agreements on the part of, the
Company and such other terms as are generally prevailing in agreements of that
type, including, without limitation, indemnities and contribution agreements on
substantially the same terms as those contained herein.  Any Participating
Holder shall be a party to such underwriting agreement and may, at its option,
require that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Participating
Holder and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Participating Holder; provided, however, that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a Participating Holder
for inclusion in the registration statement.  Unless otherwise agreed by the
respective Participating Holders and the underwriters, each such Participating
Holder shall not be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Participating Holder, its ownership of
and title to the Registrable Securities, any written information specifically
provided by such Participating Holder for inclusion in the registration
statement and its intended method of distribution; and any liability of such
Participating Holder to any underwriter or other Person under such underwriting
agreement for indemnity, contribution or otherwise shall in no case be greater
than the amount of the net proceeds received by such Participating Holder upon
the sale of Registrable Securities pursuant to such registration statement and
in no event shall relate to anything other than information about such Holder
specifically provided by such Holder for use in the registration statement and
prospectus.

Piggyback Underwritten Offerings

.  In the case of a registration pursuant to Section 2.2, if the Company shall
have determined to enter into an underwriting agreement in connection therewith,
all of the Participating Holders’ Registrable Securities to be included in such
registration shall be subject to such underwriting agreement.  Any Participating
Holder may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters shall also be made to and for the benefit of
such Participating Holder and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of such Participating Holder; provided that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a Participating Holder
for inclusion in the registration statement.  Unless otherwise agreed by the
respective Participating Holders and the underwriters, each such Participating
Holder shall not be required to make any representations or warranties to or
agreements with the Company or the

 

--------------------------------------------------------------------------------

 

underwriters other than representations, warranties or agreements regarding such
Participating Holder, its ownership of and title to the Registrable Securities,
any written information specifically provided by such Participating Holder for
inclusion in the registration statement and its intended method of distribution;
and any liability of such Participating Holder to any underwriter or other
Person under such underwriting agreement shall in no case be greater than the
amount of the net proceeds received by such Participating Holder upon the sale
of Registrable Securities pursuant to such registration statement and in no
event shall relate to anything other than information about such Holder
specifically provided by such Holder for use in the registration statement and
prospectus.

General

.

Registrable Securities

.  The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Registrable Securities, to any and all shares of
capital stock of the Company, any successor or assign of the Company (whether by
merger, share exchange, consolidation, sale of assets or otherwise) or any
Subsidiary which may be issued in respect of, in exchange for or in substitution
of, Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof.

No Restrictions

.  Notwithstanding anything contained herein to the contrary, the restrictions
contained in this Agreement shall not apply to any Registrable Securities
acquired by the Onex Stockholders or any of their Affiliates following the
Second Closing Date (as defined in the Investment Agreement).

Rule 144 and Rule 144A

.  The Company covenants that (i) so long as it remains subject to the reporting
provisions of the Exchange Act, it will timely file the reports required to be
filed by it under the Exchange Act (including, but not limited to, the reports
under Sections 13 and 15(d) of the Exchange Act referred to in subparagraph
(c)(1)(i) of Rule 144 under the Securities Act, as such Rule may be amended
(“Rule 144”)) or, if the Company is not required to file such reports, it will,
upon the request of any Holder, make publicly available other information so
long as necessary to permit sales by such Holder under Rule 144, Rule 144A under
the Securities Act, as such Rule may be amended (“Rule 144A”), or any similar
rules or regulations hereafter adopted by the SEC, and (ii) it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (A) Rule 144, (B) Rule 144A or (C) any similar rule or regulation
hereafter adopted by the SEC.  Upon the request of any Holder of Registrable
Securities, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements.

Nominees for Beneficial Owners

.  If Registrable Securities are held by a nominee for the beneficial owner
thereof, the beneficial owner thereof may, at its option, be treated as the
Holder of such Registrable Securities for purposes of any request or other
action by any Holder or Holders of Registrable Securities pursuant to this
Agreement (or any determination of any number or percentage of shares
constituting Registrable Securities held by any Holder or Holders of Registrable
Securities contemplated by this Agreement), provided that the Company shall have
received assurances reasonably satisfactory to it of such beneficial ownership.

 

--------------------------------------------------------------------------------

 

Amendments and Waivers

.  Except as otherwise provided herein, no modification, amendment or waiver of
any provision of this Agreement shall be effective against the Company or any
Holder unless such modification, amendment or waiver is approved in writing by
the Company and the Holders holding a majority of the Registrable Securities
then held by all Holders; provided, that any amendment, modification, supplement
or waiver of any of the provisions of this Agreement which disproportionately
materially adversely affects any Holder shall not be effective without the
written approval of such Holder.  No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other provision
hereof (whether or not similar).  No failure or delay on the part of any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof or of any other or future exercise of any such right, power or
privilege.

Notices

.  All notices, demands and other communications to be given or delivered under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been given (i) if personally delivered, on the date of
delivery, (ii) if delivered by express courier service of national standing
(with charges prepaid), on the Business Day following the date of delivery to
such courier service, (iii) if deposited in the United States mail, first-class
postage prepaid, on the fifth (5th) Business Day following the date of such
deposit, or (iv) if via e-mail communication, on the date of delivery.  All
notices, demands and other communications hereunder shall be delivered as set
forth below and to any subsequent holder of Registrable Securities subject to
this Agreement at such address as indicated by the Company’s records, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

if to the Company, to:

 

Emerald Holding, Inc.

100 Broadway, 14th Floor

New York, NY 10005


Attn:Mitch Gendel
E-mail:mitch.gendel@emeraldx.com

 

with a copy to (which copy alone shall not constitute notice):

Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue, 31st Floor
New York, NY 10022
Attn:[ ● ]
E-mail:[ ● ]


and

 

--------------------------------------------------------------------------------

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attn:Daniel Bursky

Lee Barnum
E-mail:Daniel.Bursky@friedfrank.com

Lee Barnum@friedfrank.com  


if to any Onex Stockholder:

 

c/o Onex Partners Advisor LP
161 Bay Street
Toronto, ON M5J 2S1
Attn:Kosty Gilis
E-mail:kgilis@onex.com


with a copy to (which copy alone shall not constitute notice):

Latham & Watkins LLP
555 Eleventh Street, NW, Suite 100
Washington, D.C. 20004
Attn:Paul Sheridan

Bradley Faris

E-mail:paul.sheridan@lw.com

bradley.faris@lw.com

 

Successors and Assigns

.  Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and the
respective successors, permitted assigns, heirs and personal representatives of
the parties hereto, whether so expressed or not.  This Agreement may not be
assigned by the Company without the prior written consent of the Onex
Stockholders.  Each Holder shall have the right to assign all or part of its or
his rights and obligations under this Agreement only in accordance with
transfers of Registrable Securities permitted under, and made in compliance
with, the Investment Agreement and the Certificate of Designations.  Upon any
such assignment, such assignee shall have and be able to exercise and enforce
all rights of the assigning Holder which are assigned to it and, to the extent
such rights are assigned, any reference to the assigning Holder shall be treated
as a reference to the assignee.  If any Holder shall acquire additional
Registrable Securities, such Registrable Securities shall be subject to all of
the terms, and entitled to all the benefits, of this Agreement.  The parties
hereto and their respective successors may assign their rights under this
Agreement, in whole or in part, to any purchaser of shares of Registrable
Securities held by them.

Entire Agreement

.  This Agreement, the Investment Agreement and the other documents referred to
herein or delivered pursuant hereto which form part hereof constitute the sole
and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein and

 

--------------------------------------------------------------------------------

 

therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Delaware.

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF DELAWARE IN EACH CASE LOCATED IN THE
STATE OF DELAWARE AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.  SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT.  THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 4.9(c).

Interpretation; Construction

.

The table of contents and headings in this Agreement are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.  Where a reference in
this Agreement is made to a Section, such reference

 

--------------------------------------------------------------------------------

 

shall be to a Section of this Agreement unless otherwise indicated.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

The parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

Counterparts

.  This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement.  A signed copy of this Agreement delivered by electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.

Severability

.  If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Remedies

.  The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that each party hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, without the posting of any bond, and, if any
action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at law.  All remedies, either under this Agreement, by law, or
otherwise afforded to any party, shall be cumulative and not alternative.

Further Assurances

.  Each of the parties hereto shall, and shall cause their respective Affiliates
to, execute and deliver such additional documents, instruments, conveyances and
assurances and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first above written.

 

EMERALD HOLDING, INC.

 

 

By:____________________________________

Name:  

Title:  

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

[ONEX PARTNERS V STOCKHOLDER]

 

By:  [ ● ]

Its:  General Partner

 

By:  [ ● ]

Its:  General Partner

 

By:
Name:

Title:    

 

[ONEX PARTNERS V STOCKHOLDER]

 

By:  [ ● ]

Its:  General Partner

 

By:  [ ● ]

Its:  General Partner

 

By:
Name:

Title:    

 

[ONEX PARTNERS V STOCKHOLDER]

 

By:  [ ● ]

Its:  General Partner

 

By:  [ ● ]

Its:  General Partner

 

By:
Name:

Title:    

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Composition of the Board of Directors

 

•

Absent removal by the holders of a majority of the voting power of the
outstanding shares of capital stock of the Company entitled to vote thereon
pursuant to Article VI, Section E of the Certificate of Incorporation, each
member of the Board of Directors shall serve out his or her term of office in
accordance with Article VI, Section A of the Certificate of Incorporation.

 

 

•

Upon any director’s term expiring at an annual meeting of stockholders, the
Board of Directors shall nominate persons for election as a Preferred Stock
Director (as such term is defined in the Certificate of Designations) to serve a
term expiring at the next annual meeting of stockholders of the Company, or
until his or her earlier death, resignation or removal, until such time as the
holders of Preferred Stock are permitted to elect the entire number of directors
they are entitled to elect pursuant to the Certificate of Designations.

 

 

•

If any director is appointed or nominated to fill a vacancy on the Board of
Directors or because the size of the Board of Directors is increased, in each
case, prior to such time as the number of Preferred Stock Directors is equal to
the entire number of directors the holders of Preferred Stock are entitled to
elect pursuant to the Certificate of Designations, then such director shall be
appointed or nominated, as applicable, as a Preferred Stock Director.

 

 

•

By way of example, and not in limitation thereof, assuming (i) no death,
resignation or removal of directors, (ii) the Preferred Stock continues to
represent more than 50% of the total issued and outstanding Common Stock of the
Company (on an as-converted basis), and (iii) the Board of Directors continues
to have 8 seats:

 

 

o

At the annual meeting of stockholders to be held in 2021, the terms of the Class
I directors (currently Anthony Munk and Jeffrey Naylor) shall expire and the
Board of Directors shall nominate up to three persons to serve as Preferred
Stock Directors for a term of one year;

 

 

o

At the annual meeting of stockholders to be held in 2022, the terms of the Class
II directors (currently Kosty Gilis, Todd Hyatt and Lisa Klinger) and the
Preferred Stock Directors then serving shall expire and the Board of Directors
shall nominate (a) five persons to serve as Preferred Stock Directors for a term
of one year and (b) one person to serve as a Class II Director for a term
expiring at the annual meeting of stockholders to be held in 2025; and

 

 

o

At the annual meeting of stockholders to be held in 2023, the terms of the Class
III directors (currently Michael Alicea and Emmanuelle Skala) and the Preferred
Stock Directors then serving shall expire and the Board of Directors shall

 

--------------------------------------------------------------------------------

 

 

nominate (a) five persons to serve as Preferred Stock Directors for a term of
one year, (b) one person to serve as a Class I Director for a term expiring at
the annual meeting of stockholders to be held in 2024 and (c) one person to
serve as a Class III Director for a term expiring at the annual meeting of
stockholders to be held in 2026.

 